Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 1 of 176 Page ID
                                  #:109
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 2 of 176 Page ID
                                  #:110
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 3 of 176 Page ID
                                  #:111
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 4 of 176 Page ID
                                  #:112
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 5 of 176 Page ID
                                  #:113




                  UnitedHealthcare Select Plus


                      Certificate of Coverage

                                       For
                                   the Plan PQ2
                                        of
                             Southwestern Law School
                          Enrolling Group Number: 754454
                            Effective Date: May 1, 2016


                            Offered and Underwritten by
                        UnitedHealthcare Insurance Company
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 6 of 176 Page ID
                                  #:114
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 7 of 176 Page ID
                                  #:115




                                                    Table of Contents
 Schedule of Benefits ...................................................................................1
   Accessing Benefits............................................................................................................................... 2
   Selecting a Primary Physician.............................................................................................................. 2
   Prior Authorization ............................................................................................................................... 4
   Covered Health Services which Require Prior Authorization ................................................................. 4
   Care Management ............................................................................................................................... 6
   Special Note Regarding Medicare........................................................................................................ 6
   Benefits ............................................................................................................................................... 6
   Additional Benefits Required By California Law .................................................................................. 24
   Eligible Expenses .............................................................................................................................. 27
   Provider Network ............................................................................................................................... 28
   Second Medical Opinion .................................................................................................................... 30
   Designated Facilities and Other Providers.......................................................................................... 31
   Health Services from Non-Network Providers Paid as Network Benefits ............................................. 31
   Limitations on Selection of Providers.................................................................................................. 31
 Certificate of Coverage ...............................................................................2
   Certificate of Coverage is Part of Policy ............................................................................................... 2
   Changes to the Document.................................................................................................................... 2
   Other Information You Should Have..................................................................................................... 2
 Introduction to Your Certificate .................................................................3
   How to Use this Document................................................................................................................... 3
   Information about Defined Terms ......................................................................................................... 3
   Don't Hesitate to Contact Us ................................................................................................................ 3
 Your Responsibilities ..................................................................................4
   Be Enrolled and Pay Required Contributions........................................................................................ 4
   Be Aware this Benefit Plan Does Not Pay for All Health Services ......................................................... 4
   Decide What Services You Should Receive ......................................................................................... 4
   Choose Your Physician........................................................................................................................ 4
   Obtain Prior Authorization .................................................................................................................... 4
   Pay Your Share ................................................................................................................................... 4
   Pay the Cost of Excluded Services....................................................................................................... 5
   Show Your ID Card .............................................................................................................................. 5
   File Claims with Complete and Accurate Information ............................................................................ 5
   Use Your Prior Health Care Coverage.................................................................................................. 5
 Our Responsibilities....................................................................................6
   Determine Benefits .............................................................................................................................. 6
   Pay for Our Portion of the Cost of Covered Health Services ................................................................. 6
   Pay Network Providers......................................................................................................................... 6
   Pay for Covered Health Services Provided by Non-Network Providers ................................................. 6
   Review and Determine Benefits in Accordance with our Reimbursement Policies................................. 6
   Offer Health Education Services to You ............................................................................................... 7
 Certificate of Coverage Table of Contents ...............................................8
 Section 1: Covered Health Services ..........................................................9
   Benefits for Covered Health Services................................................................................................... 9
   1. Ambulance Services ........................................................................................................................ 9
   2. Clinical Trials ................................................................................................................................. 10
   3. Congenital Heart Disease Surgeries............................................................................................... 12
   4. Dental Services - Accident Only ..................................................................................................... 12
   5. Diabetes Services .......................................................................................................................... 13
   6. Diabetes Treatment........................................................................................................................ 13


                                                                              i
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 8 of 176 Page ID
                                  #:116


  7. Durable Medical Equipment ........................................................................................................... 13
  8. Emergency Health Services - Outpatient ........................................................................................ 14
  9. Hearing Aids .................................................................................................................................. 14
  10. Home Health Care ....................................................................................................................... 15
  11. Hospice Care ............................................................................................................................... 15
  12. Hospital - Inpatient Stay ............................................................................................................... 15
  13. Lab, X-Ray and Diagnostics - Outpatient ...................................................................................... 15
  14. Lab, X-Ray and Major Diagnostics - CT, PET Scans, MRI, MRA and Nuclear Medicine - Outpatient
  .......................................................................................................................................................... 16
  15. Mental Health Services ................................................................................................................ 16
  16. Ostomy Supplies.......................................................................................................................... 17
  17. Pharmaceutical Products - Outpatient .......................................................................................... 18
  18. Physician Fees for Surgical and Medical Services ........................................................................ 18
  19. Physician's Office Services........................................................................................................... 18
  20. Pregnancy - Maternity Services.................................................................................................... 19
  21. Preventive Care Services............................................................................................................. 19
  22. Prosthetic Devices ....................................................................................................................... 21
  23. Reconstructive Procedures .......................................................................................................... 21
  24. Rehabilitation Services - Outpatient Therapy and Manipulative Treatment .................................... 22
  25. Scopic Procedures - Outpatient Diagnostic and Therapeutic......................................................... 23
  26. Skilled Nursing Facility/Inpatient Rehabilitation Facility Services................................................... 23
  27. Substance Use Disorder Services ................................................................................................ 24
  28. Surgery - Outpatient..................................................................................................................... 24
  29. Temporomandibular Joint Services .............................................................................................. 25
  30. Therapeutic Treatments - Outpatient ............................................................................................ 25
  31. Transplantation Services.............................................................................................................. 25
  32. Urgent Care Center Services........................................................................................................ 26
  33. Vision Examinations..................................................................................................................... 26
  Additional Benefits Required By California Law .................................................................................. 26
  34. Breast Cancer Services................................................................................................................ 26
  35. Dental Anesthesia Services.......................................................................................................... 26
  36. Mastectomy Services ................................................................................................................... 26
  37. Off-Label Drug Use and Experimental or Investigational Services................................................. 27
  38. Osteoporosis Services ................................................................................................................. 27
  39. Phenylketonuria (PKU) Treatment ................................................................................................ 27
  40. Prosthetic Devices - Laryngectomy .............................................................................................. 28
  41. Telehealth Services...................................................................................................................... 28
 Section 2: Exclusions and Limitations....................................................29
  How We Use Headings in this Section ............................................................................................... 29
  We do not Pay Benefits for Exclusions ............................................................................................... 29
  Benefit Limitations.............................................................................................................................. 29
  A. Alternative Treatments................................................................................................................... 29
  B. Dental............................................................................................................................................ 30
  C. Devices, Appliances and Prosthetics ............................................................................................. 30
  D. Drugs ............................................................................................................................................ 31
  E. Experimental or Investigational or Unproven Services.................................................................... 31
  F. Foot Care ...................................................................................................................................... 32
  G. Medical Supplies ........................................................................................................................... 32
  H. Mental Health ................................................................................................................................ 33
  I. Nutrition .......................................................................................................................................... 33
  J. Personal Care, Comfort or Convenience ........................................................................................ 34
  K. Physical Appearance ..................................................................................................................... 35
  L. Procedures and Treatments........................................................................................................... 35
  M. Providers ...................................................................................................................................... 36
  N. Reproduction................................................................................................................................. 37


                                                                              ii
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 9 of 176 Page ID
                                  #:117


   O. Services Provided under another Plan........................................................................................... 37
   P. Substance Use Disorders .............................................................................................................. 37
   Q. Transplants ................................................................................................................................... 37
   R. Travel............................................................................................................................................ 38
   S. Types of Care................................................................................................................................ 38
   T. Vision and Hearing ........................................................................................................................ 38
   U. All Other Exclusions ...................................................................................................................... 39
 Section 3: When Coverage Begins ..........................................................40
   How to Enroll ..................................................................................................................................... 40
   If You Are Hospitalized When Your Coverage Begins......................................................................... 40
   If You Are Eligible for Medicare .......................................................................................................... 40
   Who is Eligible for Coverage .............................................................................................................. 40
   Eligible Person................................................................................................................................... 40
   Dependent ......................................................................................................................................... 40
   When to Enroll and When Coverage Begins....................................................................................... 41
   Initial Enrollment Period ..................................................................................................................... 41
   Open Enrollment Period..................................................................................................................... 41
   New Eligible Persons ......................................................................................................................... 41
   Adding New Dependents ................................................................................................................... 41
   Special Enrollment Period.................................................................................................................. 41
 Section 4: When Coverage Ends .............................................................44
   General Information about When Coverage Ends............................................................................... 44
   Events Ending Your Coverage ........................................................................................................... 44
   Other Events Ending Your Coverage.................................................................................................. 45
   Review by the California Department of Insurance for Improper Cancellation, Rescission or Non-
   Renewal of Coverage ........................................................................................................................ 45
   Coverage for a Disabled Dependent Child.......................................................................................... 45
   Extended Coverage for Total Disability............................................................................................... 46
   Continuation of Coverage................................................................................................................... 46
   Extension of Continuation Coverage under State Law (Cal-COBRA) after Exhaustion of Federal
   COBRA Continuation Coverage ......................................................................................................... 47
 Section 5: How to File a Claim .................................................................48
   If You Receive Covered Health Services from a Network Provider...................................................... 48
   If You Receive Covered Health Services from a Non-Network Provider .............................................. 48
   Payment of Benefits........................................................................................................................... 49
 Section 6: Questions, Complaints and Appeals ....................................50
   IMPORTANT NOTICE - CLAIM DISPUTES ....................................................................................... 50
   IMPORTANT NOTICE - NETWORK PROVIDER ACCESSIBILITY COMPLAINTS ............................. 50
   What to Do if You Have a Question.................................................................................................... 50
   What to Do if You Have a Complaint .................................................................................................. 51
   What to Do if You Disagree with Our Adverse Benefit Determination.................................................. 51
   Post-service Claims ........................................................................................................................... 51
   Pre-service Requests for Benefits ...................................................................................................... 51
   How to Request an Appeal................................................................................................................. 51
   Appeal Process.................................................................................................................................. 52
   Appeals Determinations ..................................................................................................................... 52
   Pre-service Requests for Benefits and Post-service Claim Appeals .................................................... 52
   Non-Urgent Pre-Service Requests Based on Medical Necessity......................................................... 52
   Concurrent Care Claims..................................................................................................................... 53
   Urgent Appeals that Require Immediate Action .................................................................................. 53
   Denial of Experimental, Investigational or Unproven Services ............................................................ 54
   Independent External Review Program .............................................................................................. 54
 Section 7: Coordination of Benefits ........................................................56
   Benefits When You Have Coverage under More than One Plan ......................................................... 56


                                                                            iii
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 10 of 176 Page ID
                                   #:118


   When Coordination of Benefits Applies .............................................................................................. 56
   Definitions.......................................................................................................................................... 56
   Order of Benefit Determination Rules................................................................................................. 57
   Effect on the Benefits of This Plan...................................................................................................... 59
   Right to Receive and Release Needed Information ............................................................................ 60
   Payments Made................................................................................................................................. 61
   Right of Recovery .............................................................................................................................. 61
   When Medicare is Secondary............................................................................................................. 61
 Section 8: General Legal Provisions .......................................................62
   Your Relationship with Us .................................................................................................................. 62
   Our Relationship with Providers and Enrolling Groups........................................................................ 62
   Your Relationship with Providers and Enrolling Groups ...................................................................... 63
   Notice ................................................................................................................................................ 63
   Statements by Enrolling Group or Subscriber ..................................................................................... 63
   Incentives to Providers....................................................................................................................... 63
   Incentives to You ............................................................................................................................... 64
   Rebates and Other Payments ............................................................................................................ 64
   Administration of Benefits................................................................................................................... 64
   Administrative Services...................................................................................................................... 64
   Amendments to the Policy.................................................................................................................. 64
   Information and Records.................................................................................................................... 65
   Examination of Covered Persons ....................................................................................................... 65
   Workers' Compensation not Affected ................................................................................................. 65
   Medicare Eligibility ............................................................................................................................. 66
   Reimbursement - Right to Recovery................................................................................................... 66
   Refund of Overpayments ................................................................................................................... 67
   Change of Beneficiary........................................................................................................................ 67
   Non-Discrimination in Contract Availability or Terms........................................................................... 67
   Legal Actions ..................................................................................................................................... 68
   Entire Policy....................................................................................................................................... 68
 Section 9: Defined Terms .........................................................................69


       Amendments, Riders and Notices (As Applicable)
 Certificate of Coverage Amendment
 Outpatient Prescription Drug Rider
 Important Notices under the Patient Protection and Affordable Care
 Act (PPACA)
 Changes in Federal Law that Impact Benefits
 Women's Health and Cancer Rights Act of 1998
 Statement of Rights under the Newborns' and Mothers' Health
 Protection Act
 Claims and Appeal Notice
 HEALTH PLAN NOTICES OF PRIVACY PRACTICES
 FINANCIAL INFORMATION PRIVACY NOTICE
 HEALTH PLAN NOTICE OF PRIVACY PRACTICES: FEDERAL AND
 STATE AMENDMENTS


                                                                             iv
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 11 of 176 Page ID
                                   #:119


 Statement of Employee Retirement Income Security Act of 1974
 (ERISA) Rights
 ERISA Statement




                                      v
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 12 of 176 Page ID
                                   #:120




                    UnitedHealthcare Select Plus
             UnitedHealthcare Insurance Company
                          Schedule of Benefits
 IMPORTANT NOTICE - LIMITATIONS ON PROVIDER NETWORK AVAILABILITY

 Benefits are restricted to Covered Health Services provided by Network providers
 for the following: acupuncture services; infertility services; obesity surgery;
 preventive care services; transplantation services; vision examinations and wigs.

 Enrolled Dependents who do not reside with the Subscriber and live outside the
 Service Area must see a Network provider in order to obtain Benefits for the
 Covered Health Services listed above.

 DIRECTORY OF NETWORK PROVIDERS

 The current directory of Network providers is available online at
 www.myuhc.com. You may obtain a paper copy of the network provider directory
 at no cost by contacting Customer Care at the telephone number shown on your
 ID card.

 AVAILABILITY OF TELEPHONE TRIAGE OR SCREENING SERVICES

 Triage or screening services are the assessment of a Covered Person's health
 concerns and symptoms though communication, with a Physician, registered
 nurse or other qualified health professional acting within his or her scope of
 practice who is trained to screen or triage a Covered Person who may need care
 for the purpose of determining the urgency of the Covered Person's need for
 medical services. To access triage or screening services you should contact
 Customer Care during normal business hours at the telephone number on your ID
 card.

 In addition to accessing Customer Care, you are able to access a registered
 nurse at Optum's Nurseline, 24 hours per day, 7 days per week by contacting the
 myNurseline phone number on the back of your ID card or by visiting
 www.myuhc.com. Once logged into the www.myuhc.com portal, the Ask a Nurse
 option will be available, and you may chat online or use the phone number
 provided to you to speak to a nurse. Optum's Nurseline can help you:

 - Chat with a nurse live on www.myuhc.com.



 SBN16.CHPSLP.I.11.CA                    1
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 13 of 176 Page ID
                                   #:121


 - Understand treatment options.

 - Ask medication questions.

 - Choose appropriate medical care.

 - Locate available local resources.

 - Find a Physician, Hospital or specialist.

 Although triage or screening services are available 24 hours per day, 7 days per
 week, it is not intended to replace or interfere with normal Physician/patient
 communication.

 NETWORK PROVIDER ACCESSIBILITY COMPLAINTS:

 You may contact us or the California Department of Insurance if you have a
 complaint regarding your ability to access needed health care in a timely manner
 as described in IMPORTANT NOTICE - Network Provider Accessibility Complaints
 in the Certificate of Coverage under Section 6: Questions, Complaints and
 Appeals.

 ACCESS TO A NETWORK PROVIDER:

 If medically appropriate care from a qualified provider cannot be provided within
 the network, we will arrange for the required care with an available and accessible
 non-Network provider. You will only be responsible for paying the cost sharing in
 an amount equal to the cost sharing you would have otherwise paid for that
 service or a similar service if you had received the Covered Health Service from a
 Network provider.

 ANNUAL DEDUCTIBLE AND OUT-OF-POCKET MAXIMUM

 Covered Persons will have to meet a higher Annual Deductible and Out-of-Pocket
 Maximum when a non-Network provider is chosen to provide Covered Health
 Services.

 Accessing Benefits
 You can choose to receive Network Benefits or Non-Network Benefits.


 Selecting a Primary Physician
 You must select a Primary Physician in order to obtain Network Benefits. A Primary Physician will be able
 to coordinate all Covered Health Services and promote continuity of care. If you are the custodial parent
 of an Enrolled Dependent child, you must select a Primary Physician for that child.



 SBN16.CHPSLP.I.11.CA                                2
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 14 of 176 Page ID
                                   #:122


 You may designate a pediatrician as the Primary Physician for an Enrolled Dependent child. For
 obstetrical or gynecological care, you do not need a referral from a Primary Physician and may seek care
 directly from any Network obstetrician or gynecologist.
 You may change your Primary Physician by contacting Customer Care at the telephone number shown
 on your ID card.
 Network Benefits apply to Covered Health Services that are provided by a Network Physician or other
 Network provider.
 Emergency Health Services are always paid as Network Benefits. For facility charges, these are Benefits
 for Covered Health Services that are billed by a Network facility and provided under the direction of either
 a Network or non-Network Physician or other provider. Network Benefits include Physician services
 provided in a Network facility by a Network or a non-Network Emergency room Physician, radiologist,
 anesthesiologist or pathologist.
 Non-Network Benefits apply to Covered Health Services that are provided by a non-Network Physician
 or other non-Network provider, or Covered Health Services that are provided at a non-Network facility. In
 general health care terminology, Non-Network Benefits may also be referred to as Out-of-Network
 Benefits.
 California regulation requires Network facilities to determine and disclose to the Covered Person, prior to
 the Covered Person receiving nonemergency Covered Health Services, the non-Network providers who
 are likely to be involved in providing Covered Health Services and the estimated cost of the non-Network
 providers' care to the Covered Person. This disclosure must be made sufficiently in advance of the
 scheduled Covered Health Services to afford the Covered Person a reasonable opportunity to explore
 alternate arrangements. If your Network facility does not make this disclosure sufficiently in advance of a
 scheduled Covered Health Service to afford the Covered Person a reasonable opportunity to explore
 alternate arrangements, the Covered Person should contact us for assistance in exploring alternate
 arrangements before the scheduled Covered Health Service.
 If you disagree with an Eligible Expenses determination, you can request an appeal. The complaint and
 appeals process is described under Section 6: Questions, Complaints and Appeals in the Certificate of
 Coverage. You may also call Customer Care at the telephone number on your ID card.
 You must show your identification card (ID card) every time you request health care services from a
 Network provider. If you do not show your ID card, Network providers have no way of knowing that you
 are enrolled under a UnitedHealthcare Policy. As a result, they may bill you for the entire cost of the
 services you receive.
 Additional information about the network of providers and how your Benefits may be affected
 appears at the end of this Schedule of Benefits.
 If there is a conflict between this Schedule of Benefits and any summaries provided to you by the
 Enrolling Group, this Schedule of Benefits will control.
 You must show your identification card (ID card) every time you request health care services from a
 Network provider. If you do not show your ID card, Network providers have no way of knowing that you
 are enrolled under a UnitedHealthcare Policy. As a result, they may bill you for the entire cost of the
 services you receive.
 Additional information about the network of providers and how your Benefits may be affected
 appears at the end of this Schedule of Benefits.
 If there is a conflict between this Schedule of Benefits and any summaries provided to you by the
 Enrolling Group, this Schedule of Benefits will control.




 SBN16.CHPSLP.I.11.CA                                 3
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 15 of 176 Page ID
                                   #:123


 Prior Authorization
 We require prior authorization for certain Covered Health Services. In general, Network providers are
 responsible for obtaining prior authorization before they provide these services to you. There are some
 Network Benefits, however, for which you are responsible for obtaining prior authorization. Services for
 which you are required to obtain prior authorization are identified below and in the Schedule of Benefits
 table within each Covered Health Service category.
 We recommend that you confirm with us that all Covered Health Services listed below have been prior
 authorized as required. Before receiving these services from a Network provider, you may want to contact
 us to verify that the Hospital, Physician and other providers are Network providers and that they have
 obtained the required prior authorization. Network facilities and Network providers cannot bill you for
 services they fail to prior authorize as required. You can contact us by calling the telephone number for
 Customer Care on your ID card.
 When you choose to receive certain Covered Health Services from non-Network providers, you
 are responsible for obtaining prior authorization before you receive these services. Note that your
 obligation to obtain prior authorization is also applicable when a non-Network provider intends to
 admit you to a Network facility or refers you to other Network providers. Once you have obtained
 the authorization, please review it carefully so that you understand what services have been
 authorized and what providers are authorized to deliver the services that are subject to the
 authorization.
 To obtain prior authorization, call the telephone number for Customer Care on your ID card. This
 call starts the utilization review process.
 The utilization review process is a set of formal techniques designed to monitor the use of, or evaluate the
 clinical necessity, appropriateness, efficacy, or efficiency of, health care services, procedures or settings.
 Such techniques may include ambulatory review, prospective review, second opinion, certification,
 concurrent review, case management, discharge planning, retrospective review or similar programs.


 Covered Health Services which Require Prior Authorization
 Please note that prior authorization timelines apply. Refer to the applicable Benefit description in
 the Schedule of Benefits table to determine how far in advance you must obtain prior
 authorization.

      Ambulance - non-emergent air and ground.

      Breast cancer services.
      Clinical trials.
      Congenital heart disease surgery.

      Dental anesthesia services.
      Dental services - accidental Only.

      Diabetes Treatment.
      Durable Medical Equipment over $1,000 in cost (either retail purchase cost or cumulative retail
       rental cost of a single item).

      Formulas/specialized foods.
      Genetic Testing - BRCA.
      Home health care.



 SBN16.CHPSLP.I.11.CA                                  4
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 16 of 176 Page ID
                                   #:124


      Hospice care - inpatient.

      Hospital inpatient care - all scheduled admissions and maternity stays exceeding 48 hours for
       normal vaginal delivery or 96 hours for a cesarean section delivery.

      Lab, X-ray and diagnostics - sleep studies.
      Lab, X-ray and major diagnostics - CT, PET Scans, MRI, MRA, Nuclear Medicine and Capsule
       Endoscopy.

      Mastectomy services.

      Mental Health Services - inpatient services (including Partial Hospitalization/Day Treatment and
       services at a Residential Treatment Facility); Intensive Outpatient Treatment programs; outpatient
       electro-convulsive treatment; psychological testing; extended outpatient treatment visits beyond 45
       - 50 minutes in duration, with or without medication management; Behavioral Health Treatment.

      Osteoporosis services.

      Pain management.
      Prosthetic devices over $1,000 in cost per device.
      Prosthetic devices incident to a laryngectomy.

      Reconstructive procedures, including breast reconstruction surgery following mastectomy.
      Rehabilitation services and Manipulative Treatment - physical therapy, occupational therapy,
       Manipulative Treatment and speech therapy.

      Skilled Nursing Facility and Inpatient Rehabilitation Facility services.

      Substance Use Disorder Services - inpatient services (including Partial Hospitalization/Day
       Treatment and services at a Residential Treatment Facility); Intensive Outpatient Treatment
       programs; psychological testing; extended outpatient treatment visits beyond 45 - 50 minutes in
       duration, with or without medication management.

      Surgery - only for the following outpatient surgeries: cardiac catheterization, pacemaker insertion,
       implantable cardioverter defibrillators, diagnostic catheterization and electrophysiology implant and
       sleep apnea surgeries.

      Telehealth services.

      Temporomandibular joint services.
      Therapeutics - only for the following services: dialysis, intensity modulated radiation therapy and
       MR-guided focused ultrasound.

      Transplants.
 For all other services, when you choose to receive services from non-Network providers, we urge you to
 confirm with us that the services you plan to receive are Covered Health Services. That's because in
 some instances, certain procedures may not be Medically Necessary or may not otherwise meet the
 definition of a Covered Health Service, and therefore are excluded. In other instances, the same
 procedure may meet the definition of Covered Health Services. By calling before you receive treatment,
 you can check to see if the service is subject to limitations or exclusions.
 If you request a coverage determination at the time prior authorization is provided, the determination will
 be made based on the services you report you will be receiving. If the reported services differ from those
 actually received, our final coverage determination will be modified to account for those differences, and
 we will only pay Benefits based on the services actually delivered to you.


 SBN16.CHPSLP.I.11.CA                                  5
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 17 of 176 Page ID
                                   #:125


 If you choose to receive a service that is not a Medically Necessary Covered Health Service, you will be
 responsible for paying all charges and no Benefits will be paid. If you have a question regarding a
 determination of whether a service is Medically Necessary, call the telephone number for Customer Care
 on your ID card. If you disagree with a determination of whether a service is Medically Necessary, you
 can request an appeal. The complaint and appeals process is described under Section 6: Questions,
 Complaints and Appeals in the Certificate of Coverage. You may also call Customer Care at the
 telephone number on your ID card.


 Care Management
 When you seek prior authorization as required, we will work with you to implement the care management
 process and to provide you with information about additional services that are available to you, such as
 disease management programs, health education, and patient advocacy.


 Special Note Regarding Medicare
 If you are enrolled in Medicare on a primary basis (Medicare pays before we pay Benefits under the
 Policy), the prior authorization requirements do not apply to you. Since Medicare is the primary payer, we
 will pay as secondary payer as described in Section 7: Coordination of Benefits. You are not required to
 obtain authorization before receiving Covered Health Services.


 Benefits
 Annual Deductibles are calculated on a calendar year basis.
 Out-of-Pocket Maximums are calculated on a calendar year basis.
 When Benefit limits apply, the limit stated refers to any combination of Network Benefits and Non-Network
 Benefits unless otherwise specifically stated.
 Benefit limits are calculated on a calendar year basis unless otherwise specifically stated.

 Payment Term And Description                                         Amounts

 Annual Deductible

 The amount of Eligible Expenses you pay for Covered Health           Network
 Services per year before you are eligible to receive Benefits.
                                                                      $250 per Covered Person, not to
 Amounts paid toward the Annual Deductible for Covered                exceed $500 for all Covered Persons
 Health Services that are subject to a visit or day limit will also   in a family.
 be calculated against that maximum Benefit limit. As a result,
 the limited Benefit will be reduced by the number of days/visits     Non-Network
 used toward meeting the Annual Deductible.                           $500 per Covered Person, not to
 When a Covered Person was previously covered under a                 exceed $1,000 for all Covered
 group policy that was replaced by the group Policy, any              Persons in a family.
 amount already applied to that annual deductible provision of
 the prior policy will apply to the Annual Deductible provision
 under the Policy.
 The amount that is applied to the Annual Deductible is
 calculated on the basis of Eligible Expenses. The Annual
 Deductible does not include any amount that exceeds Eligible
 Expenses. Details about the way in which Eligible Expenses
 are determined appear at the end of the Schedule of Benefits
 table.


 SBN16.CHPSLP.I.11.CA                                   6
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 18 of 176 Page ID
                                   #:126


 Payment Term And Description                                     Amounts

 Out-of-Pocket Maximum

 The maximum you pay per year for the Annual Deductible,          Network
 Copayments or Coinsurance. Once you reach the Out-of-
 Pocket Maximum, Benefits are payable at 100% of Eligible         $1,250 per Covered Person, not to
 Expenses during the rest of that year. The Out-of-Pocket         exceed $2,500 for all Covered
 Maximum applies to Covered Health Services under the Policy      Persons in a family.
 as indicated in this Schedule of Benefits, including Covered     The Out-of-Pocket Maximum includes
 Health Services provided under the Outpatient Prescription       the Annual Deductible.
 Drug Rider. The Out-of-Pocket Maximum for Network Benefits
 includes the amount you pay for both Network and Non-            Non-Network
 Network Benefits for outpatient prescription drug products
 provided under the Outpatient Prescription Drug Rider.           $2,500 per Covered Person, not to
                                                                  exceed $5,000 for all Covered
 Details about the way in which Eligible Expenses are             Persons in a family. For Non-Network
 determined appear at the end of the Schedule of Benefits         Emergency Health Services, the Out-
 table.                                                           of-Pocket Maximum is $2,500 per
                                                                  Covered Person and $5,000 for all
                                                                  Covered Persons in a family.
                                                                  The Out-of-Pocket Maximum includes
                                                                  the Annual Deductible.


 Copayment

 Copayment is the amount you pay (calculated as a set dollar amount) each time you receive certain
 Covered Health Services. When Copayments apply, the amount is listed on the following pages next to
 the description for each Covered Health Service.
 Please note that for Covered Health Services, you are responsible for paying the lesser of:

      The applicable Copayment.
      The Eligible Expense.
 Details about the way in which Eligible Expenses are determined appear at the end of the Schedule of
 Benefits table.

 Coinsurance

 Coinsurance is the amount you pay (calculated as a percentage of Eligible Expenses) each time you
 receive certain Covered Health Services.
 Details about the way in which Eligible Expenses are determined appear at the end of the Schedule of
 Benefits table.




 SBN16.CHPSLP.I.11.CA                                7
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 19 of 176 Page ID
                                   #:127


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                     Benefit                   Apply to the          Must You Meet
                                            (The Amount We            Out-of-Pocket         Annual
                                            Pay, based on             Maximum?              Deductible?
                                            Eligible Expenses)

 1. Ambulance Services

                                     Prior Authorization Requirement
      In most cases, we will initiate and direct non-Emergency ambulance transportation. If you are
  requesting non-Emergency ambulance services, you must obtain authorization as soon as reasonably
 possible prior to transport. If you fail to obtain prior authorization as required, you will be responsible for
                                paying all charges and no Benefits will be paid.

 Emergency Ambulance                        Network
                                            Ground Ambulance:
                                            90%                       Yes                   Yes
                                            Air Ambulance:
                                            90%                       Yes                   Yes
                                            Non-Network
                                            Same as Network           Same as Network       Same as Network
 Non-Emergency Ambulance                    Network
 Ground or air ambulance, as                Ground Ambulance:
 determined to be appropriate.
                                            90%                       Yes                   Yes
                                            Air Ambulance:
                                            90%                       Yes                   Yes
                                            Non-Network
                                            Same as Network           Same as Network       Same as Network
 2. Clinical Trials

                                     Prior Authorization Requirement
  You must obtain prior authorization as soon as soon as reasonably possible if participation in a clinical
   trial arises. If you fail to obtain prior authorization as required, you will be responsible for paying all
                                       charges and no Benefits will be paid.

 Depending upon the Covered Health          Network
 Service, Benefit limits are the same
 as those stated under the specific         Depending upon where the Covered Health Service is
 Benefit category in this Schedule of       provided, Benefits will be the same as those stated under
 Benefits.                                  each Covered Health Service category in this Schedule of
                                            Benefits.
 Benefits are available when the            Non-Network
 Covered Health Services are provided
                                            Depending upon where the Covered Health Service is

 SBN16.CHPSLP.I.11.CA                                    8
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 20 of 176 Page ID
                                   #:128


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                      Benefit                 Apply to the          Must You Meet
                                             (The Amount We          Out-of-Pocket         Annual
                                             Pay, based on           Maximum?              Deductible?
                                             Eligible Expenses)
 by either Network or non-Network            provided, Benefits will be the same as those stated under
 providers, however if the non-Network       each Covered Health Service category in this Schedule of
 provider does not agree to accept the       Benefits.
 Network level of reimbursement by
 signing a network provider agreement
 specifically for the patient enrolling in
 the trial, you will be responsible for
 the difference and may be billed by
 the non-Network provider.

 3. Congenital Heart Disease
 Surgeries

                                     Prior Authorization Requirement
    For Non-Network Benefits you must obtain prior authorization as soon as reasonably possible if a
    congenital heart disease (CHD) surgery arises. If you fail to obtain prior authorization as required,
                          Benefits will be reduced to 50% of Eligible Expenses.

 Network and Non-Network Benefits            Network
 under this section include only the
 inpatient facility charges for the          90%                     Yes                   Yes
 congenital heart disease (CHD)
 surgery. Depending upon where the
 Covered Health Service is provided,
 Benefits for diagnostic services,
 cardiac catheterization and non-
 surgical management of CHD will be
 the same as those stated under each
 Covered Health Service category in
 this Schedule of Benefits.
                                             Non-Network
                                             70%                     Yes                   Yes

 4. Dental Services - Accident Only

                                     Prior Authorization Requirement
  For Network and Non-Network Benefits you must obtain prior authorization five business days or as
 soon as reasonably possible before follow-up (post-Emergency) treatment begins. (You do not have to
 obtain prior authorization before the initial Emergency treatment.) If you fail to obtain prior authorization
                    as required, Benefits will be reduced to 50% of Eligible Expenses.

                                             Network
                                             90%                     Yes                   Yes
                                             Non-Network



 SBN16.CHPSLP.I.11.CA                                   9
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 21 of 176 Page ID
                                   #:129


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                     Benefit                   Apply to the          Must You Meet
                                            (The Amount We            Out-of-Pocket         Annual
                                            Pay, based on             Maximum?              Deductible?
                                            Eligible Expenses)

                                            Same as Network           Same as Network       Same as Network
 5. Diabetes Services

                                     Prior Authorization Requirement
  For Non-Network Benefits you must obtain prior authorization before obtaining any Durable Medical
   Equipment for the management and treatment of diabetes that exceeds $1,000 in cost (either retail
 purchase cost or cumulative retail rental cost of a single item). If you fail to obtain prior authorization as
          required, you will be responsible for paying all charges and no Benefits will be paid.

 Diabetes Self-Management and               Network
 Training/Diabetic Eye
 Examinations/Foot Care                     Depending upon where the Covered Health Service is
                                            provided, Benefits for diabetes self-management and
                                            training/diabetic eye examinations/foot care will be the same
                                            as those stated under each Covered Health Service category
                                            in this Schedule of Benefits.
                                            Non-Network
                                            Depending upon where the Covered Health Service is
                                            provided, Benefits for diabetes self-management and
                                            training/diabetic eye examinations/foot care will be the same
                                            as those stated under each Covered Health Service category
                                            in this Schedule of Benefits.

 6. Diabetes Treatment

                                     Prior Authorization Requirement
      Depending upon where the Covered Health Service is provided, any applicable authorization
   requirements will be the same as those stated under each Covered Health Service category in this
                                        Schedule of Benefits.

 Coverage for diabetes equipment and        Network
 supplies, prescription items and
 diabetes self-management training          Depending upon where the Covered Health Service is
 programs when provided by or under         provided, Benefits will be the same as those stated under
 the direction of a Physician.              each Covered Health Service category in this Schedule of
                                            Benefits.
 Diabetes equipment and supplies are
 limited to blood glucose monitors and      Benefits for diabetes supplies will be the same as those stated
 blood glucose testing strips, blood        in the Outpatient Prescription Drug Rider.
 glucose monitors designed to assist
 the visually impaired, insulin pumps
 and all related necessary supplies;
 ketone urine testing strips, lancets
 and lancet puncture devices, pen
 delivery systems for the
 administration of insulin, podiatric


 SBN16.CHPSLP.I.11.CA                                  10
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 22 of 176 Page ID
                                   #:130


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                     Benefit                  Apply to the          Must You Meet
                                            (The Amount We           Out-of-Pocket         Annual
                                            Pay, based on            Maximum?              Deductible?
                                            Eligible Expenses)
 devices to prevent or treat diabetes-
 related complications, insulin
 syringes, visual aids, excluding
 eyewear, to assist the visually
 impaired with proper dosing of insulin.


                                            Non-Network
                                            Depending upon where the Covered Health Service is
                                            provided, Benefits will be the same as those stated under
                                            each Covered Health Service category in this Schedule of
                                            Benefits.
                                            Benefits for diabetes supplies will be the same as those stated
                                            in the Outpatient Prescription Drug Rider.


 7. Durable Medical Equipment

                                     Prior Authorization Requirement
   For Non-Network Benefits you must obtain prior authorization before obtaining any Durable Medical
  Equipment that exceeds $1,000 in cost (either retail purchase cost or cumulative retail rental cost of a
   single item. If you fail to obtain prior authorization as required, you will be responsible for paying all
                                      charges and no Benefits will be paid.

 Benefits are limited to a single           Network
 purchase of a type of DME (including
 repair/replacement) every three            90%                      Yes                   Yes
 years. This limit does not apply to
 wound vacuums, which are limited to
 a single purchase (including
 repair/replacement) every three
 years.
 To receive Network Benefits, you
 must purchase or rent the Durable
 Medical Equipment from the vendor
 we identify or purchase it directly from
 the prescribing Network Physician.
                                            Non-Network
                                            70%                      Yes                   Yes

 8. Emergency Health Services -
 Outpatient




 SBN16.CHPSLP.I.11.CA                                  11
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 23 of 176 Page ID
                                   #:131


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                     Benefit                  Apply to the        Must You Meet
                                            (The Amount We           Out-of-Pocket       Annual
                                            Pay, based on            Maximum?            Deductible?
                                            Eligible Expenses)

 Note: If you are confined in a non-        Network
 Network Hospital after you receive
 outpatient Emergency Health                100% after you pay a     Yes                 No
 Services, you must notify us within        Copayment of $100
 one business day or on the same day        per visit. If you are
 of admission if reasonably possible.       admitted as an
 We may elect to transfer you to a          inpatient to a Network
 Network Hospital as soon as it is          Hospital directly from
 medically appropriate to do so. If you     the Emergency room
 choose to stay in the non-Network          you will not have to
 Hospital after the date we decide a        pay this Copayment.
 transfer is medically appropriate,         The Benefits for an
 Network Benefits will not be provided.     Inpatient Stay in a
 Non-Network Benefits may be                Network Hospital will
 available if the continued stay is         apply instead.
 determined to be a Covered Health
 Service.


                                            Non-Network
                                            Same as Network          Same as Network     Same as Network
 9. Hearing Aids

 Limited to $2,500 in Eligible Expenses     Network
 every year. Benefits are further limited
 to a single purchase (including            90%                      Yes                 Yes
 repair/replacement) per hearing
 impaired ear every three years.
                                            Non-Network
                                            70%                      Yes                 Yes
 10. Home Health Care

                                     Prior Authorization Requirement
      For Non-Network Benefits you must obtain prior authorization five business days or as soon as
  reasonably possible before receiving services or as soon as is reasonably possible. If you fail to obtain
           prior authorization as required, Benefits will be reduced to 50% of Eligible Expenses.

 Limited to 100 visits per year. One        Network
 visit equals up to four hours of skilled
 care services.                             90%                      Yes                 Yes

 This visit limit does not include any
 service which is billed only for the
 administration of intravenous infusion.


 SBN16.CHPSLP.I.11.CA                                  12
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 24 of 176 Page ID
                                   #:132


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                    Benefit                   Apply to the         Must You Meet
                                           (The Amount We            Out-of-Pocket        Annual
                                           Pay, based on             Maximum?             Deductible?
                                           Eligible Expenses)

                                           Non-Network
                                           70%                       Yes                  Yes
 11. Hospice Care

                                    Prior Authorization Requirement
  For Non-Network Benefits you must obtain prior authorization five business days before admission for
   an Inpatient Stay in a hospice facility or as soon as is reasonably possible. If you fail to obtain prior
             authorization as required, Benefits will be reduced to 50% of Eligible Expenses.
 In addition, for Non-Network Benefits, you must contact us within 24 hours of admission for an Inpatient
                                         Stay in a hospice facility.

                                           Network
                                           90%                       Yes                  Yes
                                           Non-Network
                                           70%                       Yes                  Yes

 12. Hospital - Inpatient Stay

                                    Prior Authorization Requirement
 For Non-Network Benefits for a scheduled admission, you must obtain prior authorization five business
 days before admission, or as soon as is reasonably possible for non-scheduled admissions (including
 Emergency admissions). If you fail to obtain prior authorization as required, Benefits will be reduced to
                                       50% of Eligible Expenses.
   In addition, for Non-Network Benefits you must contact us 24 hours before admission for scheduled
  admissions or as soon as is reasonably possible for non-scheduled admissions (including Emergency
                                              admissions).

                                           Network
                                           90%                       Yes                  Yes, after the Per
                                                                                          Occurrence
                                                                                          Deductible of
                                                                                          $250 per
                                                                                          Inpatient Stay is
                                                                                          satisfied
                                           Non-Network
                                           70%                       Yes                  Yes

 13. Lab, X-Ray and Diagnostics -
 Outpatient

                                    Prior Authorization Requirement


 SBN16.CHPSLP.I.11.CA                                 13
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 25 of 176 Page ID
                                   #:133


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                    Benefit                  Apply to the         Must You Meet
                                           (The Amount We           Out-of-Pocket        Annual
                                           Pay, based on            Maximum?             Deductible?
                                           Eligible Expenses)

  For Non-Network Benefits for sleep studies, you must obtain prior authorization five business days or
    as soon as reasonably possible before scheduled services are received. If you fail to obtain prior
            authorization as required, Benefits will be reduced to 50% of Eligible Expenses.

 Lab Testing - Outpatient                  Network
                                           100%                     Yes                  No
                                           Non-Network
                                           70%                      Yes                  Yes
 X-Ray and Other Diagnostic                Network
 Testing - Outpatient
                                           100%                     Yes                  No
                                           Non-Network
                                           70%                      Yes                  Yes

 14. Lab, X-Ray and Major
 Diagnostics - CT, PET, MRI, MRA
 and Nuclear Medicine - Outpatient

                                    Prior Authorization Requirement
      For Non-Network Benefits you must obtain prior authorization five business days or as soon as
  reasonably possible before scheduled services are received or, for non-scheduled services, within one
   business day or as soon as is reasonably possible. If you fail to obtain prior authorization as required,
                          Benefits will be reduced to 50% of Eligible Expenses.

                                           Network
                                           90%                      Yes                  Yes
                                           Non-Network
                                           70%                      Yes                  Yes

 15. Mental Health Services

                                    Prior Authorization Requirement
      For Non-Network Benefits for a scheduled admission for Mental Health Services (including an
   admission for Partial Hospitalization/Day Treatment and services at a Residential Treatment Facility)
    you must obtain authorization prior to the admission or as soon as is reasonably possible for non-
                                           scheduled admissions.
  In addition, for Non-Network Benefits you must obtain prior authorization before the following services
       are received. Services requiring prior authorization: Intensive Outpatient Treatment programs;
    outpatient electro-convulsive treatment; psychological testing; extended outpatient treatment visits
      beyond 45 - 50 minutes in duration, with or without medication management; Behavioral Health


 SBN16.CHPSLP.I.11.CA                                 14
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 26 of 176 Page ID
                                   #:134


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                    Benefit                   Apply to the         Must You Meet
                                           (The Amount We            Out-of-Pocket        Annual
                                           Pay, based on             Maximum?             Deductible?
                                           Eligible Expenses)
                                                  Services.
      If you fail to obtain prior authorization as required, Benefits will be reduced to 50% of Eligible
                                                   Expenses.

                                           Network
                                           Inpatient
                                           90%                       Yes                  Yes
                                           Outpatient
                                           100% after you pay a      Yes                  No
                                           Copayment of $30
                                           per visit
                                           Non-Network
                                           Inpatient
                                           70%                       Yes                  Yes
                                           Outpatient
                                           70%                       Yes                  Yes
 16. Ostomy Supplies

                                           Network
                                           90%                       Yes                  Yes
                                           Non-Network
                                           70%                       Yes                  Yes

 17. Pharmaceutical Products -
 Outpatient

                                           Network
                                           90%                       Yes                  Yes
                                           Non-Network
                                           70%                       Yes                  Yes
 18. Physician Fees for Surgical and
 Medical Services

                                           Network
                                           90%                       Yes                  Yes



 SBN16.CHPSLP.I.11.CA                                   15
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 27 of 176 Page ID
                                   #:135


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                   Benefit                   Apply to the        Must You Meet
                                          (The Amount We            Out-of-Pocket       Annual
                                          Pay, based on             Maximum?            Deductible?
                                          Eligible Expenses)

                                          Non-Network
                                          70%                       Yes                 Yes
 19. Physician's Office Services

                                    Prior Authorization Requirement
 For Non-Network Benefits you must obtain prior authorization as soon as is reasonably possible before
  Genetic Testing - BRCA is performed. If you fail to obtain prior authorization as required, Benefits will
                               be reduced to 50% of Eligible Expenses.

 In addition to the office visit          Network
 Copayment stated in this section, the
 Copayments/Coinsurance and any           100% after you pay a      Yes                 No
 deductible for the following services    Copayment of $30
 apply when the Covered Health            per visit for a Primary
 Service is performed in a Physician's    Physician office visit
 office:                                  or $30 per visit for a
                                          Specialist Physician
      Major diagnostic and nuclear       office visit
       medicine described under Lab,
       X-Ray and Major Diagnostics -
       CT, PET, MRI, MRA and
       Nuclear Medicine - Outpatient.

      Outpatient Pharmaceutical
       Products described under
       Pharmaceutical Products -
       Outpatient.

      Diagnostic and therapeutic
       scopic procedures described
       under Scopic Procedures -
       Outpatient Diagnostic and
       Therapeutic.

      Outpatient surgery procedures
       described under Surgery -
       Outpatient.

      Outpatient therapeutic
       procedures described under
       Therapeutic Treatments -
       Outpatient.


                                          Non-Network
                                          70%                       Yes                 Yes


 SBN16.CHPSLP.I.11.CA                                16
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 28 of 176 Page ID
                                   #:136


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                  Benefit                  Apply to the         Must You Meet
                                         (The Amount We           Out-of-Pocket        Annual
                                         Pay, based on            Maximum?             Deductible?
                                         Eligible Expenses)



 20. Pregnancy - Maternity Services

    We encourage you to notify us regarding your Pregnancy. Your notification will open the
 opportunity to become enrolled in prenatal programs that you may enrolled in that are designed
                     to achieve the best outcomes for you and your baby.
                                   Prior Authorization Requirement
   You may receive obstetrical and gynecological Covered Health Services directly from a Physician
    without a referral or seeking prior authorization. For Non-Network Benefits you must obtain prior
  authorization as soon as reasonably possible if the Inpatient Stay for the mother and/or the newborn
   will be more than 48 hours for the mother and newborn child following a normal vaginal delivery, or
  more than 96 hours for the mother and newborn child following a cesarean section delivery. If you fail
      to obtain prior authorization as required, Benefits will be reduced to 50% of Eligible Expenses.

 We pay for Covered Health Services      Network
 incurred if you participate in the
 Expanded Alpha-Fetoprotein (AFP)        Benefits will be the same as those stated under each Covered
 program, a statewide prenatal testing   Health Service category in this Schedule of Benefits except
 program administered by the State       that an Annual Deductible will not apply for a newborn child
 Department of Health Services.          whose length of stay in the Hospital is the same as the
                                         mother's length of stay. Benefits for office visits for prenatal
                                         care received from a Network provider are covered without
                                         cost sharing during the entire course of the Covered Person's
                                         pregnancy.
                                         Non-Network
                                         Benefits will be the same as those stated under each Covered
                                         Health Service category in this Schedule of Benefits except
                                         that an Annual Deductible will not apply for a newborn child
                                         whose length of stay in the Hospital is the same as the
                                         mother's length of stay.

 21. Preventive Care Services

 Physician office services               Network
                                         100%                     No                   No
                                         Non-Network
                                         Non-Network              Non-Network          Non-Network
                                         Benefits are not         Benefits are not     Benefits are not
                                         available.               available.           available.
 Lab, X-ray or other preventive tests    Network
                                         100%                     No                   No



 SBN16.CHPSLP.I.11.CA                               17
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 29 of 176 Page ID
                                   #:137


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                   Benefit                  Apply to the        Must You Meet
                                          (The Amount We           Out-of-Pocket       Annual
                                          Pay, based on            Maximum?            Deductible?
                                          Eligible Expenses)

                                          Non-Network
                                          Non-Network              Non-Network         Non-Network
                                          Benefits are not         Benefits are not    Benefits are not
                                          available.               available.          available.
 Breast pumps                             Network
                                          100%                     No                  No
                                          Non-Network
                                          Non-Network              Non-Network         Non-Network
                                          Benefits are not         Benefits are not    Benefits are not
                                          available.               available.          available.

 22. Prosthetic Devices

                                   Prior Authorization Requirement
  For Non-Network Benefits you must obtain prior authorization before obtaining prosthetic devices that
     exceed $1,000 in cost per device. If you fail to obtain prior authorization as required, you will be
                    responsible for paying all charges and no Benefits will be paid.

                                          Network
                                          90%                      Yes                 Yes
                                          Non-Network
                                          70%                      Yes                 Yes
 23. Reconstructive Procedures

                                   Prior Authorization Requirement
     For Non-Network Benefits you must obtain prior authorization five business days or as soon as
  reasonably possible before a scheduled reconstructive procedure is performed or, for non-scheduled
   procedures, within one business day or as soon as is reasonably possible. If you fail to obtain prior
            authorization as required, Benefits will be reduced to 50% of Eligible Expenses.

                                          Network
                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of
                                          Benefits.


                                          Non-Network
                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under

 SBN16.CHPSLP.I.11.CA                                18
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 30 of 176 Page ID
                                   #:138


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                       Benefit                Apply to the         Must You Meet
                                              (The Amount We         Out-of-Pocket        Annual
                                              Pay, based on          Maximum?             Deductible?
                                              Eligible Expenses)
                                              each Covered Health Service category in this Schedule of
                                              Benefits.


 24. Rehabilitation Services -
 Outpatient Therapy and
 Manipulative Treatment

                                         Prior Authorization Requirement
        For Non-Network Benefits you must obtain prior authorization five business days or as soon as
     reasonably possible before receiving physical therapy, occupational therapy, Manipulative Treatment
      and speech therapy or as soon as is reasonably possible. If you fail to obtain prior authorization as
                       required, Benefits will be reduced to 50% of Eligible Expenses.

 Limited per year as follows:                 Network

         20 visits of physical therapy.      100% after you pay a   Yes                  No
                                              Copayment of $30
         20 visits of occupational           per visit
          therapy.

         24 Manipulative Treatments.

         20 visits of speech therapy.
         20 visits of pulmonary
          rehabilitation therapy.

         36 visits of cardiac
          rehabilitation therapy.

         30 visits of post-cochlear
          implant aural therapy.

         20 visits of cognitive
          rehabilitation therapy.
 Visit limits are not applied to
 occupational therapy, physical
 therapy or speech therapy for the
 Medically Necessary treatment of a
 health condition, including pervasive
 developmental disorder or Autism
 Spectrum Disorders.


                                              Non-Network
                                              70%                    Yes                  Yes


 SBN16.CHPSLP.I.11.CA                                   19
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 31 of 176 Page ID
                                   #:139


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                    Benefit                   Apply to the         Must You Meet
                                           (The Amount We            Out-of-Pocket        Annual
                                           Pay, based on             Maximum?             Deductible?
                                           Eligible Expenses)

 25. Scopic Procedures - Outpatient
 Diagnostic and Therapeutic

                                           Network
                                           90%                       Yes                  Yes
                                           Non-Network
                                           70%                       Yes                  Yes
 26. Skilled Nursing
 Facility/Inpatient Rehabilitation
 Facility Services

                                     Prior Authorization Requirement
 For Non-Network Benefits for a scheduled admission, you must obtain prior authorization five business
  days or as soon as reasonably possible before admission, or as soon as is reasonably possible for
 non-scheduled admissions. If you fail to obtain prior authorization as required, Benefits will be reduced
                                     to 50% of Eligible Expenses.
   In addition, for Non-Network Benefits you must contact us 24 hours before admission for scheduled
  admissions or as soon as is reasonably possible for non-scheduled admissions (including Emergency
                                              admissions).

 Limited to 60 days per year.              Network
                                           90%                       Yes                  Yes
                                           Non-Network
                                           70%                       Yes                  Yes
 27. Substance Use Disorder
 Services

                                     Prior Authorization Requirement
  For Non-Network Benefits for a scheduled admission for Substance Use Disorder Services (including
    an admission for Partial Hospitalization/Day Treatment and services at a Residential Treatment
  Facility) you must obtain authorization prior to the admission or as soon as is reasonably possible for
                                        non-scheduled admissions.
  In addition, for Non-Network Benefits you must obtain prior authorization before the following services
      are received. Services requiring prior authorization: Intensive Outpatient Treatment programs;
  psychological testing; extended outpatient treatment visits beyond 45 - 50 minutes in duration, with or
                                     without medication management.
      If you fail to obtain prior authorization as required, Benefits will be reduced to 50% of Eligible
                                                   Expenses.




 SBN16.CHPSLP.I.11.CA                                 20
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 32 of 176 Page ID
                                   #:140


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                    Benefit                  Apply to the         Must You Meet
                                           (The Amount We           Out-of-Pocket        Annual
                                           Pay, based on            Maximum?             Deductible?
                                           Eligible Expenses)

                                           Network
                                           Inpatient
                                           90%                      Yes                  Yes
                                           Outpatient
                                           100% after you pay a     Yes                  No
                                           Copayment of $30
                                           per visit
                                           Non-Network
                                           Inpatient
                                           70%                      Yes                  Yes
                                           Outpatient
                                           70%                      Yes                  Yes
 28. Surgery - Outpatient

                                    Prior Authorization Requirement
   For Non-Network Benefits for cardiac catheterization, pacemaker insertion, implantable cardioverter
   defibrillators, diagnostic catheterization and electrophysiology implant and sleep apnea surgery you
  must obtain prior authorization five business days or as soon as reasonably possible before scheduled
     services are received or, for non-scheduled services, within one business day or as soon as is
 reasonably possible. If you fail to obtain prior authorization as required, Benefits will be reduced to 50%
                                             of Eligible Expenses.

                                           Network
                                           90%                      Yes                  Yes
                                           Non-Network
                                           70%                      Yes                  Yes

 29. Temporomandibular Joint
 Services

                                    Prior Authorization Requirement
     For Non-Network Benefits you must obtain prior authorization five business days or as soon as
 reasonably possible before temporomandibular joint services are performed during an Inpatient Stay in
    a Hospital. If you fail to obtain prior authorization as required, Benefits will be reduced to 50% of
                                               Eligible Expenses.

 Covered Health Services are payable       Network
 in the same manner as surgery for
                                           Depending upon where the Covered Health Service is


 SBN16.CHPSLP.I.11.CA                                   21
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 33 of 176 Page ID
                                   #:141


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                    Benefit                  Apply to the         Must You Meet
                                           (The Amount We           Out-of-Pocket        Annual
                                           Pay, based on            Maximum?             Deductible?
                                           Eligible Expenses)
 other medical conditions.                 provided, Benefits will be the same as those stated under
                                           each Covered Health Service category in this Schedule of
                                           Benefits.
                                           Non-Network
                                           Depending upon where the Covered Health Service is
                                           provided, Benefits will be the same as those stated under
                                           each Covered Health Service category in this Schedule of
                                           Benefits.


 30. Therapeutic Treatments -
 Outpatient

                                    Prior Authorization Requirement
  For Non-Network Benefits you must obtain prior authorization for the following outpatient therapeutic
  services five business days before scheduled services are received or, for non-scheduled services,
 within one business day or as soon as is reasonably possible. Services that require prior authorization:
 dialysis, intensity modulated radiation therapy and MR-guided focused ultrasound. If you fail to obtain
          prior authorization as required, Benefits will be reduced to 50% of Eligible Expenses.

                                           Network
                                           90%                      Yes                  Yes
                                           Non-Network
                                           70%                      Yes                  Yes

 31. Transplantation Services

                                    Prior Authorization Requirement
     For Network Benefits you must obtain prior authorization as soon as the possibility of a transplant
  arises (and before the time a pre-transplantation evaluation is performed at a transplant center). If you
     don't obtain prior authorization and if, as a result, the services are not performed at a Designated
                                  Facility, Network Benefits will not be paid.

 For Network Benefits, transplantation     Network
 services must be received at a
 Designated Facility. We do not            Depending upon where the Covered Health Service is
 require that cornea transplants be        provided, Benefits will be the same as those stated under
 performed at a Designated Facility in     each Covered Health Service category in this Schedule of
 order for you to receive Network          Benefits.
 Benefits.
                                           Non-Network
                                           Non-Network Benefits are not available.


 SBN16.CHPSLP.I.11.CA                                 22
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 34 of 176 Page ID
                                   #:142


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                   Benefit                Apply to the    Must You Meet
                                          (The Amount We         Out-of-Pocket   Annual
                                          Pay, based on          Maximum?        Deductible?
                                          Eligible Expenses)



 32. Urgent Care Center Services

 In addition to the Copayment stated in   Network
 this section, the
 Copayments/Coinsurance and any           100% after you pay a   Yes             No
 deductible for the following services    Copayment of $50
 apply when the Covered Health            per visit
 Service is performed at an Urgent
 Care Center:

      Major diagnostic and nuclear
       medicine described under Lab,
       X-Ray and Major Diagnostics -
       CT, PET, MRI, MRA and
       Nuclear Medicine - Outpatient.

      Outpatient Pharmaceutical
       Products described under
       Pharmaceutical Products -
       Outpatient.

      Diagnostic and therapeutic
       scopic procedures described
       under Scopic Procedures -
       Outpatient Diagnostic and
       Therapeutic.

      Outpatient surgery procedures
       described under Surgery -
       Outpatient.

      Outpatient therapeutic
       procedures described under
       Therapeutic Treatments -
       Outpatient.


                                          Non-Network
                                          70%                    Yes             Yes
 33. Virtual Visits

 Benefits are available only when         Network
 services are delivered through a
 Designated Virtual Network Provider.     100% after you pay a   Yes             No
 You can find a Designated Virtual        Copayment of $25
 Network Provider by going to             per visit


 SBN16.CHPSLP.I.11.CA                               23
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 35 of 176 Page ID
                                   #:143


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                  Benefit                 Apply to the        Must You Meet
                                         (The Amount We          Out-of-Pocket       Annual
                                         Pay, based on           Maximum?            Deductible?
                                         Eligible Expenses)
 www.myuhc.com or by calling
 Customer Care at the telephone
 number on your ID card.
                                         Non-Network
                                         Non-Network             Non-Network         Non-Network
                                         Benefits are not        Benefits are not    Benefits are not
                                         available.              available.          available.

 34. Vision Examinations

 Limited to 1 exam every 2 years.        Network
                                         100% after you pay a    Yes                 No
                                         Copayment of $30
                                         per visit
                                         Non-Network
                                         Non-Network             Non-Network         Non-Network
                                         Benefits are not        Benefits are not    Benefits are not
                                         available.              available.          available.


 Additional Benefits Required By California Law
 35. Breast Cancer Services

                                    Prior Authorization Requirement
      Depending upon where the Covered Health Service is provided, any applicable authorization
   requirements will be the same as those stated under each Covered Health Service category in this
                                        Schedule of Benefits.

                                         Network
                                         Depending upon where the Covered Health Service is
                                         provided, Benefits will be the same as those stated under
                                         each Covered Health Service category in this Schedule of
                                         Benefits.
                                         Non-Network
                                         Depending upon where the Covered Health Service is
                                         provided, Benefits will be the same as those stated under
                                         each Covered Health Service category in this Schedule of
                                         Benefits.

 36. Dental Anesthesia Services

                                    Prior Authorization Requirement



 SBN16.CHPSLP.I.11.CA                               24
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 36 of 176 Page ID
                                   #:144


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                   Benefit                  Apply to the         Must You Meet
                                          (The Amount We           Out-of-Pocket        Annual
                                          Pay, based on            Maximum?             Deductible?
                                          Eligible Expenses)

 For Non-Network Benefits for a scheduled admission, you must obtain prior authorization five business
 days before admission, or as soon as is reasonably possible for non-scheduled admissions (including
 Emergency admissions). If you fail to obtain prior authorization as required, Benefits will be reduced to
                                       50% of Eligible Expenses.

 Services are limited to Covered          Network
 Persons who are one of the following:
                                          90%                      Yes                  Yes
       A child under seven years of
        age.

       A person who is
        developmentally disabled,
        regardless of age.

       A person whose health is
        compromised and for whom
        general anesthesia is required,
        regardless of age.


                                          Non-Network
                                          70%                      Yes                  Yes
 37. Mastectomy Services

                                    Prior Authorization Requirement
        Depending upon where the Covered Health Service is provided, any applicable authorization
     requirements will be the same as those stated under each Covered Health Service category in this
                                          Schedule of Benefits.

                                          Network
                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of
                                          Benefits.
                                          Non-Network
                                          Depending upon where the Covered Health Service is
                                          provided, Benefits will be the same as those stated under
                                          each Covered Health Service category in this Schedule of
                                          Benefits.

 38. Off-Label Drug Use and
 Experimental or Investigational
 Services



 SBN16.CHPSLP.I.11.CA                                25
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 37 of 176 Page ID
                                   #:145


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                  Benefit                 Apply to the        Must You Meet
                                         (The Amount We          Out-of-Pocket       Annual
                                         Pay, based on           Maximum?            Deductible?
                                         Eligible Expenses)

                                         Network
                                         Depending upon where the Covered Health Service is
                                         provided, Benefits will be the same as those stated under
                                         each Covered Health Service category in this Schedule of
                                         Benefits.
                                         Non-Network
                                         Depending upon where the Covered Health Service is
                                         provided, Benefits will be the same as those stated under
                                         each Covered Health Service category in this Schedule of
                                         Benefits.

 39. Osteoporosis Services

                                  Prior Authorization Requirement
      Depending upon where the Covered Health Service is provided, any applicable authorization
   requirements will be the same as those stated under each Covered Health Service category in this
                                        Schedule of Benefits.

                                         Network
                                         Depending upon where the Covered Health Service is
                                         provided, Benefits will be the same as those stated under
                                         each Covered Health Service category in this Schedule of
                                         Benefits.
                                         Non-Network
                                         Depending upon where the Covered Health Service is
                                         provided, Benefits will be the same as those stated under
                                         each Covered Health Service category in this Schedule of
                                         Benefits.

 40. Phenylketonuria (PKU)
 Treatment

                                  Prior Authorization Requirement
   For Non-Network Benefits, you must obtain prior authorization before obtaining formulas or special
  food products for the management and treatment of Phenylketonuria (PKU). If you fail to obtain prior
            authorization as required, Benefits will be reduced to 50% of Eligible Expenses.

                                         Network
                                         90%                     Yes                 Yes
                                         Non-Network
                                         70%                     Yes                 Yes


 SBN16.CHPSLP.I.11.CA                              26
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 38 of 176 Page ID
                                   #:146


 When Benefit limits apply, the limit refers to any combination of Network Benefits and Non-
 Network Benefits unless otherwise specifically stated.

 Covered Health Service                 Benefit                 Apply to the        Must You Meet
                                        (The Amount We          Out-of-Pocket       Annual
                                        Pay, based on           Maximum?            Deductible?
                                        Eligible Expenses)

 41. Prosthetic Devices -
 Laryngectomy

                                  Prior Authorization Requirement
      Depending upon where the Covered Health Service is provided, any applicable authorization
   requirements will be the same as those stated under each Covered Health Service category in this
                                        Schedule of Benefits.

                                        Network
                                        Depending upon where the Covered Health Service is
                                        provided, Benefits will be the same as those stated under
                                        each Covered Health Service category in this Schedule of
                                        Benefits.
                                        Non-Network
                                        Depending upon where the Covered Health Service is
                                        provided, Benefits will be the same as those stated under
                                        each Covered Health Service category in this Schedule of
                                        Benefits.

 42. Telehealth Services

                                  Prior Authorization Requirement
      Depending upon where the Covered Health Service is provided, any applicable authorization
   requirements will be the same as those stated under each Covered Health Service category in this
                                        Schedule of Benefits.

                                        Network
                                        Depending upon where the Covered Health Service is
                                        provided, Benefits will be the same as those stated under
                                        each Covered Health Service category in this Schedule of
                                        Benefits.
                                        Non-Network
                                        Depending upon where the Covered Health Service is
                                        provided, Benefits will be the same as those stated under
                                        each Covered Health Service category in this Schedule of
                                        Benefits.


 Eligible Expenses
 Benefits for Covered Health Services are based on Eligible Expenses. For Network Benefits, you are not
 responsible for any difference between Eligible Expenses and the amount the provider bills. For Covered
 Health Services provided by a Non-Network provider, you will be responsible to the non-Network provider
 for any amount billed that is greater than the amount that is an Eligible Expense as described below.


 SBN16.CHPSLP.I.11.CA                              27
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 39 of 176 Page ID
                                   #:147


 For Network Benefits, Eligible Expenses are based on the following:

      When Covered Health Services are received from a Network provider, Eligible Expenses are our
       contracted fee(s) with that provider.

      When Covered Health Services are received from a non-Network provider as a result of an
       Emergency or as arranged by us, Eligible Expenses are billed charges unless a lower amount is
       negotiated or authorized by law.
 For Non-Network Benefits, Eligible Expenses are based on either of the following:

      When Covered Health Services are received from a non-Network provider, Eligible Expenses are
       determined, based on:
             Negotiated rates agreed to by the non-Network provider and either us or one of our vendors,
              affiliates or subcontractors.
             If rates have not been negotiated, then one of the following amounts:
              ♦     For Covered Health Services other than Pharmaceutical Products, Eligible Expenses
                    are determined based on the 80th percentile of available data resources of
                    competitive fees in that geographic area.
              ♦     50% of the billed charge.
              ♦     When Covered Health Services are Pharmaceutical Products, Eligible Expenses are
                    determined based on 110% of the published rates allowed by the Centers for
                    Medicare and Medicaid Services (CMS) for Medicare for the same or similar service
                    within the geographic market.
              ♦     When a rate is not published by CMS for the service, we use a gap methodology
                    established by OptumInsight and/or a third party vendor that uses a relative value
                    scale. The relative value scale is usually based on the difficulty, time, work, risk and
                    resources of the service. If the relative value scale currently in use becomes no longer
                    available, we will use a comparable scale(s). We and OptumInsight are related
                    companies through common ownership by UnitedHealth Group. Refer to our website
                    at www.myuhc.com for information regarding the vendor that provides the applicable
                    gap fill relative value scale information.
                    IMPORTANT NOTICE: Non-Network providers may bill you for any difference
                    between the provider's billed charges and the Eligible Expense described here.

      When Covered Health Services are received from a Network provider, Eligible Expenses are our
       contracted fee(s) with that provider.


 Provider Network
 We arrange for health care providers to participate in a Network. Network providers are independent
 practitioners. They are not our employees. It is your responsibility to select your provider.
 Our credentialing process confirms public information about the providers' licenses and other credentials,
 but does not assure the quality of the services provided.
 Before obtaining services you should always verify the Network status of a provider. A provider's status
 may change. You can verify the provider's status by calling Customer Care. A directory of providers is
 available online at www.myuhc.com or by calling Customer Care at the telephone number on your ID card
 to request a copy.
 It is possible that you might not be able to obtain services from a particular Network provider. The network
 of providers is subject to change. Or you might find that a particular Network provider may not be

 SBN16.CHPSLP.I.11.CA                                28
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 40 of 176 Page ID
                                   #:148


 accepting new patients. If a provider leaves the Network or is otherwise not available to you, you must
 choose another Network provider to get Network Benefits.
 If medically appropriate care from a qualified provider cannot be provided within the network, we
 will arrange for the required care with an available and accessible non-Network provider. You will
 only be responsible for paying the cost sharing in an amount equal to the cost sharing you would
 have otherwise paid for that service or a similar service if you had received the Covered Health
 Service from a Network provider.
 If you are currently undergoing a course of treatment utilizing a non-Network Physician or health care
 facility, you may be eligible to receive transition of care Benefits. This transition period is available for
 specific medical services and for limited periods of time. If you have questions regarding this transition of
 care reimbursement policy or would like help determining whether you are eligible for transition of care
 Benefits, please contact Customer Care at the telephone number on your ID card.
       Continuity of Care
       If you are undergoing a course of treatment with a Network provider for one of the medical
       conditions below, and the Network provider caring for you is terminated from the Network by us, we
       can arrange, at your request and subject to the provider's agreement, for continuation of Covered
       Health Services rendered by the terminated provider for the time periods shown below.
       Copayments, deductibles or other cost sharing components will be the same as you would have
       paid for a provider currently contracting with us.
       Medical conditions and time periods for which treatment by a terminated Network provider will be
       covered under the Policy are:
             An acute condition. An acute condition is a medical condition that involves a sudden onset
              of symptoms due to a health condition or other medical problem that requires prompt
              medical attention and that has a limited duration. Completion of Covered Health Services will
              be provided for the duration of the acute condition.
             A serious chronic condition. A serious chronic condition is a medical condition due to a
              disease, health condition, or other medical problem or medical disorder that is serious in
              nature and that persists without full cure or worsens over an extended period of time or
              requires ongoing treatment to maintain remission or prevent deterioration. Completion of
              Covered Health Services will be provided for a period of time necessary to complete a
              course of treatment and to arrange for a safe transfer to another Network provider, as
              determined by us in consultation with the Covered Person and the terminated Network
              provider and consistent with good professional practice. Completion of Covered Health
              Services under this provision will not exceed 12 months from termination date of the
              provider's agreement.
             A pregnancy. A pregnancy is the three trimesters of pregnancy and the immediate
              postpartum period. Completion of Covered Health Services will be provided for the duration
              of the pregnancy.
             A terminal illness. A terminal illness is an incurable or irreversible condition that has a high
              probability of causing death within one year or less. Completion of Covered Health Services
              will be provided for the duration of a terminal illness, which may exceed 12 months from the
              termination date of the provider's agreement.
             The care of a newborn child between birth and age 36 months. Completion of Covered
              Health Services will not exceed 12 months from the termination date of the provider's
              agreement.
             Performance of a surgery or other procedure. Performance of a surgery or other
              procedure that has been recommended and documented by the Network provider to occur
              within 180 days of the termination date of the provider's agreement.


 SBN16.CHPSLP.I.11.CA                                 29
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 41 of 176 Page ID
                                   #:149


       This section does not apply to treatment by a provider or provider group whose contract with us
       has been terminated or not renewed for reasons relating to medical disciplinary cause or reason,
       fraud or other criminal activity.
 Do not assume that a Network provider's agreement includes all Covered Health Services. Some Network
 providers contract with us to provide only certain Covered Health Services, but not all Covered Health
 Services. Some Network providers choose to be a Network provider for only some of our products. Refer
 to your provider directory or contact us for assistance.


 Second Medical Opinion
 A second medical opinion is a reevaluation of your condition or health care treatment by an appropriately
 qualified Physician or appropriately qualified health care professional. When a second opinion is
 requested by you or by a Network Physician or health professional that is treating you, we will authorize a
 second opinion by an appropriately qualified health care professional. The Physician or appropriately
 qualified health care professional acting within his or her scope of practice, must possess the clinical
 background necessary for examining the illness or condition associated with the request for a second
 medical opinion.
 Second medical opinions will be provided or authorized in the following circumstances:
      When you question the reasonableness or necessity of recommended surgical procedures;

      When you question a diagnosis or treatment plan for a condition that threatens loss of life, loss of
       limb, loss of bodily function, or substantial impairment (including, but not limited to, a chronic
       condition);

      When the clinical indications are not clear, or are complex and confusing;

      When a diagnosis is in doubt due to conflicting test results;
      When the treating Physician is unable to diagnose the condition;

      When the treatment plan in progress is not improving your medical condition within an appropriate
       period of time given the diagnosis, and you request a second opinion regarding the diagnosis or
       continuance of the treatment;

      When you have attempted to follow the treatment plan or consulted with the initial treating
       Physician and still have serious concerns about the diagnosis or treatment.
 In most cases, you or your treating Physician or health care professional will request a second medical
 opinion without consulting us. However, in the event that we approve a request by you for a second
 medical opinion, you shall be responsible only for the costs of applicable copayments that are required for
 similar referrals.
 The second medical opinion will be documented in a consultation report, which will be made available to
 you and your treating Physician or health care professional. It will include any recommended procedures
 or tests that the Physician or health care professional giving the second opinion believes are appropriate.
 Please Note: The fact that an appropriately qualified Physician or health care professional gives a
 second medical opinion and recommends a particular treatment, diagnostic test or service does not
 necessarily mean that the recommended action is medically necessary or a Covered Health Service. If
 the recommended action is not medically necessary or is not a Covered Health Service, you will also
 remain responsible for paying any appropriate fees to the Physician or health care professional that
 performs that recommended action.




 SBN16.CHPSLP.I.11.CA                                30
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 42 of 176 Page ID
                                   #:150


 Designated Facilities and Other Providers
 If you have a medical condition that needs special services, we may direct you to a Designated Facility
 and/or a Designated Physician chosen by us. Medical conditions that may require special services
 include medical conditions that require transplantation services or obesity surgery. Case management
 would enable the member to be directed to the appropriate facility/physician to maximize care.
 If you require certain complex Covered Health Services for which expertise is limited, we may direct you
 to a Network facility or provider that is outside your local geographic area. If you are required to travel to
 obtain such Covered Health Services from a Designated Facility or Designated Physician, we may
 reimburse certain travel expenses.
 In both cases, Network Benefits will only be paid if your Covered Health Services for that condition are
 provided by or arranged by the Designated Facility, Designated Physician or other provider chosen by us.
 You or your Network Physician must notify us of special service needs (such as transplants or cancer
 treatment) that might warrant referral to a Designated Facility or Designated Physician. If you do not notify
 us in advance, and if you receive services from a non-Network facility (regardless of whether it is a
 Designated Facility) or other non-Network provider, Network Benefits will not be paid. Non-Network
 Benefits may be available if the special needs services you receive are Covered Health Services for
 which Benefits are provided under the Policy.


 Health Services from Non-Network Providers Paid as Network
 Benefits
 If specific Covered Health Services are not available from a Network provider, you may be eligible for
 Network Benefits when Covered Health Services are received from non-Network providers. In this
 situation, your Network Physician will notify us and, if we confirm that care is not available from a Network
 provider, we will work with you and your Network Physician to coordinate care through a non-Network
 provider.


 Limitations on Selection of Providers
 If you are using health care services in a harmful or abusive manner, or with harmful frequency, your
 selection of Network providers may be limited. If this happens, we may require you to select a single
 Network Physician to provide and coordinate all future Covered Health Services.
 If you don't make a selection within 31 days of the date we notify you, we will select a single Network
 Physician for you.
 If you fail to use the selected Network Physician, Covered Health Services will be paid as Non-Network
 Benefits.
 If you disagree with a Benefit determination, you can request an appeal. The complaint and appeals
 process is described under Section 6: Questions, Complaints and Appeals in the Certificate of Coverage.
 You may also call Customer Care at the telephone number on your ID card.




 SBN16.CHPSLP.I.11.CA                                  31
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 43 of 176 Page ID
                                   #:151




             UnitedHealthcare Insurance Company
                                  185 Asylum Street
                           Hartford, Connecticut 06103-0450
                                    860-702-5000


 IMPORTANT NOTICE: This Policy restricts certain Benefits to Covered
 Health Services provided by Network providers only. A complete
 notice that lists the Benefits subject to this restriction is included in
 the Schedule of Benefits.




                              Regulated by:
                California Department of Insurance
                Consumer Communication Bureau
              300 South Spring Street, South Tower
                         Los Angeles, CA 90013
                         1-800-927-HELP (4357)
                           TDD: 800-482-4833

 COC.ACA15.CER.I.11.CA                    1
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 44 of 176 Page ID
                                   #:152




                                  Certificate of Coverage
                  UnitedHealthcare Insurance Company
 Certificate of Coverage is Part of Policy
 This Certificate of Coverage (Certificate) is part of the Policy that is a legal document between
 UnitedHealthcare Insurance Company and the Enrolling Group to provide Benefits to Covered Persons,
 subject to the terms, conditions, exclusions and limitations of the Policy. We issue the Policy based on the
 Enrolling Group's application and payment of the required Policy Charges.
 In addition to this Certificate the Policy includes:
       The Group Policy.

       The Schedule of Benefits.

       The Enrolling Group's application.
       Riders, including the Outpatient Prescription Drug Rider.

       Amendments.
 You can review the Policy at the office of the Enrolling Group during regular business hours.


 Changes to the Document
 We may from time to time modify this Certificate by attaching legal documents called Riders and/or
 Amendments that may change certain provisions of this Certificate. If there are material changes in any of
 the terms of the Policy, UnitedHealthcare will provide sixty (60) days advance notice to the Enrolling
 Group. The Enrolling Group shall be responsible for delivering the notice to all Covered Persons and to
 other persons eligible for coverage.
 No one can make any changes to the Policy unless those changes are in writing.


 Other Information You Should Have
 We have the right to change, modify, withdraw or add Benefits, or to terminate the Policy, as permitted by
 law, without your approval.
 On its effective date, this Certificate replaces and overrules any Certificate that we may have previously
 issued to you. This Certificate will in turn be overruled by any Certificate we issue to you in the future.
 The Policy will take effect on the date specified in the Policy. Coverage under the Policy will begin at
 12:01 a.m. and end at 12:00 midnight in the time zone of the Enrolling Group's location. The Policy will
 remain in effect as long as the Policy Charges are paid when they are due, subject to termination of the
 Policy.
 We are delivering the Policy in the State of California. The Policy is governed by ERISA unless the
 Enrolling Group is not an employee welfare benefit plan as defined by ERISA. To the extent that state law
 applies, the laws of the State of California are the laws that govern the Policy.
 PLEASE READ THE FOLLOWING INFORMATION SO YOU WILL KNOW FROM WHOM OR WHAT
 GROUP OF PROVIDERS HEALTH CARE MAY BE OBTAINED.



 COC.ACA15.CER.I.11.CA                                  2
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 45 of 176 Page ID
                                   #:153




                        Introduction to Your Certificate
 We are pleased to provide you with this Certificate. This Certificate and the other Policy documents
 describe your Benefits, as well as your rights and responsibilities, under the Policy.


 How to Use this Document
 We encourage you to read your Certificate and any attached Riders and/or Amendments carefully.
 We especially encourage you to review the Benefit limitations of this Certificate by reading the attached
 Schedule of Benefits along with Section 1: Covered Health Services and Section 2: Exclusions and
 Limitations. You should also carefully read Section 8: General Legal Provisions to better understand how
 this Certificate and your Benefits work. You should call us if you have questions about the limits of the
 coverage available to you.
 Many of the sections of this Certificate are related to other sections of the document. You may not have
 all of the information you need by reading just one section. We also encourage you to keep your
 Certificate and Schedule of Benefits and any attachments in a safe place for your future reference.
 If there is a conflict between this Certificate and any summaries provided to you by the Enrolling Group,
 this Certificate will control.
 Please be aware that your Physician is not responsible for knowing or communicating your Benefits.


 Information about Defined Terms
 Because this Certificate is part of a legal document, we want to give you information about the document
 that will help you understand it. Certain capitalized words have special meanings. We have defined these
 words in Section 9: Defined Terms. You can refer to Section 9: Defined Terms as you read this document
 to have a clearer understanding of your Certificate.
 When we use the words "we," "us," and "our" in this document, we are referring to UnitedHealthcare
 Insurance Company. When we use the words "you" and "your," we are referring to people who are
 Covered Persons, as that term is defined in Section 9: Defined Terms.


 Don't Hesitate to Contact Us
 Throughout the document you will find statements that encourage you to contact us for further
 information. Whenever you have a question or concern regarding your Benefits, please call us using the
 telephone number for Customer Care listed on your ID card. It will be our pleasure to assist you.




 COC.ACA15.CER.I.11.CA                                3
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 46 of 176 Page ID
                                   #:154




                                  Your Responsibilities
 Be Enrolled and Pay Required Contributions
 Benefits are available to you only if you are enrolled for coverage under the Policy. Your enrollment
 options, and the corresponding dates that coverage begins, are listed in Section 3: When Coverage
 Begins. To be enrolled with us and receive Benefits, both of the following apply:

      Your enrollment must be in accordance with the Policy issued to your Enrolling Group, including
       the eligibility requirements.

      You must qualify as a Subscriber or his or her Dependent as those terms are defined in Section 9:
       Defined Terms.
 Your Enrolling Group may require you to make certain payments to them, in order for you to remain
 enrolled under the Policy and receive Benefits. If you have questions about this, contact your Enrolling
 Group.


 Be Aware this Benefit Plan Does Not Pay for All Health Services
 Your right to Benefits is limited to Covered Health Services. The extent of this Benefit plan's payments for
 Covered Health Services and any obligation that you may have to pay for a portion of the cost of those
 Covered Health Services is set forth in the Schedule of Benefits.


 Decide What Services You Should Receive
 Care decisions are between you and your Physicians. We do not make decisions about the kind of care
 you should or should not receive.


 Choose Your Physician
 It is your responsibility to select the health care professionals who will deliver care to you. We arrange for
 Physicians and other health care professionals and facilities to participate in a Network. Our credentialing
 process confirms public information about the professionals' and facilities' licenses and other credentials,
 but does not assure the quality of their services. These professionals and facilities are independent
 practitioners and entities that are solely responsible for the care they deliver.


 Obtain Prior Authorization
 Some Covered Health Services require prior authorization. In general, Physicians and other health care
 professionals who participate in a Network are responsible for obtaining prior authorization. However, if
 you choose to receive Covered Health Services from a non-Network provider, you are responsible for
 obtaining prior authorization before you receive the services. For detailed information on the Covered
 Health Services that require prior authorization, please refer to the Schedule of Benefits.


 Pay Your Share
 You must meet any applicable deductible and pay a Copayment and/or Coinsurance for most Covered
 Health Services. These payments are due at the time of service or when billed by the Physician, provider
 or facility. Any applicable deductible, Copayment and Coinsurance amounts are listed in the Schedule of
 Benefits. You must also pay any amount that exceeds Eligible Expenses.




 COC.ACA15.CER.I.11.CA                                 4
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 47 of 176 Page ID
                                   #:155


 Pay the Cost of Excluded Services
 You must pay the cost of all excluded services and items. Review Section 2: Exclusions and Limitations
 to become familiar with this Benefit plan's exclusions.


 Show Your ID Card
 You should show your identification (ID) card every time you request health services. If you do not show
 your ID card, the provider may fail to bill the correct entity for the services delivered, and any resulting
 delay may mean that you will be unable to collect any Benefits otherwise owed to you.


 File Claims with Complete and Accurate Information
 When you receive Covered Health Services from a non-Network provider, you are responsible for
 requesting payment from us. Please review Section 5: How to File a Claim to become familiar with how to
 request payment from us for Covered Health Services you receive from a non-Network provider.


 Use Your Prior Health Care Coverage
 If you have prior coverage that, as required by state law, extends benefits for a particular condition or a
 disability, we will not pay Benefits for health services for that condition or disability until the prior coverage
 ends. We will pay Benefits as of the day your coverage begins under this Benefit plan for all other
 Covered Health Services that are not related to the condition or disability for which you have other
 coverage.




 COC.ACA15.CER.I.11.CA                                   5
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 48 of 176 Page ID
                                   #:156




                                   Our Responsibilities
 Determine Benefits
 Our administrative function regarding whether this Benefit plan will pay for any portion of the cost of a
 health care service you intend to receive or have received is based on this contract and is subject to the
 other terms, limitations and exclusions set out in this Certificate and Schedule of Benefits. Our decisions
 are for payment purposes only. We do not make decisions about the kind of care you should or should
 not receive. You and your providers must make those treatment decisions.
 We will do the following:
      Pay Benefits according to this Policy and subject to the other terms, limitations and exclusions set
       out in this Certificate, the Schedule of Benefits and any Riders and/or Amendments.

      Make factual determinations relating to Benefits.
 Other persons or entities may provide administrative services for this Benefit plan, such as claims
 processing. The identity of the service providers and the nature of their services may be changed from
 time to time. In order to receive Benefits, you must cooperate with those service providers.
 If you disagree with a determination, you can request an appeal. The complaint and appeals process,
 including independent medical review, is described under Section 6: Questions, Complaints and Appeals.
 You may also call Customer Care at the telephone number on your ID card.


 Pay for Our Portion of the Cost of Covered Health Services
 We pay Benefits for Covered Health Services as described in Section 1: Covered Health Services and in
 the Schedule of Benefits, unless the service is excluded in Section 2: Exclusions and Limitations. This
 means we only pay our portion of the cost of Covered Health Services. It also means that not all of the
 health care services you receive may be paid for (in full or in part) by this Benefit plan.


 Pay Network Providers
 It is the responsibility of Network Physicians and facilities to file for payment from us. When you receive
 Covered Health Services from Network providers, you do not have to submit a claim to us.


 Pay for Covered Health Services Provided by Non-Network Providers
 In accordance with any state prompt pay requirements, we will pay Benefits after we receive your request
 for payment that includes all required information. See Section 5: How to File a Claim.


 Review and Determine Benefits in Accordance with our
 Reimbursement Policies
 We develop our reimbursement policy guidelines in accordance with one or more of the following
 methodologies:
      As indicated in the most recent edition of the Current Procedural Terminology (CPT), a publication
       of the American Medical Association, and/or the Centers for Medicare and Medicaid Services
       (CMS).

      As reported by generally recognized professionals or publications.



 COC.ACA15.CER.I.11.CA                                 6
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 49 of 176 Page ID
                                   #:157


      As used for Medicare.

      As determined by medical staff and outside medical consultants pursuant to other appropriate
       sources or determinations that we accept.
 Following evaluation and validation of certain provider billings (e.g., error, abuse and fraud reviews), our
 reimbursement policies are applied to provider billings. We share our reimbursement policies with
 Physicians and other providers in our Network through our provider website. Network Physicians and
 providers may not bill you for the difference between their contract rate (as may be modified by our
 reimbursement policies) and the billed charge. However, non-Network providers are not subject to this
 prohibition, and may bill you for any amounts we do not pay, including amounts that are denied because
 one of our reimbursement policies does not reimburse (in whole or in part) for the service billed. You may
 obtain copies of our reimbursement policies for yourself or to share with your non-Network Physician or
 provider by going to www.myuhc.com or by calling Customer Care at the telephone number on your ID
 card.


 Offer Health Education Services to You
 From time to time, we may provide you with access to information about additional services that are
 available to you, such as disease management programs, health education and patient advocacy. It is
 solely your decision whether to participate in the programs, but we recommend that you discuss them
 with your Physician.




 COC.ACA15.CER.I.11.CA                                7
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 50 of 176 Page ID
                                   #:158




             Certificate of Coverage Table of Contents

 Section 1: Covered Health Services ..........................................................9
 Section 2: Exclusions and Limitations....................................................29
 Section 3: When Coverage Begins ..........................................................40
 Section 4: When Coverage Ends .............................................................44
 Section 5: How to File a Claim .................................................................48
 Section 6: Questions, Complaints and Appeals ....................................50
 Section 7: Coordination of Benefits ........................................................56
 Section 8: General Legal Provisions .......................................................62
 Section 9: Defined Terms .........................................................................69




 COC.ACA15.CER.I.11.CA                            8
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 51 of 176 Page ID
                                   #:159




                     Section 1: Covered Health Services
 Benefits for Covered Health Services
 Benefits are available only if all of the following are true:

       The health care service, supply or Pharmaceutical Product is only a Covered Health Service if it is
        Medically Necessary. (See definitions of Medically Necessary and Covered Health Service in
        Section 9: Defined Terms.) The fact that a Physician or other provider has performed or prescribed
        a procedure or treatment, or the fact that it may be the only available treatment for a health
        condition, Mental Illness, substance-related and addictive disorders, disease or its symptoms does
        not mean that the procedure or treatment is a Covered Health Service under the Policy.

       Covered Health Services are received while the Policy is in effect.
       Covered Health Services are received prior to the date that any of the individual termination
        conditions listed in Section 4: When Coverage Ends occurs.

       The person who receives Covered Health Services is a Covered Person and meets all eligibility
        requirements specified in the Policy.
 This section describes Covered Health Services for which Benefits are available. Please refer to the
 attached Schedule of Benefits for details about:

       The amount you must pay for these Covered Health Services (including any Annual Deductible,
        Copayment and/or Coinsurance).

       Any limit that applies to these Covered Health Services (including visit, day and dollar limits on
        services).

       Any limit that applies to the amount of Eligible Expenses you are required to pay in a year (Out-of-
        Pocket Maximum).

       Any responsibility you have for obtaining prior authorization or notifying us.
 Please note that in listing services or examples, when we say "this includes," it is not our intent to
 limit the description to that specific list. When we do intend to limit a list of services or examples,
 we state specifically that the list "is limited to."


 1. Ambulance Services
 Emergency:
 Emergency ambulance transportation by a licensed ambulance service (either ground or air ambulance)
 to the nearest Hospital where Emergency Health Services can be performed. Benefits for emergency
 ambulance transportation are available and do not require prior authorization in the following situations:

       A reasonable person would have believed that the medical condition was an emergency medical
        condition which required ambulance services.

       The treating Physician determines that the Covered Person must be transported to another facility
        because the emergency medical condition is not stabilized and the care the Covered Person
        requires is not available at the treating facility.

       For purposes of this Benefit, "emergency medical condition" means a medical condition
        manifesting itself by acute symptoms of sufficient severity (including severe pain) such that the



 COC.ACA15.CER.I.11.CA                                    9
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 52 of 176 Page ID
                                   #:160


        absence of immediate medical attention could reasonably be expected to result in any of the
        following:

       Placing the Covered Person's health in serious jeopardy.

       Serious impairment to bodily functions.
       Serious dysfunction of any bodily organ or part.
 Non-Emergency:
 Non-Emergency ambulance transportation by a licensed ambulance service (either ground or air
 ambulance, as appropriate) and psychiatric transport van services when the vehicle transports the
 Covered Person to or from Covered Health Services and the use of other means of transportation may
 endanger the Covered Person's health.


 2. Clinical Trials
 Routine patient care costs incurred during participation in a qualifying clinical trial for the treatment of:

       Cancer or other Life-Threatening disease or condition.

       Cardiovascular disease (cardiac/stroke) which is not life threatening, for which a clinical trial meets
        the qualifying clinical trial criteria stated below.

       Surgical musculoskeletal disorders of the spine, hip and knees, which are not life threatening, for
        which a clinical trial meets the qualifying clinical trial criteria stated below.
       Other diseases or disorders which are not life threatening for which a clinical trial meets the
        qualifying clinical trial criteria stated below.
 Benefits include the reasonable and necessary items and services used to prevent, diagnose and treat
 complications arising from participation in a qualifying clinical trial.
 Benefits are available only when the Covered Person is clinically eligible for participation in the qualifying
 clinical trial as defined by the researcher. With respect to a clinical trial for the treatment of cancer,
 Covered Health Services include all routine patient care costs related to the clinical trial, if the Covered
 Person's Physician recommends participation in the clinical trial based on his/her determination that such
 participation will have a meaningful potential to benefit the Covered Person, and if the clinical trial has a
 therapeutic intent.
 Routine patient care costs for qualifying clinical trials include:

       With respect to a clinical trial for the treatment of cancer, the costs associated with the provision of
        health care services, including drugs, items, devices and services that would otherwise be Covered
        Health Services under the Policy if those drugs, items, devices and services were not provided in
        connection with an approved clinical trial program.
       Covered Health Services for which Benefits are typically provided absent a clinical trial.

       Covered Health Services required solely for the provision of the Investigational drug, item, device
        or service, the clinically appropriate monitoring of the effects of the Investigational item or service,
        or the prevention of complications arising from the provision of the Investigational drug, item,
        device or service.

       Covered Health Services needed for reasonable and necessary care arising from the provision of
        an Investigational, drug, item, device or service, including the diagnosis of treatment of the
        complications.
 Routine costs for clinical trials do not include:


 COC.ACA15.CER.I.11.CA                                   10
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 53 of 176 Page ID
                                   #:161


      The Experimental or Investigational Service or item. The only exceptions to this are:
             Certain Category B devices.
             Certain promising interventions for patients with terminal illnesses.
             Other items and services that meet specified criteria in accordance with our medical and
              drug policies.

      Items and services provided solely to satisfy data collection and analysis needs and that are not
       used in the direct clinical management of the patient.

      A service that is clearly inconsistent with widely accepted and established standards of care for a
       particular diagnosis.

      Items and services provided by the research sponsors free of charge for any person enrolled in the
       trial.
 With respect to cancer or other Life-Threatening diseases or conditions, a qualifying clinical trial is a
 Phase I, Phase II, Phase III, or Phase IV clinical trial that is conducted in relation to the prevention,
 detection or treatment of cancer or other Life-Threatening disease or condition, including involving a drug
 that is exempt under federal regulations from a new drug application, and which meets any of the
 following criteria in the bulleted list below.
 With respect to cardiovascular disease or musculoskeletal disorders of the spine, hip and knees and
 other diseases or disorders which are not Life-Threatening, a qualifying clinical trial is a Phase I, Phase II,
 or Phase III clinical trial that is conducted in relation to the detection or treatment of such non-Life-
 Threatening disease or disorder and which meets any of the following criteria in the bulleted list below.

      Federally funded trials. The study or investigation is approved or funded (which may include
       funding through in-kind contributions) by one or more of the following:
             National Institutes of Health (NIH). (Includes National Cancer Institute (NCI).)
             Centers for Disease Control and Prevention (CDC).
             Agency for Healthcare Research and Quality (AHRQ).
             Centers for Medicare and Medicaid Services (CMS).
             A cooperative group or center of any of the entities described above or the Department of
              Defense (DOD) or the Veterans Administration (VA).
             A qualified non-governmental research entity identified in the guidelines issued by the
              National Institutes of Health for center support grants.
             The Department of Veterans Affairs, the Department of Defense or the Department of
              Energy as long as the study or investigation has been reviewed and approved through a
              system of peer review that is determined by the Secretary of Health and Human Services to
              meet both of the following criteria:
              ♦      Comparable to the system of peer review of studies and investigations used by the
                     National Institutes of Health.
              ♦      Ensures unbiased review of the highest scientific standards by qualified individuals
                     who have no interest in the outcome of the review.

      The study or investigation is conducted under an investigational new drug application reviewed by
       the U.S. Food and Drug Administration.

      The study or investigation is a drug trial that is exempt from having such an investigational new
       drug application.

 COC.ACA15.CER.I.11.CA                                 11
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 54 of 176 Page ID
                                   #:162


      The clinical trial must have a written protocol that describes a scientifically sound study and have
       been approved by all relevant institutional review boards (IRBs) before participants are enrolled in
       the trial. We may, at any time, request documentation about the trial.

      The subject or purpose of the trial must be the evaluation of an item or service that meets the
       definition of a Covered Health Service and is not otherwise excluded under the Policy.
 With respect to a clinical trial for the treatment of cancer, Benefits are available when the Covered Health
 Services are provided by either Network or non-Network providers. However, if the non-Network provider
 does not agree to accept the Network level of reimbursement by signing a Network provider agreement
 specifically for the Covered Person enrolling in the trial, you will be responsible for the difference and may
 be billed by the non-Network provider.


 3. Congenital Heart Disease Surgeries
 Congenital heart disease (CHD) surgeries which are ordered by a Physician. CHD surgical procedures
 include surgeries to treat conditions such as coarctation of the aorta, aortic stenosis, tetralogy of fallot,
 transposition of the great vessels and hypoplastic left or right heart syndrome.
 Benefits under this section include the facility charge and the charge for supplies and equipment. Benefits
 for Physician services are described under Physician Fees for Surgical and Medical Services.
 Surgery may be performed as open or closed surgical procedures or may be performed through
 interventional cardiac catheterization.


 4. Dental Services - Accident Only
 Dental services when all of the following are true:
      Treatment is necessary because of accidental damage.

      Dental services are received from a Doctor of Dental Surgery or Doctor of Medical Dentistry.

      The dental damage is severe enough that initial contact with a Physician or dentist occurred within
       72 hours of the accident. (You may request an extension of this time period provided that you do so
       within 60 days of the injury and if extenuating circumstances exist due to the severity of the injury.)
 Please note that dental damage that occurs as a result of normal activities of daily living, such as chewing
 and/or biting, or extraordinary use of the teeth is not considered having occurred as an accident. Benefits
 are not available for repairs to teeth that are damaged as a result of such activities.
 Dental services to repair damage caused by the accidental injury must conform to the following time-
 frames:

      Treatment is started within three months of the accident, unless extenuating circumstances exist
       (such as prolonged hospitalization or the presence of fixation wires from fracture care).

      Treatment must be completed within 12 months of the accident.
 Benefits for treatment of the accidental injury are limited to the following:

      Emergency examination.
      Necessary diagnostic X-rays.

      Endodontic (root canal) treatment.
      Temporary splinting of teeth.
      Prefabricated post and core.


 COC.ACA15.CER.I.11.CA                                  12
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 55 of 176 Page ID
                                   #:163


      Simple minimal restorative procedures (fillings).

      Extractions.

      Post-traumatic crowns if such are the only clinically acceptable treatment.
      Replacement of lost teeth due to the injury by implant, dentures or bridges.


 5. Diabetes Services
 Diabetes Self-Management and Training/Diabetic Eye Examinations/Foot Care
 Outpatient self-management training for the treatment of diabetes, education and medical nutrition
 therapy services. Diabetes outpatient self-management training, education and medical nutrition therapy
 services must be ordered by a Physician and provided by appropriately licensed or registered healthcare
 professionals.
 Benefits under this section also include medical eye examinations (dilated retinal examinations) and
 preventive foot care for Covered Persons with diabetes.


 6. Diabetes Treatment
 Diabetes equipment and supplies are limited to blood glucose monitors and blood glucose testing strips,
 blood glucose monitors designed to assist the visually impaired, insulin pumps and all related necessary
 supplies; ketone urine testing strips, lancets and lancet puncture devices, pen delivery systems for the
 administration of insulin, podiatric devices to prevent or treat diabetes-related complications, insulin
 syringes, visual aids, excluding eyewear, to assist the visually impaired with proper dosing of insulin.
 Benefits for diabetes prescription items (limited to insulin, medication for the treatment of diabetes, and
 glucagon) are described in the Outpatient Prescription Drug Rider.


 7. Durable Medical Equipment
 Durable Medical Equipment that meets each of the following criteria:

      Ordered or provided by a Physician for outpatient use primarily in a home setting.

      Used for medical purposes.
      Not consumable or disposable except as needed for the effective use of covered Durable Medical
       Equipment.

      Not of use to a person in the absence of a disease or disability.
 Benefits under this section include Durable Medical Equipment provided to you by a Physician.
 If more than one piece of Durable Medical Equipment can meet your functional needs, Benefits are
 available only for the equipment that meets the minimum specifications for your needs.
 Examples of Durable Medical Equipment include:
      Equipment to assist mobility, such as a standard wheelchair.
      A standard Hospital-type bed.

      Oxygen and the rental of equipment to administer oxygen (including tubing, connectors and
       masks).

      Delivery pumps for tube feedings (including tubing and connectors).



 COC.ACA15.CER.I.11.CA                                13
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 56 of 176 Page ID
                                   #:164


      Negative pressure wound therapy pumps (wound vacuums).

      Braces, including necessary adjustments to shoes to accommodate braces. Braces that stabilize
       an injured body part and braces to treat curvature of the spine are considered Durable Medical
       Equipment and are a Covered Health Service. Braces that straighten or change the shape of a
       body part are orthotic devices. Dental braces are also excluded from coverage.

      Mechanical equipment necessary for the treatment of chronic or acute respiratory failure (except
       that air-conditioners, humidifiers, dehumidifiers, air purifiers and filters and personal comfort items
       are excluded from coverage).

      Burn garments.
      Insulin pumps and all related necessary supplies as described under Diabetes Treatment.

      External cochlear devices and systems. Benefits for cochlear implantation are provided under the
       applicable medical/surgical Benefit categories in this Certificate.
 Benefits under this section do not include any device, appliance, pump, machine, stimulator, or monitor
 that is fully implanted into the body.
 We will decide if the equipment should be purchased or rented.
 Benefits are available for repairs and replacement, except that:
      Benefits for repair and replacement do not apply to damage due to misuse, malicious breakage or
       gross neglect.

      Benefits are not available to replace lost or stolen items.


 8. Emergency Health Services - Outpatient
 Services that are required to stabilize or initiate treatment in an Emergency. Emergency Health Services
 must be received on an outpatient basis at a Hospital or Alternate Facility.
 Benefits under this section include the facility charge, supplies and all professional services required to
 stabilize your condition and/or initiate treatment. This includes placement in an observation bed for the
 purpose of monitoring your condition (rather than being admitted to a Hospital for an Inpatient Stay).


 9. Hearing Aids
 Hearing aids required for the correction of a hearing impairment (a reduction in the ability to perceive
 sound which may range from slight to complete deafness). Hearing aids are electronic amplifying devices
 designed to bring sound more effectively into the ear. A hearing aid consists of a microphone, amplifier
 and receiver.
 Benefits are available for a hearing aid that is purchased as a result of a written recommendation by a
 Physician. Benefits are provided for the hearing aid and for charges for associated fitting and testing.
 Benefits under this section do not include bone anchored hearing aids. Bone anchored hearing aids are a
 Covered Health Service for which Benefits are available under the applicable medical/surgical Covered
 Health Services categories in this Certificate, only for Covered Persons who have either of the following:

      Craniofacial anomalies whose abnormal or absent ear canals preclude the use of a wearable
       hearing aid.

      Hearing loss of sufficient severity that it would not be adequately remedied by a wearable hearing
       aid.



 COC.ACA15.CER.I.11.CA                                14
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 57 of 176 Page ID
                                   #:165


 10. Home Health Care
 Services received from a Home Health Agency that are both of the following:

      Ordered by a Physician.

      Provided in your home by a registered nurse, or provided by either a home health aide or licensed
       practical nurse and supervised by a registered nurse.
 Benefits are available only when the Home Health Agency services are provided on a part-time,
 Intermittent Care schedule and when skilled care is required.
 Skilled care is skilled nursing, skilled teaching and skilled rehabilitation services when all of the following
 are true:

      It must be delivered or supervised by licensed technical or professional medical personnel in order
       to obtain the specified medical outcome, and provide for the safety of the patient.

      It is ordered by a Physician.
      It is not delivered for the purpose of assisting with activities of daily living, including dressing,
       feeding, bathing or transferring from a bed to a chair.

      It requires clinical training in order to be delivered safely and effectively.
      It is not Custodial Care.
 Benefits will be available after our review of both the skilled nature of the service and the need for
 Physician-directed medical management. A service will not be "skilled" simply because there is not an
 available caregiver.


 11. Hospice Care
 Hospice care that is recommended by a Physician. Hospice care is an integrated program that provides
 comfort and support services for the terminally ill. Hospice care includes physical, psychological, social,
 spiritual and respite care for the terminally ill person and short-term grief counseling for immediate family
 members while the Covered Person is receiving hospice care. Benefits are available when hospice care
 is received from a licensed hospice agency.
 Please contact us for more information regarding our guidelines for hospice care. You can contact us at
 the telephone number on your ID card.


 12. Hospital - Inpatient Stay
 Services and supplies provided during an Inpatient Stay in a Hospital. Benefits are available for:
      Supplies and non-Physician services received during the Inpatient Stay.

      Room and board in a Semi-private Room (a room with two or more beds).
      Physician services for radiologists, anesthesiologists, pathologists and Emergency room
       Physicians. (Benefits for other Physician services are described under Physician Fees for Surgical
       and Medical Services.)


 13. Lab, X-Ray and Diagnostics - Outpatient
 Services for health condition-related diagnostic purposes, received on an outpatient basis at a Hospital or
 Alternate Facility include:

      Lab and radiology/X-ray.

 COC.ACA15.CER.I.11.CA                                  15
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 58 of 176 Page ID
                                   #:166


      Mammography. Benefits are provided whether mammography testing is ordered or referred by a
       Physician, a nurse practitioner or a certified nurse midwife.

      All generally medically accepted cancer screening tests that are performed for diagnostic reasons.
       (Cancer screenings for preventive care are described under Preventive Care Services.)
 Benefits under this section include:
      The facility charge and the charge for supplies and equipment.
      Physician services for radiologists, anesthesiologists and pathologists. (Benefits for other Physician
       services are described under Physician Fees for Surgical and Medical Services.)
 When these services are performed in a Physician's office, Benefits are described under Physician's
 Office Services.
 Lab, X-ray and diagnostic services for preventive care are described under Preventive Care Services.
 CT scans, PET scans, MRI, MRA, nuclear medicine and major diagnostic services are described under
 Lab, X-Ray and Major Diagnostics - CT, PET Scans, MRI, MRA and Nuclear Medicine - Outpatient.


 14. Lab, X-Ray and Major Diagnostics - CT, PET Scans, MRI, MRA and Nuclear
 Medicine - Outpatient
 Services for CT scans, PET scans, MRI, MRA, nuclear medicine and major diagnostic services received
 on an outpatient basis at a Hospital or Alternate Facility or in a Physician's office. Covered Health
 Services under this section include all generally medically accepted cancer screening tests that are
 performed for diagnostic reasons. (Cancer screenings for preventive care are described under Preventive
 Care Services.)
 Benefits under this section include:

      The facility charge and the charge for supplies and equipment.
      Physician services for radiologists, anesthesiologists and pathologists. (Benefits for other Physician
       services are described under Physician Fees for Surgical and Medical Services.)


 15. Mental Health Services
 Benefits for Mental Health Services include Covered Health Services for the diagnosis and treatment of
 Mental Illnesses. Mental Illness is defined as those mental health or psychiatric diagnostic categories that
 are listed in the current Diagnostic and Statistical Manual of the American Psychiatric Association, unless
 those services are specifically excluded in Section 2: Exclusions and Limitations.
 Mental Health Services include those received on an inpatient or outpatient basis in a Hospital, an
 Alternate Facility or in a provider's office.
 Benefits include the following services:
      Diagnostic evaluations and assessment.

      Treatment planning.
      Treatment and/or procedures.
      Referral services.
      Medication management.

      Individual, family, therapeutic group and provider-based case management services.


 COC.ACA15.CER.I.11.CA                                16
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 59 of 176 Page ID
                                   #:167


      Crisis intervention.

      Partial Hospitalization/Day Treatment.

      Services at a Residential Treatment Facility.
      Intensive Outpatient Treatment.

      Prescription drugs.
 Benefits under this section also include the diagnosis and all Medically Necessary treatment of Severe
 Mental Illness of a Covered Person of any age and Serious Emotional Disturbances of an Enrolled
 Dependent child under the same terms and conditions that apply to medical conditions as required by
 California insurance law. This includes, but is not limited to, Copayments and deductibles.
 Covered Health Services provided for Severe Mental Illness of a Covered Person of any age and Serious
 Emotional Disturbances of an Enrolled Dependent child must meet the definitions of Severe Mental
 Illness or Serious Emotional Disturbances as defined in this Certificate in Section 9: Defined Terms.
 Benefits include Behavioral Health Treatment for pervasive developmental disorder or Autism Spectrum
 Disorders under the same terms and conditions that apply to medical conditions. Medically Necessary
 Behavioral Health Treatment will not be denied or unreasonably delayed:

      Based on an asserted need for cognitive or intelligence quotient (IQ) testing;
      On the grounds that the Behavioral Health Treatment is an Experimental or Investigational
       Services or educational; or

      On the grounds that Behavioral Health Treatment is not being, will not be, or was not, provided or
       supervised by a licensed person, entity or group when the provider or supervisor in question is
       certified by a national entity, such as the Behavior Analyst Certification Board, that is accredited by
       the National Commission of Certifying Agencies.
 The Mental Health/Substance Use Disorder Designee performs utilization review to determine whether
 the requested service is a Covered Health Service under the Policy for all levels of care. If an Inpatient
 Stay is required, it is covered on a Semi-private Room basis.
 We encourage you to contact the Mental Health/Substance Use Disorder Designee for referrals to
 providers and coordination of care.
 If you disagree with a determination, you can request an appeal. The complaint and appeals process,
 including independent medical review, is described under Section 6: Questions, Complaints and Appeals.
 You may also call Customer Care at the telephone number on your ID card.
 Special Mental Health Programs and Services
 Special programs and services that are contracted under the Mental Health/Substance Use Disorder
 Designee may become available to you as a part of your Mental Health Services Benefit. The Mental
 Health Services Benefits and financial requirements assigned to these programs or services are based on
 the designation of the program or service to inpatient, Partial Hospitalization/Day Treatment, Intensive
 Outpatient Treatment, outpatient or a Transitional Care category of Benefit use. Special programs or
 services provide access to services that are beneficial for the treatment of your Mental Illness which may
 not otherwise be covered under the Policy. You must be referred to such programs through the Mental
 Health/Substance Use Disorder Designee, who is responsible for coordinating your care. Any decision to
 participate in such a program or service is at the discretion of the Covered Person and is not mandatory.


 16. Ostomy Supplies
 Benefits for ostomy supplies are limited to the following:



 COC.ACA15.CER.I.11.CA                                 17
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 60 of 176 Page ID
                                   #:168


       Pouches, face plates and belts.

       Irrigation sleeves, bags and ostomy irrigation catheters.

       Skin barriers.
 Benefits are not available for deodorants, filters, lubricants, tape, appliance cleaners, adhesive, adhesive
 remover, or other items not listed above.


 17. Pharmaceutical Products - Outpatient
 Pharmaceutical Products that are administered on an outpatient basis in a Hospital, Alternate Facility,
 Physician's office, or in a Covered Person's home.
 Benefits under this section are provided only for Pharmaceutical Products which, due to their
 characteristics, must typically be administered or directly supervised by a qualified provider or
 licensed/certified health professional. Benefits under this section do not include medications that are
 typically available by prescription order or refill at a pharmacy.
 We may have certain programs in which you may receive an enhanced or reduced Benefit based on your
 actions such as adherence/compliance to medication or treatment regimens and/or participation in health
 management programs. You may access information on these programs through the Internet at
 www.myuhc.com or by calling Customer Care at the telephone number on your ID card.


 18. Physician Fees for Surgical and Medical Services
 Physician fees for surgical procedures and other medical care received on an outpatient or inpatient basis
 in a Hospital, Skilled Nursing Facility, Inpatient Rehabilitation Facility or Alternate Facility, or for Physician
 house calls.


 19. Physician's Office Services
 Services provided in a Physician's office for the diagnosis and treatment of a health condition. Benefits
 are provided under this section regardless of whether the Physician's office is free-standing, located in a
 clinic or located in a Hospital.
 Covered Health Services include medical education services that are provided in a Physician's office by
 appropriately licensed or registered healthcare professionals when both of the following are true:

       Education is required for a disease in which patient self-management is an important component of
        treatment.

       There exists a knowledge deficit regarding the disease which requires the intervention of a trained
        health professional.
 Covered Health Services include genetic counseling. Benefits are available for Genetic Testing which is
 ordered by the Physician and authorized in advance by us.
 Benefits under this section include allergy injections.
 Covered Health Services for preventive care provided in a Physician's office are described under
 Preventive Care Services.
 Benefits under this section include lab, radiology/X-ray or other diagnostic services performed in the
 Physician's office. Benefits under this section do not include CT scans, PET scans, MRI, MRA, nuclear
 medicine and major diagnostic services.




 COC.ACA15.CER.I.11.CA                                  18
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 61 of 176 Page ID
                                   #:169


 20. Pregnancy - Maternity Services
 Benefits for Pregnancy include prenatal care, ambulatory care maternity services, involuntary
 complications of pregnancy, neonatal care, and inpatient hospital maternity care, including labor and
 delivery and postpartum care.
 Both before and during a Pregnancy, Benefits include the services of a genetic counselor when provided
 or referred by a Physician. These Benefits are available to all Covered Persons in the immediate family.
 Covered Health Services include related tests and treatment.
 We also have special prenatal programs to help during Pregnancy. They are completely voluntary and
 there is no extra cost for participating in the program. To sign up, you should notify us during the first
 trimester, but no later than one month prior to the anticipated childbirth. It is important that you notify us
 regarding your Pregnancy. Your notification will open the opportunity to become enrolled in prenatal
 programs designed to achieve the best outcomes for you and your baby.
 We will pay Benefits for an Inpatient Stay of at least:

      48 hours for the mother and newborn child following a normal vaginal delivery.
      96 hours for the mother and newborn child following a cesarean section delivery.
 If the mother agrees, the attending provider may discharge the mother and/or the newborn child earlier
 than these minimum time frames.
 When the mother and child are discharged early, coverage is provided for at least one post discharge
 follow-up visit within 48 hours of discharge, when prescribed by the treating Physician. A post discharge
 visit must be provided by a licensed health care provider whose scope of practice includes postpartum
 care and newborn care. The visit includes, at a minimum, parent education, assistance and training in
 breast or bottle-feeding, and the performance of any necessary maternal or neonatal physical
 assessments. The treating Physician, in consultation with the mother, will determine whether the post
 discharge visit occurs at home, a birth facility, or the treating Physician's office. Prenatal diagnosis and
 counseling for genetic disorders are covered.


 21. Preventive Care Services
 Preventive care services provided on an outpatient basis at a Physician's office, an Alternate Facility or a
 Hospital encompass medical services that have been demonstrated by clinical evidence to be safe and
 effective in either the early detection of disease or in the prevention of disease, have been proven to have
 a beneficial effect on health outcomes and include the following as required under applicable law:

      Evidence-based items or services that have in effect a rating of "A" or "B" in the current
       recommendations of the United States Preventive Services Task Force, including cancer screening
       tests and counseling and interventions to prevent tobacco use and tobacco-related disease in
       adults and pregnant women counseling and interventions. Screening tests for heredity breast and
       ovarian cancer are covered as a preventive care service when they are an "A" or "B"
       recommendation of the United States Preventive Services Task Force.

      Immunizations that have in effect a recommendation from the Advisory Committee on
       Immunization Practices of the Centers for Disease Control and Prevention, including FDA
       approved AIDS vaccine if recommended by the United States Public Health Services.

      With respect to infants, children and adolescents, evidence-informed preventive care and
       screenings provided for in the comprehensive guidelines supported by the Health Resources and
       Services Administration, including screening for blood lead levels, Phenylketonuria (PKU) testing,
       periodic health evaluations, and laboratory services in connection with periodic health evaluations.




 COC.ACA15.CER.I.11.CA                                  19
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 62 of 176 Page ID
                                   #:170


      Benefits are also provided for wellness examinations (well-baby, well-child) in accordance with the
      American Academy of Pediatrics and American Academy of Family Physicians age and frequency
      guidelines and include:
           Screening newborns for hearing problems, thyroid disease, sickle cell anemia, and standard
            metabolic screening panel for inherited enzyme deficiency diseases.
           For children: Counseling for fluoride for prevention of dental cavities; screening for major
            depressive disorders; vision; lead; tuberculosis; developmental disorders/Autism Spectrum
            Disorders; counseling for obesity.
      Benefits for preventive care for children will be consistent with both of the following:
           The Recommendations for Preventive Pediatric Health Care, as adopted by the American
            Academy of Pediatrics.
           The most current version of the Recommended Childhood Immunization Schedule/United
            States, jointly adopted by the American Academy of Pediatrics, the Advisory Committee on
            Immunization Practices, and the American Academy of Family Physicians, unless
            determined otherwise by the State Department of Health Services.
           The Uniform Screening Panel recommended by the U.S. Department of Health and Human
            Services Secretary's Discretionary Advisory Committee on Heritable Disorders in Newborns
            and Children.

     With respect to women, such additional preventive care and screenings as provided for in
      comprehensive guidelines supported by the Health Resources and Services Administration,
      including breast cancer screening, annual cervical cancer screening, osteoporosis screening, and
      screening mammography. Benefits for preventive care visits include preconception and prenatal
      services.
      Covered Health Services also include voluntary family planning and FDA-approved contraceptive
      services as provided for in comprehensive guidelines supported by the Health Resources and
      Services Administration, including but not limited to the following services:
           Office visits and examinations (includes family planning counseling or consultations to obtain
            internally implanted time-release contraceptives or intrauterine devices).
           Contraceptive medication, insertions and injections (e.g. Norplant, Depo-Provera).
           Contraceptive device fittings, insertions and removals (e.g., IUDs, diaphragms, cervical
            caps).
           Services related to follow-up and management of contraceptive side effects, counseling for
            continued adherence, and device removal.
           Female sterilization methods, including surgical sterilization (tubal ligation) and implantable
            sterilization (e.g. Essure).
      Benefits also include over-the-counter FDA-approved contraceptive methods when prescribed by a
      Network provider.
      Benefits defined under the Health Resources and Services Administration (HRSA) requirement
      include the cost of renting one hospital grade breast pump and double breast pump kit per
      Pregnancy in conjunction with childbirth. If more than one breast pump can meet your needs,
      Benefits are available only for the most cost effective pump. Benefits for a hospital grade breast
      pump and double breast pump kit are provided taking into account the following determinations:
           Which pump is the most cost effective.
           Whether the pump should be purchased or rented.


 COC.ACA15.CER.I.11.CA                               20
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 63 of 176 Page ID
                                   #:171


             Duration of a rental.
             Timing of an acquisition.
      With respect to men, additional screening and diagnosis of prostate cancer, including, but not
       limited to, prostate-specific antigen testing and digital rectal examinations, when Medically
       Necessary and consistent with good professional practice.

      Human immunodeficiency virus (HIV) testing, regardless of whether the testing is related to a
       primary diagnosis.

      Routine non-pediatric eye exam services for preventive screening for conditions such as
       hypertension, diabetes, glaucoma, or macular degeneration.

      Hearing exams to determine the need for hearing correction, for all ages.


 22. Prosthetic Devices
 External prosthetic devices that replace a limb or a body part, limited to:
      Artificial arms, legs, feet and hands.

      Artificial face, eyes, ears and nose.
      Breast prosthesis as required by the Women's Health and Cancer Rights Act of 1998. Benefits
       include mastectomy bras and lymphedema stockings for the arm.
 Benefits under this section are provided only for external prosthetic devices and do not include any device
 that is fully implanted into the body.
 If more than one prosthetic device can meet your functional needs, Benefits are available only for the
 prosthetic device that meets the minimum specifications for your needs. If you purchase a prosthetic
 device that exceeds these minimum specifications, we will pay only the amount that we would have paid
 for the prosthetic that meets the minimum specifications, and you will be responsible for paying any
 difference in cost.
 The prosthetic device must be prescribed by a Physician and surgeon or doctor of podiatric medicine
 acting within the scope of his or her license or is ordered by a licensed health care provider acting within
 the scope of his or her license.
 Benefits are available for repairs and replacement, except that:

      There are no Benefits for repairs due to misuse, malicious damage or gross neglect.

      There are no Benefits for replacement due to misuse, malicious damage, gross neglect or for lost
       or stolen prosthetic devices.


 23. Reconstructive Procedures
 Reconstructive procedures to correct or repair abnormal structures of the body caused by congenital
 defects, developmental abnormalities, trauma, infection, tumors or disease to do either of the following:

      To improve function.
      To create a normal appearance, to the extent possible.
 Reconstructive procedures include surgery or other procedures which are associated with a health
 condition. The primary result of the procedure is not a changed or improved physical appearance for
 cosmetic purposes only, but rather to improve function and/or to create a normal appearance, to the



 COC.ACA15.CER.I.11.CA                                 21
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 64 of 176 Page ID
                                   #:172


 extent possible. Covered Health Services include dental or orthodontic services that are an integral part
 of reconstructive surgery for cleft palate procedures.
 For the purposes of this section, "cleft palate" means a condition that may include cleft palate, cleft lip, or
 other craniofacial anomalies associated with cleft palate.
 Cosmetic Procedures are excluded from coverage.
 Please note that Benefits for reconstructive procedures include breast reconstruction following a
 mastectomy, and reconstruction of the non-affected breast to achieve symmetry. Other services required
 by the Women's Health and Cancer Rights Act of 1998, including breast prostheses and treatment of
 complications, including lymphedema, are provided in the same manner and at the same level as those
 for any other Covered Health Service. You can contact us at the telephone number on your ID card for
 more information about Benefits for mastectomy-related services.


 24. Rehabilitation Services - Outpatient Therapy and Manipulative Treatment
 Short-term outpatient rehabilitation services (including habilitative services), limited to:

      Physical therapy.

      Occupational therapy.

      Manipulative Treatment.
      Speech therapy.

      Pulmonary rehabilitation therapy.

      Cardiac rehabilitation therapy.
      Post-cochlear implant aural therapy.

      Cognitive rehabilitation therapy.
 Rehabilitation services must be performed by a Physician, a licensed therapy provider or qualified autism
 service provider. Benefits under this section include rehabilitation services provided in a Physician's office
 or on an outpatient basis at a Hospital or Alternate Facility.
 Benefits can be denied or shortened for Covered Persons who are not progressing in goal-directed
 Manipulative Treatment or if treatment goals have previously been met. Benefits under this section are
 not available for maintenance/preventive Manipulative Treatment.
 Habilitative Services
 Benefits for habilitative services will be covered under the same terms and conditions applied to
 rehabilitative services under the Policy. Benefits are provided for habilitative services provided on an
 outpatient basis for Covered Persons when the following condition is met:

      The initial or continued treatment must not be an Unproven Service or Experimental or
       Investigational. This condition does not apply to Medically Necessary occupational therapy or
       speech therapy for a Covered Person with a diagnosis of pervasive developmental disorder or
       Autism Spectrum Disorder.
 Benefits for rehabilitative services do not apply to those services that are solely educational in nature or
 otherwise paid under state or federal law for purely educational services. Custodial Care, respite care,
 day care, residential treatment, recreational care, social services, education services of any kind,
 including but not limited to, vocational training are not habilitative services.
 For purposes of this benefit, the following definition applies:


 COC.ACA15.CER.I.11.CA                                  22
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 65 of 176 Page ID
                                   #:173


 "Habilitative services" means Medically Necessary health care services and health care devices that
 assist an individual in partially or fully acquiring or improving skills and functioning that are necessary to
 address a health condition, to the maximum extent practical. These services address the skills and
 abilities needed for functioning in interaction with an individual's environment. Examples of health care
 services that are not habilitative services include, but are not limited to, respite care, day care,
 recreational care, residential treatment, social services, custodial care, or education services of any kind,
 including, but not limited to, vocational training. Habilitative services will be covered under the same terms
 and conditions applied to rehabilitative services under the Policy.


 25. Scopic Procedures - Outpatient Diagnostic and Therapeutic
 Diagnostic and therapeutic scopic procedures and related services received on an outpatient basis at a
 Hospital or Alternate Facility or in a Physician's office.
 Diagnostic scopic procedures are those for visualization, biopsy and polyp removal. Examples of
 diagnostic scopic procedures include colonoscopy, sigmoidoscopy and endoscopy.
 Please note that Benefits under this section do not include surgical scopic procedures, which are for the
 purpose of performing surgery. Benefits for surgical scopic procedures are described under Surgery -
 Outpatient. Examples of surgical scopic procedures include arthroscopy, laparoscopy, bronchoscopy and
 hysteroscopy.
 Benefits under this section include:

      The facility charge and the charge for supplies and equipment.

      Physician services for radiologists, anesthesiologists and pathologists. (Benefits for all other
       Physician services are described under Physician Fees for Surgical and Medical Services.)
 When these services are performed for preventive screening purposes, Benefits are described under
 Preventive Care Services.


 26. Skilled Nursing Facility/Inpatient Rehabilitation Facility Services
 Services and supplies provided during an Inpatient Stay in a Skilled Nursing Facility or Inpatient
 Rehabilitation Facility. Benefits are available for:

      Supplies and non-Physician services received during the Inpatient Stay.

      Room and board in a Semi-private Room (a room with two or more beds).

      Physician services for radiologists, anesthesiologists and pathologists. (Benefits for other Physician
       services are described under Physician Fees for Surgical and Medical Services.)
 Please note that Benefits are available only if both of the following are true:
      If the initial confinement in a Skilled Nursing Facility or Inpatient Rehabilitation Facility was or will
       be a cost effective alternative to an Inpatient Stay in a Hospital.

      You will receive skilled care services that are not primarily Custodial Care.
 Skilled care is skilled nursing, skilled teaching and skilled rehabilitation services when all of the following
 are true:

      It must be delivered or supervised by licensed technical or professional medical personnel in order
       to obtain the specified medical outcome, and provide for the safety of the patient.

      It is ordered by a Physician.



 COC.ACA15.CER.I.11.CA                                  23
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 66 of 176 Page ID
                                   #:174


      It is not delivered for the purpose of assisting with activities of daily living, including dressing,
       feeding, bathing or transferring from a bed to a chair.

      It requires clinical training in order to be delivered safely and effectively.
 Benefits will be available after our review of both the skilled nature of the service and the need for
 Physician-directed medical management. A service will not be "skilled" simply because there is not an
 available caregiver.


 27. Substance Use Disorder Services
 Substance Use Disorder Services (also known as substance-related and addictive disorders services)
 include those received on an inpatient or outpatient basis in a Hospital, an Alternate Facility or in a
 provider's office.
 Benefits include the following services:
      Diagnostic evaluations and assessment.

      Treatment planning.
      Treatment and/or procedures.
      Referral services.

      Medication management.
      Individual, family, therapeutic group and provider-based case management services.

      Crisis intervention.

      Partial Hospitalization/Day Treatment.
      Services at a Residential Treatment Facility.

      Intensive Outpatient Treatment.
 The Mental Health/Substance Use Disorder Designee performs utilization review to determine whether
 the requested service is a Covered Health Service under the Policy for all levels of care. If an Inpatient
 Stay is required, it is covered on a Semi-private Room basis.
 We encourage you to contact the Mental Health/Substance Use Disorder Designee for referrals to
 providers and coordination of care.
 If you disagree with a determination, you can request an appeal. The complaint and appeals process,
 including independent medical review, is described under Section 6: Questions, Complaints and Appeals.
 You may also call Customer Care at the telephone number on your ID card.


 28. Surgery - Outpatient
 Surgery and related services received on an outpatient basis at a Hospital or Alternate Facility or in a
 Physician's office.
 Benefits under this section include certain scopic procedures. Examples of surgical scopic procedures
 include arthroscopy, laparoscopy, bronchoscopy and hysteroscopy.
 Examples of surgical procedures performed in a Physician's office are mole removal and ear wax
 removal.
 Benefits under this section include:


 COC.ACA15.CER.I.11.CA                                  24
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 67 of 176 Page ID
                                   #:175


      The facility charge and the charge for supplies and equipment.

      Physician services for radiologists, anesthesiologists and pathologists. (Benefits for other Physician
       services are described under Physician Fees for Surgical and Medical Services.)


 29. Temporomandibular Joint Services
 Services for the evaluation and treatment of temporomandibular joint syndrome (TMJ) and associated
 muscles.
 Diagnosis: Examination, radiographs and applicable imaging studies and consultation.
 Non-surgical treatment including clinical examinations, physical therapy, pharmacological therapy, oral
 appliances (orthotic splints), joint injections and trigger-point injections.
 Benefits are provided for surgical treatment if the following criteria are met:
      There is clearly demonstrated radiographic evidence of significant joint abnormality, and the
       procedure being considered for reimbursement is Medically Necessary.

      Non-surgical treatment has failed to adequately resolve the symptoms.

      Pain or dysfunction is moderate or severe.
 Benefits for surgical services include arthrocentesis, arthroscopy, arthroplasty, arthrotomy and open or
 closed reduction of dislocations.


 30. Therapeutic Treatments - Outpatient
 Therapeutic treatments received on an outpatient basis at a Hospital or Alternate Facility or in a
 Physician's office, including dialysis (both hemodialysis and peritoneal dialysis), intravenous
 chemotherapy or other intravenous infusion therapy and radiation oncology.
 Covered Health Services include medical education services that are provided on an outpatient basis at a
 Hospital or Alternate Facility by appropriately licensed or registered healthcare professionals when both
 of the following are true:

      Education is required for a disease in which patient self-management is an important component of
       treatment.

      There exists a knowledge deficit regarding the disease which requires the intervention of a trained
       health professional.
 Benefits under this section include:
      The facility charge and the charge for related supplies and equipment.
      Physician services for anesthesiologists, pathologists and radiologists. Benefits for other Physician
       services are described under Physician Fees for Surgical and Medical Services.


 31. Transplantation Services
 Organ and tissue transplants when ordered by a Physician. Benefits are available for transplants when
 the transplant meets the definition of a Covered Health Service, and is not an Experimental or
 Investigational or Unproven Service.
 Examples of transplants for which Benefits are available include bone marrow, heart, heart/lung, lung,
 kidney, kidney/pancreas, liver, liver/small bowel, pancreas, small bowel and cornea.



 COC.ACA15.CER.I.11.CA                                 25
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 68 of 176 Page ID
                                   #:176


 Donor costs that are directly related to organ removal are Covered Health Services for which Benefits are
 payable through the organ recipient's coverage under the Policy.
 We have specific guidelines regarding Benefits for transplant services. Contact us at the telephone
 number on your ID card for information about these guidelines.
 Benefits for transplantation services are available to Covered Persons with human immunodeficiency
 virus (HIV) under the same terms and conditions available to Covered Persons without HIV.


 32. Urgent Care Center Services
 Covered Health Services received at an Urgent Care Center. When services to treat urgent health care
 needs are provided in a Physician's office, Benefits are available as described under Physician's Office
 Services.


 33. Vision Examinations
 Routine vision examinations, including refraction to detect vision impairment, received from a health care
 provider in the provider's office.
 Please note that Benefits are not available for charges connected to the purchase or fitting of eyeglasses
 or contact lenses.
 Benefits for eye examinations required for the diagnosis and treatment of a health condition are provided
 under Physician's Office Services.


 Additional Benefits Required By California Law

 34. Breast Cancer Services
 Benefits include diagnosis of, and treatment for, breast cancer. (Benefits for breast cancer screening are
 described under Preventive Care Services.)


 35. Dental Anesthesia Services
 Services including general anesthesia and associated Hospital or Alternate Facility charges when the
 clinical status or underlying medical condition of the Covered Person requires dental procedures that
 ordinarily would not require general anesthesia to be rendered in a Hospital or Alternate Facility setting.
 Services are limited to Covered Persons who are one of the following:

      A child under seven years of age.
      A person who is developmentally disabled, regardless of age.
      A person whose health is compromised and for whom general anesthesia is required, regardless of
       age.
 Services for the diagnosis or treatment of a dental disease are not Covered Health Services.


 36. Mastectomy Services
 Coverage for mastectomies and lymph node dissections is provided in the same manner as other
 covered surgeries. The length of Hospital stay is determined by the attending Physician in consultation
 with the patient. We will not require the attending Physician to obtain prior approval of the length of the
 Hospital stay. The Policy covers all complications from a mastectomy including lymphedema. The Policy
 covers prosthetic devices and reconstructive surgery to restore and achieve symmetry for the patient,
 subject to the Policy's deductible and copayment requirements.

 COC.ACA15.CER.I.11.CA                                26
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 69 of 176 Page ID
                                   #:177


 37. Off-Label Drug Use and Experimental or Investigational Services
 Off-label drug use means that a Physician or provider has prescribed a drug approved by the Food and
 Drug Administration (FDA) for a use that is different than for which the FDA approved the drug. If a drug is
 prescribed for off-label drug use, the drug and administration will be a Covered Health Service only if it
 satisfies the following criteria:
      The drug is approved by the FDA.

      The drug is prescribed by a Network Physician or provider for the treatment of a chronic and
       seriously debilitating or life-threatening condition.

      The drug is Medically Necessary to treat the medical condition.

      The drug must be recognized for treatment of the condition for which the drug is being prescribed
       by any of the following: (1) the American Hospital Formulary Service's Drug Information; (2) one of
       the following compendia, if recognized by the federal Centers for Medicare and Medicaid Services
       as part of an anticancer chemotherapeutic regimen: Elsevier Gold Standard's Clinical
       Pharmacology, National Comprehensive Cancer Network Drug and Biologics Compendium, or
       Thomson Micromedex DrugDex; or (3) it is recommended by two clinical studies or review articles
       in major peer reviewed professional journals. However, there is no coverage for any drug that the
       FDA or a major peer reviewed medical journal has determined to be contraindicated for the specific
       treatment for which the drug has been prescribed.
 Benefits for Experimental or Investigational Services are limited to the following:

      Clinical trials for which Benefits are available as described under Clinical Trials above.

      If you are not a participant in a qualifying clinical trial, as described under Clinical Trials above, and
       have a health condition that is likely to cause death within one year of the request for treatment, we
       may consider an otherwise Experimental or Investigational Service to be a Covered Health Service
       for that health condition. Prior to such a consideration, we must first establish that there is sufficient
       evidence to conclude that, albeit unproven, the service has significant potential as an effective
       treatment for that health condition.
 Nothing in this section shall prohibit us from use of a formulary, Copayments or Coinsurance, and or the
 use of a technology assessment panel or similar mechanism as a means for appropriately controlling the
 utilization of a drug that is prescribed for a use that is different than the use for which the drug has been
 approved for marketing by the FDA. Benefits will also include Medically Necessary Covered Health
 Services associated with the administration of a drug subject to the conditions of this Policy.
 If Benefits are denied as an Experimental, Investigational or Unproven Service, the Covered Person may
 appeal the decision through independent external medical review as described under Denial of
 Experimental, Investigational or Unproven Services in Section 6: Questions, Complaints and Appeals.
 You may also call Customer Care at the telephone number on your ID card.


 38. Osteoporosis Services
 Services related to diagnosis, treatment, and appropriate management of osteoporosis. Services include,
 but are not limited to, all FDA-approved technologies and bone mass measurement. (Benefits for
 osteoporosis screening are described under Preventive Care Services.)


 39. Phenylketonuria (PKU) Treatment
 Benefits for the testing and treatment of phenylketonuria (PKU). (Benefits for PKU testing are described
 under Preventive Care Services.) Coverage includes Formulas and Special Food Products that are part
 of a diet prescribed by a Physician and managed by a health care professional in consultation with a
 Physician who specialized in the treatment of metabolic disease. The diet must be needed to avert the


 COC.ACA15.CER.I.11.CA                                 27
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 70 of 176 Page ID
                                   #:178


 development of serious physical or mental disabilities or to promote normal development or function as a
 consequence of phenylketonuria (PKU).
 "Formula" means an enteral product or enteral products for use at home that are prescribed by a
 Physician for the treatment of phenylketonuria (PKU).
 "Special Food Product" means a food product that is both of the following:

      Prescribed by a Physician for the treatment of PKU. It does not include a food that is naturally low
       in protein, but may include a food product that is specially formulated to have less than one gram of
       protein per serving.

      Used in place of normal food products, such as grocery store foods, used by the general public.


 40. Prosthetic Devices - Laryngectomy
 Benefits for prosthetic devices to restore a method of speaking for a Covered Person incident to
 laryngectomy. This includes the initial and subsequent prosthetic devices, including installation
 accessories, as ordered by a Physician. Electronic voice producing machines are not covered.


 41. Telehealth Services
 Benefits are available for Covered Health Services received through Telehealth. No in-person contact is
 required between a licensed health care provider and a Covered Person for Covered Health Services
 appropriately provided through Telehealth, subject to all terms and conditions of the Policy.
 Prior to the delivery of Covered Health Services via Telehealth, the health care provider at the originating
 site shall verbally inform the Covered Person that Telehealth may be used and obtain verbal consent from
 the Covered Person for this use. The verbal consent shall be documented in the Covered Person's
 medical record.
 We shall not require the use of Telehealth services when the health care provider has determined that it
 is not appropriate. The appropriate use of Telehealth services is determined by the treating Physician
 pursuant to his or her agreement with us.




 COC.ACA15.CER.I.11.CA                               28
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 71 of 176 Page ID
                                   #:179




                  Section 2: Exclusions and Limitations
 How We Use Headings in this Section
 To help you find specific exclusions more easily, we use headings (for example A. Alternative Treatments
 below). The headings group services, treatments, items, or supplies that fall into a similar category. Actual
 exclusions appear underneath headings. A heading does not create, define, modify, limit or expand an
 exclusion. All exclusions in this section apply to you.


 We do not Pay Benefits for Exclusions
 We will not pay Benefits for any of the services, treatments, items or supplies described in this section,
 even if either of the following is true:

      It is recommended or prescribed by a Physician.
      It is the only available treatment for your condition.
 The services, treatments, items or supplies listed in this section are not Covered Health Services, except
 as may be specifically provided for in Section 1: Covered Health Services or through a Rider to the Policy.
 Benefits will not be excluded, limited or reduced solely due to conditions attributable to or exposure to
 diethylstilbestrol.


 Benefit Limitations
 When Benefits are limited within any of the Covered Health Service categories described in Section 1:
 Covered Health Services, those limits are stated in the corresponding Covered Health Service category in
 the Schedule of Benefits. Limits may also apply to some Covered Health Services that fall under more
 than one Covered Health Service category. When this occurs, those limits are also stated in the Schedule
 of Benefits under the heading Benefit Limits. Please review all limits carefully, as we will not pay Benefits
 for any of the services, treatments, items or supplies that exceed these Benefit limits.
 Please note that in listing services or examples, when we say "this includes," it is not our intent to
 limit the description to that specific list. When we do intend to limit a list of services or examples,
 we state specifically that the list "is limited to."


 A. Alternative Treatments
 1.    Acupressure and acupuncture.
 2.    Aromatherapy.
 3.    Hypnotism.
 4.    Massage therapy.
 5.    Rolfing.
 6.    Art therapy, music therapy, dance therapy, horseback therapy and other forms of alternative
       treatment as defined by the National Center for Complementary and Alternative Medicine
       (NCCAM) of the National Institutes of Health. This exclusion does not apply to Manipulative
       Treatment and non-manipulative osteopathic care for which Benefits are provided as described in
       Section 1: Covered Health Services.




 COC.ACA15.CER.I.11.CA                                 29
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 72 of 176 Page ID
                                   #:180


 B. Dental
 1.   Dental care (which includes dental X-rays, supplies and appliances and all associated expenses,
      including hospitalizations and anesthesia).
      This exclusion does not apply to general anesthesia and associated Hospital or Alternate Facility
      charges for which Benefits are provided as described under Dental Anesthesia Services in Section
      1: Covered Health Services.
      This exclusion does not apply to accident-related dental services for which Benefits are provided as
      described under Dental Services - Accident Only in Section 1: Covered Health Services.
      This exclusion does not apply to dental care (oral examination, X-rays, extractions and non-surgical
      elimination of oral infection) required for the direct treatment of a medical condition for which
      Benefits are available under the Policy, limited to:
            Transplant preparation.
            Prior to the initiation of immunosuppressive drugs.
            The direct treatment of an acute traumatic health condition, cancer or cleft palate.
      Dental care that is required to treat the effects of a medical condition, but that is not necessary to
      directly treat the medical condition, is excluded. Examples include treatment of dental caries
      resulting from dry mouth after radiation treatment or as a result of medication.
      Endodontics, periodontal surgery and restorative treatment are excluded.
 2.   Preventive care, diagnosis, treatment of or related to the teeth, jawbones or gums. Examples
      include:
            Extraction, restoration and replacement of teeth.
            Medical or surgical treatments of dental conditions.
      This exclusion does not apply to accident-related dental services for which Benefits are provided as
      described under Dental Services - Accident Only in Section 1: Covered Health Services.
 3.   Dental implants, bone grafts and other implant-related procedures. This exclusion does not apply to
      accident-related dental services for which Benefits are provided as described under Dental
      Services - Accident Only in Section 1: Covered Health Services.
 4.   Dental braces (orthodontics). This exclusion does not apply to orthodontic services that are an
      integral part of reconstructive surgery for cleft palate procedures as described under
      Reconstructive Procedures in Section 1: Covered Health Services.
 5.   Treatment of congenitally missing, malpositioned or supernumerary teeth. This exclusion does not
      apply to dental or orthodontic services that are an integral part of reconstructive surgery for cleft
      palate procedures as described under Reconstructive Procedures in Section 1: Covered Health
      Services.


 C. Devices, Appliances and Prosthetics
 1.   Devices used specifically as safety items or to affect performance in sports-related activities.
 2.   Orthotic appliances that straighten or re-shape a body part. Examples include foot orthotics and
      some types of braces, including over-the-counter orthotic braces.
 3.   Cranial banding.
 4.   The following items are excluded, even if prescribed by a Physician:


 COC.ACA15.CER.I.11.CA                               30
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 73 of 176 Page ID
                                   #:181


           Blood pressure cuff/monitor.
           Enuresis alarm.
           Non-wearable external defibrillator.
           Trusses.
           Ultrasonic nebulizers.
 5.   Devices and computers to assist in communication and speech except for prosthetic devices
      incident to a laryngectomy for which Benefits are provided as described under Prosthetic Devices -
      Laryngectomy in Section 1: Covered Health Services.
 6.   Oral appliances for snoring.
 7.   Repairs to prosthetic devices due to misuse, malicious damage or gross neglect.
 8.   Replacement of prosthetic devices due to misuse, malicious damage or gross neglect or to replace
      lost or stolen items.


 D. Drugs
 1.   Prescription drugs products for use outside of a healthcare setting that are filled by a prescription
      order or refill (i.e. a supply of prescription drug products for home/personal use). This exclusion
      does not apply if the Policy includes an Outpatient Prescription Drug Rider.
 2.   Self-injectable medications, except those needed to treat diabetes. This exclusion does not apply
      to medications which, due to their characteristics, must typically be administered or directly
      supervised by a qualified provider or licensed/certified health professional in an outpatient setting.
 3.   Non-injectable medications given in a Physician's office. This exclusion does not apply to non-
      injectable medications that are required in an Emergency and consumed in the Physician's office.
 4.   Over-the-counter drugs and treatments. This exclusion does not apply to prescribed over-the-
      counter FDA-approved contraceptives, over-the-counter aids and/or drugs used for smoking
      cessation, or over-the-counter medications that have an A or B recommendation from the U.S.
      Preventive Services Task Force (USPSTF) when prescribed by a Network provider for which
      Benefits are available, without cost sharing, as described under Preventive Care Services in
      Section 1: Covered Health Services.
 5.   Growth hormone therapy.


 E. Experimental or Investigational or Unproven Services
      Experimental or Investigational and Unproven Services and all services related to Experimental or
      Investigational and Unproven Services are excluded except Benefits provided for clinical trials for
      cancer and for Experimental or Investigational Services and Unproven Services as defined under
      Section 9: Defined Terms and except that coverage which is provided for an FDA-approved drug
      prescribed for a use that is different from the use for which the FDA approved it, when needed for
      treatment of a chronic and seriously debilitating or Life-Threatening condition. The drug must
      appear on the formulary list, if applicable. The drug must be recognized for treatment of the
      condition for which the drug is being prescribed by any of the following: (1) the American Hospital
      Formulary Service's Drug Information; (2) one of the following compendia, if recognized by the
      federal Centers for Medicare and Medicaid Services as part of an anticancer chemotherapeutic
      regimen: Elsevier Gold Standard's Clinical Pharmacology, National Comprehensive Cancer
      Network Drug and Biologics Compendium, or Thomson Micromedex DrugDex; or (3) it is
      recommended by two clinical studies or review articles in major peer reviewed professional
      journals. However, there is no coverage for any drug that the FDA or a major peer reviewed


 COC.ACA15.CER.I.11.CA                               31
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 74 of 176 Page ID
                                   #:182


      medical journal has determined to be contraindicated for the specific treatment for which the drug
      has been prescribed.
      This exclusion does not apply to Covered Health Services provided during a clinical trial for which
      Benefits are provided as described under Clinical Trials in Section 1: Covered Health Services.


 F. Foot Care
 1.   Routine foot care. Examples include the cutting or removal of corns and calluses. This exclusion
      does not apply to preventive foot care for Covered Persons with diabetes for which Benefits are
      provided as described under Diabetes Services in Section 1: Covered Health Services.
 2.   Nail trimming, cutting, or debriding.
 3.   Hygienic and preventive maintenance foot care. Examples include:
           Cleaning and soaking the feet.
           Applying skin creams in order to maintain skin tone.
      This exclusion does not apply to preventive foot care for Covered Persons who are at risk of
      neurological or vascular disease arising from diseases such as diabetes.
 4.   Treatment of flat feet.
 5.   Treatment of subluxation of the foot.
 6.   Shoes. This exclusion does not apply to shoes for which Benefits are provided as described under
      Diabetes Treatment in Section 1: Covered Health Services.
 7.   Shoe orthotics.
 8.   Shoe inserts. This exclusion does not apply to shoes for which Benefits are provided as described
      under Diabetes Treatment in Section 1: Covered Health Services.
 9.   Arch supports.


 G. Medical Supplies
 1.   Prescribed or non-prescribed medical supplies and disposable supplies. Examples include:
           Compression stockings.
           Ace bandages.
           Gauze and dressings.
           Urinary catheters.
      This exclusion does not apply to:
           Prosthetic devices incident to a laryngectomy for which Benefits are provided as described
            under Prosthetic Devices - Laryngectomy in Section 1: Covered Health Services.
           Disposable supplies necessary for the effective use of Durable Medical Equipment for which
            Benefits are provided as described under Durable Medical Equipment in Section 1: Covered
            Health Services.
           Diabetic supplies for which Benefits are provided as described under Diabetes Treatment in
            Section 1: Covered Health Services.



 COC.ACA15.CER.I.11.CA                             32
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 75 of 176 Page ID
                                   #:183


             Ostomy supplies for which Benefits are provided as described under Ostomy Supplies in
              Section 1: Covered Health Services.
 2.    Tubings and masks except when used with Durable Medical Equipment as described under
       Durable Medical Equipment in Section 1: Covered Health Services.


 H. Mental Health
 In addition to all other exclusions listed in this Section 2: Exclusions and Limitations, the exclusions
 directly below apply to services described under Mental Health Services in Section 1: Covered Health
 Services.
 1.    Services performed in connection with conditions not classified as mental disorders in the current
       edition of the Diagnostic and Statistical Manual of the American Psychiatric Association.
 2.    Mental Health Services as treatments for R and T code conditions as listed within the final two
       chapters of Part II of the current edition of the Diagnostic and Statistical Manual of the American
       Psychiatric Association. These codes are ICD-10-CM diagnostic and statistical codes beginning
       with the letter R or letter T.
 3.    Educational/behavioral services that are focused solely on primarily building skills and capabilities
       in communication, social interaction and learning. This exclusion for behavioral services does not
       apply to conditions defined as Autism Spectrum Disorders, Severe Mental Illness or Serious
       Emotional Disturbances in Section 9: Defined Terms of the Certificate.
 4.    Tuition for or services that are school-based for children and adolescents under the Individuals with
       Disabilities Education Act.
 5.    Mental Health Services as a treatment for other conditions that may be a focus of clinical attention
       as listed in the current edition of the Diagnostic and Statistical Manual of the American Psychiatric
       Association.
 6.    Health services and supplies that do not meet the definition of a Covered Health Service - see the
       definition in Section 9: Defined Terms. Covered Health Services are those health services,
       including services, supplies, or Pharmaceutical Products, that are all of the following:
             Medically Necessary.
             Described as a Covered Health Service in this Policy under Section 1: Covered Health
              Services and in the Schedule of Benefits.
             Not otherwise excluded in this Policy under Section 2: Exclusions and Limitations.


 I. Nutrition
 1.    Individual and group nutritional counseling. This exclusion does not apply to medical nutritional
       education services that are provided by appropriately licensed or registered health care
       professionals when both of the following are true:
             Nutritional education is required for a disease in which patient self-management is an
              important component of treatment.
             There exists a knowledge deficit regarding the disease which requires the intervention of a
              trained health professional.
 2.    Enteral feedings, even if the sole source of nutrition, except as described under Phenylketonuria
       (PKU) Treatment in Section 1: Covered Health Services.
 3.    Infant formula and donor breast milk.



 COC.ACA15.CER.I.11.CA                                33
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 76 of 176 Page ID
                                   #:184


 4.   Nutritional or cosmetic therapy using high dose or mega quantities of vitamins, minerals or
      elements, and other nutrition-based therapy. Examples include supplements, electrolytes and
      foods of any kind (including high protein foods and low carbohydrate foods), except as described
      under Phenylketonuria (PKU) Treatment in Section 1: Covered Health Services.


 J. Personal Care, Comfort or Convenience
 1.   Television.
 2.   Telephone.
 3.   Beauty/barber service.
 4.   Guest service.
 5.   Supplies, equipment and similar incidental services and supplies for personal comfort. Examples
      include:
           Air conditioners, air purifiers and filters and dehumidifiers.
           Batteries and battery chargers.
           Breast pumps. This exclusion does not apply to breast pumps for which Benefits are
            provided under the Health Resources and Services Administration (HRSA) requirement and
            as required by California regulation.
           Car seats.
           Chairs, bath chairs, feeding chairs, toddler chairs, chair lifts and recliners.
           Exercise equipment.
           Home modifications such as elevators, handrails and ramps.
           Hot tubs.
           Humidifiers.
           Jacuzzis.
           Mattresses.
           Medical alert systems.
           Motorized beds.
           Music devices.
           Personal computers.
           Pillows.
           Power-operated vehicles.
           Radios.
           Saunas.
           Stair lifts and stair glides.
           Strollers.
           Safety equipment.


 COC.ACA15.CER.I.11.CA                               34
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 77 of 176 Page ID
                                   #:185


           Treadmills.
           Vehicle modifications such as van lifts.
           Video players.
           Whirlpools.


 K. Physical Appearance
 1.   Cosmetic Procedures. See the definition in Section 9: Defined Terms. Examples include:
           Pharmacological regimens, nutritional procedures or treatments.
           Scar or tattoo removal or revision procedures (such as salabrasion, chemosurgery and other
            such skin abrasion procedures).
           Skin abrasion procedures performed as a treatment for acne.
           Liposuction or removal of fat deposits considered undesirable, including fat accumulation
            under the male breast and nipple.
           Treatment for skin wrinkles or any treatment to improve the appearance of the skin.
           Treatment for spider veins.
           Hair removal or replacement by any means.
 2.   Treatment of benign gynecomastia (abnormal breast enlargement in males). This exclusion does
      not apply to the reconstructive and Medically Necessary treatment of benign gynecomastia for
      male patients.
 3.   Physical conditioning programs such as athletic training, body-building, exercise, fitness, flexibility
      and diversion or general motivation.
 4.   Weight loss programs (for example, Weight Watchers®, Jenny Craig® or other structured weight
      loss programs) whether or not they are under medical supervision. Weight loss programs for
      medical reasons are also excluded.
 5.   Wigs regardless of the reason for the hair loss.


 L. Procedures and Treatments
 1.   Excision or elimination of hanging skin on any part of the body. Examples include plastic surgery
      procedures called abdominoplasty or abdominal panniculectomy and brachioplasty.
 2.   Medical and surgical treatment of excessive sweating (hyperhidrosis).
 3.   Medical and surgical treatment for snoring, except when provided as a part of treatment for
      documented obstructive sleep apnea.
 4.   Psychosurgery.
 5.   Gender/sex reassignment surgery is not covered unless the same procedure is allowed in the
      treatment of another condition, not related to gender identity or gender dysphoria. This exclusion
      does not permit the denial of coverage if the health care services involved are otherwise available
      under the Policy, including but not limited to hormone therapy, hysterectomy, mastectomy, and
      vocal training. Also, this exclusion does not permit the denial of coverage for health care services
      available to a Covered Person of one sex due only to the fact that the Covered Person is enrolled
      as belonging to the other sex or has undergone, or is in the process of undergoing, a gender
      transition.


 COC.ACA15.CER.I.11.CA                                 35
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 78 of 176 Page ID
                                   #:186


 6.    Physiological modalities and procedures that result in similar or redundant therapeutic effects when
       performed on the same body region during the same visit or office encounter.
 7.    Biofeedback.
 8.    The following services for the diagnosis and treatment of TMJ: surface electromyography; Doppler
       analysis; vibration analysis; computerized mandibular scan or jaw tracking; craniosacral therapy;
       orthodontics; occlusal adjustment; dental restorations; and physical therapy modalities that have
       general value but show limited or no efficacy in the treatment of TMJ including cold laser,
       diathermy, thermography, iontophoresis, biofeedback, and TENS.
 9.    Upper and lower jawbone surgery except as required for direct treatment of an acute traumatic
       health condition, dislocation, tumors or cancer or as described in Temporomandibular Joint (TMJ)
       Services under Section 1: Covered Health Services. Orthognathic surgery and jaw alignment,
       except as a treatment of obstructive sleep apnea.
 10.   Surgical and non-surgical treatment of obesity.
 11.   Stand-alone multi-disciplinary smoking cessation programs. These are programs that usually
       include health care providers specializing in smoking cessation and may include a psychologist,
       social worker or other licensed or certified professional. The programs usually include intensive
       psychological support, behavior modification techniques and medications to control cravings. This
       exclusion does not apply to health education counseling programs and materials, including
       programs for tobacco cessation, as described under Other Health Education Services for You in
       the section of the Certificate titled Our Responsibilities. This exclusion does not apply to counseling
       and interventions to prevent tobacco use and tobacco-related disease in adults and pregnant
       women counseling and interventions as described under Preventive Care Services in Section 1:
       Covered Health Services.
 12.   Breast reduction surgery except as coverage is required by the Women's Health and Cancer
       Rights Act of 1998 for which Benefits are described under Reconstructive Procedures in Section 1:
       Covered Health Services.
 13.   In vitro fertilization regardless of the reason for treatment.


 M. Providers
 1.    Services performed by a provider who is a family member by birth or marriage. Examples include a
       spouse, brother, sister, parent or child. This includes any service the provider may perform on
       himself or herself.
 2.    Services performed by a provider with your same legal residence.
 3.    Services provided at a free-standing or Hospital-based diagnostic facility without an order written
       by a Physician or other provider. Services which are self-directed to a free-standing or Hospital-
       based diagnostic facility. Services ordered by a Physician or other provider who is an employee or
       representative of a free-standing or Hospital-based diagnostic facility, when that Physician or other
       provider:
             Has not been actively involved in your medical care prior to ordering the service, or
             Is not actively involved in your medical care after the service is received.
       This exclusion does not apply to mammography.




 COC.ACA15.CER.I.11.CA                                 36
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 79 of 176 Page ID
                                   #:187


 N. Reproduction
 1.    Health services and associated expenses for infertility treatments, including assisted reproductive
       technology, regardless of the reason for the treatment. This exclusion does not apply to services
       required to treat or correct underlying causes of infertility.
 2.    Surrogate parenting, donor eggs, donor sperm and host uterus.
 3.    Storage and retrieval of all reproductive materials. Examples include eggs, sperm, testicular tissue
       and ovarian tissue.
 4.    The reversal of voluntary sterilization.


 O. Services Provided under another Plan
 1.    Health services for which other coverage is required by federal, state or local law to be purchased
       or provided through other arrangements. This includes, but is not limited to, coverage required by
       workers' compensation, no-fault auto insurance, or similar legislation. This exclusion only applies
       when you are legally entitled to such other coverage and you are able to receive health services
       under the other coverage arrangement.
 2.    Health services while on active military duty, when you are on active duty for more than 30 days.


 P. Substance Use Disorders
 In addition to all other exclusions listed in this Section 2: Exclusions and Limitations, the exclusions listed
 directly below apply to services described under Substance Use Disorder Services in Section 1: Covered
 Health Services.
 1.    Services performed in connection with conditions not classified in the current edition of the
       Diagnostic and Statistical Manual of the American Psychiatric Association.
 2.    Methadone treatment as maintenance, L.A.A.M. (1-Alpha-Acetyl-Methadol), Cyclazocine, or their
       equivalents. The exclusion for methadone treatment as maintenance does not apply to Covered
       Persons during pregnancy and for two months after delivery received on an outpatient basis at a
       licensed treatment center.
 3.    Educational/behavioral services that are solely focused on primarily building skills and capabilities
       in communication, social interaction and learning. This exclusion for behavioral services does not
       apply to conditions defined as Autism Spectrum Disorders, Severe Mental Illness and Serious
       Emotional Disturbances in Section 9: Defined Terms of the Certificate.
 4.    Health services and supplies that do not meet the definition of a Covered Health Service - see the
       definition in Section 9: Defined Terms. Covered Health Services are those health services,
       including services, supplies, or Pharmaceutical Products, that are all of the following:
             Medically Necessary.
             Described as a Covered Health Service in this Policy under Section 1: Covered Health
              Services and in the Schedule of Benefits.
             Not otherwise excluded in this Policy under Section 2: Exclusions and Limitations.


 Q. Transplants
 1.    Health services connected with the removal of an organ or tissue from you for purposes of a
       transplant to another person. (Donor costs that are directly related to organ removal are payable for
       a transplant through the organ recipient's Benefits under the Policy.)



 COC.ACA15.CER.I.11.CA                                 37
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 80 of 176 Page ID
                                   #:188


 2.   Health services for transplants involving permanent mechanical or animal organs.
 3.   Transplant services that are not performed at a Designated Facility. This exclusion does not apply
      to cornea transplants.


 R. Travel
 1.   Health services provided in a foreign country, unless required as Emergency Health Services.
 2.   Travel or transportation expenses, even though prescribed by a Physician. Some travel expenses
      related to Covered Health Services received from a Designated Facility or Designated Physician
      may be reimbursed. This exclusion does not apply to ambulance transportation for which Benefits
      are provided as described under Ambulance Services in Section 1: Covered Health Services.


 S. Types of Care
 1.   Multi-disciplinary pain management programs provided on an inpatient basis for acute pain or for
      exacerbation of chronic pain.
 2.   Custodial Care or maintenance care.
 3.   Domiciliary care.
 4.   Private Duty Nursing.
 5.   Respite care. This exclusion does not apply to respite care that is part of an integrated hospice
      care program of services provided to a terminally ill person by a licensed hospice care agency for
      which Benefits are provided as described under Hospice Care in Section 1: Covered Health
      Services.
 6.   Rest cures.
 7.   Services of personal care attendants.
 8.   Work hardening (individualized treatment programs designed to return a person to work or to
      prepare a person for specific work).


 T. Vision and Hearing
 1.   Purchase cost and fitting charge for eyeglasses and contact lenses.
 2.   Implantable lenses used only to correct a refractive error (such as Intacs corneal implants).
 3.   Eye exercise or vision therapy.
 4.   Surgery that is intended to allow you to see better without glasses or other vision correction.
      Examples include radial keratotomy, laser and other refractive eye surgery.
 5.   Bone anchored hearing aids except when the Covered Person has either of the following:
            Craniofacial anomalies in which normal or absent ear canals preclude the use of a wearable
             hearing aid; or
            Hearing loss of sufficient severity that it cannot be adequately remedied by a wearable
             hearing aid.
      Repairs and/or replacement for a bone anchored hearing aid for Covered Persons who meet the
      above coverage criteria, other than for malfunctions.




 COC.ACA15.CER.I.11.CA                              38
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 81 of 176 Page ID
                                   #:189


 U. All Other Exclusions
 1.    Health services and supplies that do not meet the definition of a Covered Health Service - see the
       definition in Section 9: Defined Terms. Covered Health Services are those health services,
       including services, supplies, or Pharmaceutical Products, which are all of the following:
            Medically Necessary.
            Not otherwise excluded in this Certificate under Section 2: Exclusions and Limitations.
 2.    Physical, psychiatric or psychological exams, testing, vaccinations, immunizations or treatments
       that are otherwise covered under the Policy when:
            Required solely for purposes of school, sports or camp, travel, career or employment,
             insurance, marriage or adoption.
            Related to judicial or administrative proceedings or orders.
            Conducted for purposes of medical research. This exclusion does not apply to Covered
             Health Services provided during a clinical trial for which Benefits are provided as described
             under Clinical Trials in Section 1: Covered Health Services.
            Required to obtain or maintain a license of any type.
 3.    Health services received as a result of war or any act of war, whether declared or undeclared or
       caused during service in the armed forces of any country. This exclusion does not apply to
       Covered Persons who are civilians Injured or otherwise affected by war, any act of war, or terrorism
       in the United States or non-war zones outside of the United States.
 4.    Health services received after the date your coverage under the Policy ends. This applies to all
       health services, even if the health service is required to treat a medical condition that arose before
       the date your coverage under the Policy ended.
 5.    Health services for which you have no legal responsibility to pay, or for which a charge would not
       ordinarily be made in the absence of coverage under the Policy.
 6.    In the event a non-Network provider waives Copayments, Coinsurance and/or any deductible for a
       particular health service, no Benefits are provided for the health service for which the Copayments,
       Coinsurance and/or deductible are waived.
 7.    Charges in excess of Eligible Expenses or in excess of any specified limitation.
 8.    Long term (more than 30 days) storage of body fluids, body tissues or body parts. Examples
       include cryopreservation of tissue, blood and blood products.
 9.    Autopsy.
 10.   Foreign language and sign language services. This exclusion does not apply to interpretive
       services available in UnitedHealthcare's language assistance program as required by California
       law.
 11.   Health services related to a non-Covered Health Service: When a service is not a Covered Health
       Service, all services related to that non-Covered Health Service are also excluded. This exclusion
       does not apply to services we would otherwise determine to be Covered Health Services if they are
       to treat complications that arise from the non-Covered Health Service.
       For the purpose of this exclusion, a "complication" is an unexpected or unanticipated condition that
       is superimposed on an existing disease and that affects or modifies the prognosis of the original
       disease or condition. Examples of a "complication" are bleeding or infections, following a Cosmetic
       Procedure, that require hospitalization.



 COC.ACA15.CER.I.11.CA                                39
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 82 of 176 Page ID
                                   #:190




                     Section 3: When Coverage Begins
 How to Enroll
 Eligible Persons must complete an enrollment form. The Enrolling Group will give the necessary forms to
 you. The Enrolling Group will then submit the completed forms to us, along with any required Premium.
 We will not provide Benefits for health services that you receive before your effective date of coverage.


 If You Are Hospitalized When Your Coverage Begins
 If you are an inpatient in a Hospital, Skilled Nursing Facility or Inpatient Rehabilitation Facility on the day
 your coverage begins, we will pay Benefits for Covered Health Services that you receive on or after your
 first day of coverage related to that Inpatient Stay as long as you receive Covered Health Services in
 accordance with the terms of the Policy. These Benefits are subject to any prior carrier's obligations under
 state law or contract.
 You should notify us of your hospitalization within 48 hours of the day your coverage begins, or as soon
 as is reasonably possible. For Benefit plans that have a Network Benefit level, Network Benefits are
 available only if you receive Covered Health Services from Network providers.


 If You Are Eligible for Medicare
 Your Benefits under the Policy may be reduced if you are eligible for Medicare but do not enroll in and
 maintain coverage under both Medicare Part A and Part B.
 Your Benefits under the Policy may also be reduced if you are enrolled in a Medicare Advantage
 (Medicare Part C) plan but fail to follow the rules of that plan. Please see Medicare Eligibility in Section 8:
 General Legal Provisions for more information about how Medicare may affect your Benefits.


 Who is Eligible for Coverage
 The Enrolling Group determines who is eligible to enroll under the Policy and who qualifies as a
 Dependent.


 Eligible Person
 Eligible Person usually refers to an employee or member of the Enrolling Group who meets the eligibility
 rules. When an Eligible Person actually enrolls, we refer to that person as a Subscriber. For a complete
 definition of Eligible Person, Enrolling Group and Subscriber, see Section 9: Defined Terms.
 Eligible Persons must reside within the United States.


 Dependent
 Dependent generally refers to the Subscriber's spouse and children. All references to the spouse of a
 Subscriber shall include a Domestic Partner. When a Dependent actually enrolls, we refer to that person
 as an Enrolled Dependent. For a complete definition of Dependent and Enrolled Dependent, see Section
 9: Defined Terms.
 Dependents of an Eligible Person may not enroll unless the Eligible Person is also covered under the
 Policy.




 COC.ACA15.CER.I.11.CA                                 40
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 83 of 176 Page ID
                                   #:191


 When to Enroll and When Coverage Begins
 Except as described below, Eligible Persons may not enroll themselves or their Dependents.


 Initial Enrollment Period
 When the Enrolling Group purchases coverage under the Policy from us, the Initial Enrollment Period is
 the first period of time when Eligible Persons can enroll themselves and their Dependents.
 Coverage begins on the date identified in the Policy if we receive the completed enrollment form and any
 required Premium within 31 days of the date the Eligible Person becomes eligible to enroll.


 Open Enrollment Period
 The Enrolling Group determines the Open Enrollment Period. During the Open Enrollment Period, Eligible
 Persons can enroll themselves and their Dependents.
 Coverage begins on the date identified by the Enrolling Group if we receive the completed enrollment
 form and any required Premium within 31 days of the date the Eligible Person becomes eligible to enroll.


 New Eligible Persons
 Coverage for a new Eligible Person and his or her Dependents begins on the date agreed to by the
 Enrolling Group if we receive the completed enrollment form and any required Premium within 31 days of
 the date the new Eligible Person first becomes eligible.


 Adding New Dependents
 Subscribers may enroll Dependents who join their family because of any of the following events:

      Birth.
      Legal adoption.
      Placement for adoption.

      Marriage.

      Legal guardianship.
      Court or administrative order.
      Registering a Domestic Partner.
 All newborn Dependent children of the Subscriber are covered from the moment of birth. All newly
 adopted Dependent children of the Subscriber are covered from and after the moment the child is placed
 in the physical custody of the Subscriber for adoption. However, the Subscriber must complete an
 enrollment form for all newborn and all newly adopted Dependent children within 31 days of the event.
 Coverage for other Dependents listed above begins on the date of the event if we receive the completed
 enrollment form and any required Premium within 31 days of the event that makes the other new
 Dependent eligible.


 Special Enrollment Period
 An Eligible Person and/or Dependent may also be able to enroll during a special enrollment period. A
 special enrollment period is not available to an Eligible Person and his or her Dependents if coverage



 COC.ACA15.CER.I.11.CA                               41
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 84 of 176 Page ID
                                   #:192


 under the prior plan was terminated due to situations allowing for a rescission (fraud or intentional
 misrepresentation of a material fact), or because premiums were not paid on a timely basis.
 An Eligible Person and/or Dependent does not need to elect COBRA continuation coverage to preserve
 special enrollment rights. Special enrollment is available to an Eligible Person and/or Dependent even if
 COBRA is not elected.
 A special enrollment period applies to an Eligible Person and any Dependents when one of the following
 events occurs:

      Birth.

      Legal adoption.

      Placement for adoption.
      Marriage.
      Registering a Domestic Partner.
 A special enrollment period also applies for an Eligible Person and/or Dependent who did not enroll
 during the Initial Enrollment Period or Open Enrollment Period if the following are true:

      The Eligible Person previously declined coverage under the Policy, but the Eligible Person and/or
       Dependent becomes eligible for a premium assistance subsidy under Medicaid or Children's Health
       Insurance Program (the Healthy Families Program, the Access for Infants and Mothers (AIM)
       Program, or the Medi-Cal program in California). Coverage will begin only if we receive the
       completed enrollment form and any required Premium within 60 days of the date of determination
       of subsidy eligibility.

      The Eligible Person and/or Dependent had existing health coverage under another plan, including
       the Healthy Families Program, the Access for Infants and Mothers (AIM) Program, or the Medi-Cal
       program, at the time they had an opportunity to enroll during the Initial Enrollment Period or Open
       Enrollment Period or the Eligible Person or Dependent is employed by an employer that offers
       multiple health benefit plans and the person elected a different plan during Open Enrollment; and

      Coverage under the prior plan ended because of any of the following:
               Loss of eligibility (including termination of employment, reduction in the number of hours of
                employment, legal separation, divorce or death).
               The employer stopped paying the contributions. This is true even if the Eligible Person
                and/or Dependent continues to receive coverage under the prior plan and to pay the
                amounts previously paid by the employer.
               In the case of COBRA continuation coverage, the coverage ended.
               The Eligible Person and/or Dependent no longer lives or works in an HMO service area if no
                other benefit option is available.
               The plan no longer offers benefits to a class of individuals that include the Eligible Person
                and/or Dependent.
               An Eligible Person and/or Dependent incurs a claim that would exceed a lifetime limit on all
                benefits that do not constitute essential health benefits. Lifetime limits are prohibited on the
                dollar value of essential health benefits under a plan.
               The Eligible Person and/or Dependent loses eligibility under Medicaid or Children's Health
                Insurance Program (the Healthy Families Program, the Access for Infants and Mothers (AIM)
                Program, or the Medi-Cal program in California). Coverage will begin only if we receive the



 COC.ACA15.CER.I.11.CA                                  42
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 85 of 176 Page ID
                                   #:193


              completed enrollment form and any required Premium within 60 days of the date coverage
              ended.
             Loss of minimum essential coverage, including, but not limited to, loss of eligibility for
              coverage as a result of the following: legal separation, divorce, cessation of dependent
              status (such as attaining the maximum age to be eligible as a dependent child under the
              plan), death of an employee, termination of employment, reduction in the number of hours of
              employment, termination of employer contributions, and exhaustion of COBRA continuation
              coverage; loss of coverage because the covered employee becomes eligible for Medicare;
              and bankruptcy of the employer from whose employment the covered employee retired; loss
              of coverage due to an act or practice that constituted fraud, or an intentional
              misrepresentation of a material fact.
             Gaining or becoming a dependent (due to marriage, domestic partnership, birth, adoption,
              placement for adoption, or assumption of a parent-child relationship).
             State or Federal Court mandate to be covered as a Dependent.
             Release from incarceration.
             Health coverage issuer substantially violated a material provision of the health coverage
              contract.
             Gaining access to new health benefit plans as a result of a permanent move.
             Receiving services from a contracting provider under another health insurance plan for (a)
              an acute condition (a medical condition that involves a sudden onset of symptoms due to an
              illness, health condition, or other medical problem that requires prompt medical attention and
              that has a limited duration), (b) a serious chronic condition(a medical condition due to a
              disease, illness, or other medical problem or medical disorder that is serious in nature and
              that persists without full cure or worsens over an extended period of time or requires ongoing
              treatment to maintain remission or prevent deterioration), (c) a pregnancy, (d) a terminal
              illness (an incurable or irreversible condition that has a high probability of causing death
              within one year or less), (e) care of a newborn child between birth and age 36 months, or (f)
              performance of a surgery or other procedure that has been recommended and documented
              by the provider to occur within 180 days of the contract's termination date or within 180 days
              of the effective date of coverage for a newly covered insured, and that provider is no longer
              participating in the health benefit plan.
             Being misinformed that one had minimum essential coverage.
             Returning from active duty of the reserve forces of the United States military or the California
              National Guard.
 When an event takes place (for example, a birth, marriage or determination of eligibility for state subsidy),
 coverage begins on the date of the event if we receive the completed enrollment form and any required
 Premium within 60 days of the event unless otherwise noted above.
 For an Eligible Person and/or Dependent who did not enroll during the Initial Enrollment Period or Open
 Enrollment Period because they had existing health coverage under another plan, coverage begins on
 the day immediately following the day coverage under the prior plan ends. Coverage will begin only if we
 receive the completed enrollment form and any required Premium within 60 days of the date coverage
 under the prior plan ended.




 COC.ACA15.CER.I.11.CA                                43
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 86 of 176 Page ID
                                   #:194




                       Section 4: When Coverage Ends
 General Information about When Coverage Ends
 We may discontinue this Benefit plan and/or all similar benefit plans at any time for the reasons explained
 in the Policy, as permitted by law.
 Your entitlement to Benefits automatically ends on the date that coverage ends, even if you are
 hospitalized or are otherwise receiving medical treatment on that date. Please note that this does not
 affect coverage that is extended under Extended Coverage for Total Disability below.
 When your coverage ends, we will still pay claims for Covered Health Services that you received before
 the date on which your coverage ended. However, once your coverage ends, we will not pay claims for
 any health services received after that date (even if the medical condition that is being treated occurred
 before the date your coverage ended). Please note that this does not affect coverage that is extended
 under Extended Coverage for Total Disability below.
 Unless otherwise stated, an Enrolled Dependent's coverage ends on the date the Subscriber's coverage
 ends.
 Please note that for Covered Persons who are subject to the Extended Coverage for Total Disability
 provision later in this section, entitlement to Benefits ends as described in that section.


 Events Ending Your Coverage
 Coverage ends on the earliest of the dates specified below:

      The Entire Policy Ends
       Your coverage ends on the date the Policy ends. In the event the entire Policy ends, the Enrolling
       Group is responsible for notifying you that your coverage has ended.

      You Are No Longer Eligible
       Your coverage ends on the last day of the calendar month in which you are no longer eligible to be
       a Subscriber or Enrolled Dependent. Please refer to Section 9: Defined Terms for complete
       definitions of the terms "Eligible Person," "Subscriber," "Dependent" and "Enrolled Dependent."
      We Receive Notice to End Coverage
       Your coverage ends on the last day of the calendar month in which we receive written notice from
       the Enrolling Group instructing us to end your coverage, or the date requested in the notice, if later.
       The Enrolling Group is responsible for providing written notice to us to end your coverage.
      Subscriber Retires or Is Pensioned
       Your coverage ends the last day of the calendar month in which the Subscriber is retired or
       receiving benefits under the Enrolling Group's pension or retirement plan. The Enrolling Group is
       responsible for providing written notice to us to end your coverage.
       This provision applies unless a specific coverage classification is designated for retired or
       pensioned persons in the Enrolling Group's application, and only if the Subscriber continues to
       meet any applicable eligibility requirements. The Enrolling Group can provide you with specific
       information about what coverage is available for retirees.




 COC.ACA15.CER.I.11.CA                                44
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 87 of 176 Page ID
                                   #:195


 Other Events Ending Your Coverage
 When either of the following happens, we will provide advance written notice to the Subscriber that
 coverage will end on the date we identify in the notice:

      Fraud or Intentional Misrepresentation of a Material Fact
       If UnitedHealthcare Insurance Company can demonstrate you committed an act or practice that
       constituted fraud, or an intentional misrepresentation of a material fact, UnitedHealthcare Insurance
       Company may rescind your coverage, with written notice of your right to appeal. No Policy will be
       rescinded after 24 months following the issuance of the Policy. If we rescind your coverage, we will
       send the Employer Group and the Subscriber a written notice via certified mail at least 30 days
       prior to the effective date of rescission explaining the reasons for the intended rescission and
       information on how to file an appeal of the decision with the California Department of Insurance. In
       addition, in the event it is found you committed an act or practice that constituted fraud, or an
       intentional misrepresentation of a material fact, UnitedHealthcare Insurance Company may cancel
       your coverage, as permitted by law. Should your coverage be rescinded due to fraud, or an
       intentional misrepresentation of a material fact, we may take any and all actions allowed by law,
       which may include demanding that you pay back all Benefits we paid to you, or paid in your name,
       during the time you were incorrectly covered under the Policy.


 Review by the California Department of Insurance for Improper
 Cancellation, Rescission or Non-Renewal of Coverage
 You may request a review by the California Insurance Commissioner if you believe your Policy or
 coverage has been or will be wrongly canceled, rescinded or not renewed. Contact the California
 Insurance Commissioner's Consumer Communications Bureau at 1-800-927-HELP (4357) or TDD 1-800-
 482-4833 to receive assistance with this process, or submit an inquiry in writing to:
       California Department of Insurance
       Consumer Communications Bureau
       300 S. Spring Street, South Tower
       Los Angeles, CA 90013
 Or through the website http://www.insurance.ca.gov.


 Coverage for a Disabled Dependent Child
 Initial Enrollment of a Disabled Dependent Child
 Coverage for an Enrolled Dependent child who is disabled will not end just because the child has reached
 26 years old. We will extend the coverage for that child beyond the limiting age if both of the following are
 true regarding the Enrolled Dependent child:

      Is not able to be self-supporting because of a physically or mentally disabling illness or health
       condition.

      Depends chiefly on the Subscriber for support.
 We will notify the Subscriber that the Enrolled Dependent child's coverage will end upon attainment of the
 limiting age unless the Subscriber submits proof of the criteria described above to us within 60 days of the
 date of receipt of our notification. We will send this notification to the Subscriber at least 90 days prior to
 the date the Enrolled Dependent child attains the limiting age. Upon receipt of the request of the
 Subscriber for continued coverage of the child and proof of the criteria described above, we will determine
 whether the Enrolled Dependent child meets the criteria before the child attains the limiting age. If we fail


 COC.ACA15.CER.I.11.CA                                 45
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 88 of 176 Page ID
                                   #:196


 to make the determination by that date, coverage of the Enrolled Dependent child will continue pending
 our determination.
 We may continue to ask you for proof that the child continues to be disabled and dependent. However,
 we will not ask for this information more than once a year after a two-year period following the child's
 attainment of the limiting age.
 If the Subscriber or Covered Person changes carriers to another insurer or to a health care service plan
 ("plan"), the new insurer or plan will continue to provide coverage for the Dependent child. The new
 insurer or plan may request information about the Dependent child initially and not more frequently than
 annually thereafter to determine if the Dependent child continues to satisfy the following criteria:

      Is not able to be self-supporting because of a physically or mentally disabling illness or health
       condition.

      Depends chiefly on the Subscriber for support.
 The Subscriber or Covered Person must submit the information requested by the new insurer or plan
 within 60 days of receiving the request.
 Continued Enrollment of a Disabled Child
 A disabled Dependent child who is age 26 or older will be continued to be enrolled under the Policy if he
 or she is enrolled at the time he or she attains age 26, provided that satisfactory evidence of such
 disability is provided to us during the period commencing 60 days before and ending 60 days after the
 Dependent child's 26th birthday.


 Extended Coverage for Total Disability
 Coverage for a Covered Person who is Totally Disabled on the date the entire Policy is terminated will not
 end automatically. We will temporarily extend the coverage, only for treatment of the condition causing
 the Total Disability. Benefits will be paid until the earlier of either of the following:

      The Total Disability ends.
      Twelve months from the date coverage would have ended when the entire Policy was terminated.


 Continuation of Coverage
 If your coverage ends under the Policy, you may be entitled to elect continuation coverage (coverage that
 continues on in some form) in accordance with federal or state law.
 Continuation coverage under COBRA (the federal Consolidated Omnibus Budget Reconciliation Act) is
 available only to Enrolling Groups that are subject to the terms of COBRA. You can contact your plan
 administrator to determine if your Enrolling Group is subject to the provisions of COBRA.
 If you selected continuation coverage under a prior plan which was then replaced by coverage under the
 Policy, continuation coverage will end as scheduled under the prior plan or in accordance with federal or
 state law, whichever is earlier.
 We are not the Enrolling Group's designated "plan administrator" as that term is used in federal law, and
 we do not assume any responsibilities of a "plan administrator" according to federal law.
 We are not obligated to provide continuation coverage to you if the Enrolling Group or its plan
 administrator fails to perform its responsibilities under federal law. Examples of the responsibilities of the
 Enrolling Group or its plan administrator are:

      Notifying you in a timely manner of the right to elect continuation coverage.



 COC.ACA15.CER.I.11.CA                                 46
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 89 of 176 Page ID
                                   #:197


      Notifying us in a timely manner of your election of continuation coverage.


 Extension of Continuation Coverage under State Law (Cal-COBRA)
 after Exhaustion of Federal COBRA Continuation Coverage
 A Qualified Beneficiary is an individual who was covered under the Policy and has also exhausted their
 continuation coverage under Federal law (COBRA) for which they were entitled to less than 36 months of
 coverage. Extended continuation coverage under state law (Cal-COBRA) may be obtained for up to 36
 months from the date that the COBRA continuation began.
 Qualifying Events for Continuation Coverage under State Law (Cal-COBRA)
 The date of your "Qualifying Event" is the date that continuation coverage began under your federal
 COBRA continuation.
 Notification Requirements and Election Period for Continuation Coverage under State Law (Cal-
 COBRA)
 Notification of any right to extended coverage under Cal-COBRA will be provided to you by us within 90
 days prior to your termination under COBRA. Continuation must be elected within 30 days of when
 COBRA continuation is scheduled to end.
 The Enrolling Group or the Enrolling Group's designated plan administrator will notify you of any annual
 Benefit or Premium changes that may occur during your Open Enrollment Period.
 Termination Events for Continuation Coverage under State Law (Cal-COBRA)
 Continuation under the Policy will end on the earliest of the following dates:

      Thirty-six months from the date of your qualifying event.
      The date, after electing continuation coverage, that the Qualified Beneficiary first becomes entitled
       to Medicare.

      The date, after electing continuation coverage that the Qualified Beneficiary has other hospital,
       medical or surgical coverage, or is or becomes covered under another group health plan.

      The date the Qualified Beneficiary is covered, becomes covered, or is eligible for coverage
       pursuant to Chapter 6A of the Public Health Service Act.

      The date coverage terminated under the Policy for failure to make timely payment of the Premium.
      The date the entire Policy ends.

      The date coverage would otherwise terminate under the Policy as described in this section under
       the heading Events Ending Your Coverage.




 COC.ACA15.CER.I.11.CA                                47
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 90 of 176 Page ID
                                   #:198




                          Section 5: How to File a Claim
 If You Receive Covered Health Services from a Network Provider
 We pay Network providers directly for your Covered Health Services. If a Network provider bills you for
 any Covered Health Service, contact us. However, you are responsible for meeting any applicable
 deductible and for paying any required Copayments and Coinsurance to a Network provider at the time of
 service, or when you receive a bill from the provider.


 If You Receive Covered Health Services from a Non-Network Provider
 When you receive Covered Health Services from a non-Network provider, you are responsible for
 requesting payment from us.
 Notice of Claim: Written notice of claim must be furnished to us within 20 days after a covered loss
 occurs or begins, or as soon thereafter as reasonably possible.
 Proof of Loss: Written proof of loss must be furnished to us within 90 days after the date of such loss.
 Failure to furnish such proof within the time required will not invalidate nor reduce any claim if it was not
 reasonably possible to give poof within such time, provided such proof is furnished as soon as reasonably
 possible and in no event, except in the absence of legal capacity, later than one year from the time proof
 is otherwise required. If your claim relates to an Inpatient Stay, the date of service is the date your
 Inpatient Stay ends.
 Claim Forms: Upon receipt of a written notice of a claim, we will provide you with claim forms for filing
 proof of loss. If we do not provide claim forms to you within 15 days after we receive written notice of a
 claim from you, you will have deemed to have complied with the requirements of the Policy as to proof of
 loss upon submitting, within the timeframe for fling a proof of loss (as described above), written proof
 covering the occurrence, the character and the extent of the loss for which the claim is made.
 As a third alternative, you may provide us with the following specific information in lieu of the claim form:

      The Subscriber's name and address.
      The patient's name and age.
      The number stated on your ID card.
      The name and address of the provider of the service(s).

      The name and address of any ordering Physician.
      A diagnosis from the Physician.
      An itemized bill from your provider that includes the Current Procedural Terminology (CPT) codes
       or a description of each charge.

      The date the health condition began.
      A statement indicating either that you are, or you are not, enrolled for coverage under any other
       health insurance plan or program. If you are enrolled for other coverage you must include the name
       of the other carrier(s).
 The above information should be filed with us at the address on your ID card. When filing a claim for
 Outpatient Prescription Drug Benefits, your claims should be submitted to:
       Optum Rx


 COC.ACA15.CER.I.11.CA                                 48
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 91 of 176 Page ID
                                   #:199


       Attn: Claims Department
       P.O. Box 29077
       Hot Springs, AR 71903
 Time of Payment of Claim: Subject to due written proof of loss, all indemnities for loss for which this
 Policy provides payment will be paid (to the Subscriber) as they accrue and any balance remaining
 unpaid at termination of the period of liability will be paid (to the Subscriber) immediately upon receipt of
 due written proof.
 Payment of Claims to the Subscriber: Subject to any written direction of the Subscriber in an
 application or otherwise all or a portion of any indemnities provided by this Policy on account of hospital,
 nursing, medical or surgical service may, at our option, and unless the Subscriber requests otherwise in
 writing not later than the time for filing proof of such loss, be paid directly to the Hospital or person
 rendering such services, but it is not required that the service be rendered by a particular Hospital or
 person.


 Payment of Benefits
 We will pay Benefits within 30 days after we receive your request for payment that includes all required
 information.
 We will reimburse claims or any portion of any claim, whether in-state or out-of-state, for Covered Health
 Services, as soon as possible, no later than 30 working days after receipt of the claim.
 However, a claim or portion of a claim may be contested or denied by us. In that case you will be notified
 in writing that the claim is contested or denied within 30 working days of receipt of the claim. The notice
 that the claim is being contested or denied will identify the portion of the claim that is contested or denied
 and the specific reasons including, for each reason, the factual and legal basis known at the time by us
 for contesting or denying the claim. If the reason is based solely on facts or solely on law, we will provide
 only the factual or the legal basis for contesting or denying the claim. We will provide a copy of such
 notice to each Covered Person who received services pursuant to the claim that was contested or denied
 and the health care provider that provided the services at issue.
 If an uncontested claim is not reimbursed by delivery to your address of record within 30 working days
 after receipt, we will pay interest at the rate of 10% per annum beginning with the first calendar day after
 the 30-working-day period.
 If a Subscriber provides written authorization to allow this, all or a portion of any Eligible Expenses due to
 a provider may be paid directly to the provider instead of being paid to the Subscriber. But we will not
 reimburse third parties that have purchased or been assigned benefits by Physicians or other providers.
 Benefits will be paid to you unless either of the following is true:
      The provider notifies us that your signature is on file, assigning benefits directly to that provider.

      You make a written request at the time you submit your claim.




 COC.ACA15.CER.I.11.CA                                  49
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 92 of 176 Page ID
                                   #:200




         Section 6: Questions, Complaints and Appeals
 IMPORTANT NOTICE - CLAIM DISPUTES
 Should a dispute concerning a claim arise, contact us first. If the dispute is not resolved contact the
 California Department of Insurance.
 Call us at the phone number shown on your ID card.
 Call the California Department of Insurance at:

      1-800-927 HELP (1-800-927-4357) if the Covered Person resides in the State of California.
      213-897-8921 if the Covered Person resides outside of the State of California.
 A Covered Person may write the California Department of Insurance at:
       California Department of Insurance
       Claims Services Bureau, 11th Floor
       300 South Spring Street
       Los Angeles, CA 90013
 For further information about complaint procedures please read the section below.


 IMPORTANT NOTICE - NETWORK PROVIDER ACCESSIBILITY
 COMPLAINTS
 If you have a complaint regarding your ability to access Covered Health Services from a Network provider
 in a timely manner, call Customer Care at the telephone number shown on your ID card. If you would
 rather send your complaint to us in writing, the Customer Care representative can provide you with the
 appropriate address. If your complaint is not resolved, you may contact the California Department of
 Insurance.
 Call the California Department of Insurance at:

      1-800-927-HELP (1-800-927-4357) if the Covered Person resides in the State of California.
      213-897-8921 if the Covered Person resides outside of the State of California.
 You may write the California Department of Insurance at:
       California Department of Insurance
       Consumer Communications Bureau
       300 South Spring Street, South Tower
       Los Angeles, CA 90013
 To resolve a question, complaint, or appeal, just follow these steps:


 What to Do if You Have a Question
 Contact Customer Care at the telephone number shown on your ID card. Customer Care representatives
 are available to take your call during regular business hours, Monday through Friday.


 COC.ACA15.CER.I.11.CA                                50
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 93 of 176 Page ID
                                   #:201


 What to Do if You Have a Complaint
 Contact Customer Care at the telephone number shown on your ID card. Customer Care representatives
 are available to take your call during regular business hours, Monday through Friday.
 If you would rather send your complaint to us in writing, the Customer Care representative can provide
 you with the appropriate address.
 If the Customer Care representative cannot resolve the issue to your satisfaction over the phone, he/she
 can help you prepare and submit a written complaint. We will notify you of our decision regarding your
 complaint within 60 days of receiving it.


 What to Do if You Disagree with Our Adverse Benefit Determination
 If you disagree with our Adverse Benefit Determination, you may file a formal appeal. Our internal review
 appeals procedures are designed to deliver a timely response and resolution to your appeal. We will
 continue to provide coverage for the Covered Health Service under review until the Adverse Benefit
 Determination is resolved.
 An Adverse Benefit Determination is any of the following: a denial, reduction, or termination of, or a failure
 to provide or make payment (in whole or in part) for, a Benefit, including any such denial, reduction,
 termination, or failure to provide or make payment that is based on a determination of a participant's or
 beneficiary's eligibility to participate in a plan, and including, with respect to group health plans, a denial,
 reduction, or termination of, or a failure to provide or make payment (in whole or in part) for, a Benefit
 resulting from the application of any utilization review, as well as a failure to cover an item or service for
 which benefits are otherwise provided because it is determined to be an Experimental or Investigational
 Service or not Medically Necessary or appropriate. An adverse benefit determination also includes any
 rescission of coverage (whether or not, in connection with the rescission, there is an adverse effect on
 any particular Benefit at that time).


 Post-service Claims
 Post-service claims are those claims that are filed for payment of Benefits after medical care has been
 received.


 Pre-service Requests for Benefits
 Pre-service requests for Benefits are those requests that require prior authorization or benefit
 confirmation prior to receiving medical care.


 How to Request an Appeal
 If you disagree with either a pre-service request for Benefits determination, post-service claim
 determination or a rescission of coverage determination, you can contact us in writing to formally request
 an appeal.
 Your request for an appeal should include:

      The patient's name and the identification number from the ID card.
      The date(s) of medical service(s).

      The provider's name.
      The reason you believe the claim should be paid.
      Any documentation or other written information to support your request for claim payment.


 COC.ACA15.CER.I.11.CA                                 51
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 94 of 176 Page ID
                                   #:202


 Your first appeal request must be submitted to us within 180 days after you receive the denial of a pre-
 service request for Benefits or the claim denial.


 Appeal Process
 A qualified individual who was not involved in the decision being appealed will be appointed to decide the
 appeal. If your appeal is related to clinical matters, the review will be done in consultation with a health
 care professional with appropriate expertise in the field, who was not involved in the prior determination.
 We may consult with, or seek the participation of, medical experts as part of the appeal resolution
 process. You consent to this referral and the sharing of pertinent medical claim information. Upon request
 and free of charge, you have the right to reasonable access to and copies of all documents, records and
 other information relevant to your claim for Benefits. In addition, if any new or additional evidence is relied
 upon or generated by us during the determination of the appeal, we will provide it to you free of charge
 and sufficiently in advance of the due date of the response to the Adverse Benefit Determination.


 Appeals Determinations

 Pre-service Requests for Benefits and Post-service Claim Appeals
 For procedures associated with Urgent Requests for Benefits, see Urgent Appeals that Require
 Immediate Action below.
 You will be provided written or electronic notification of the decision on your appeal as follows:
      For appeals of pre-service requests for Benefits as identified above, the first level appeal will be
       conducted and you will be notified of the decision within 15 days from receipt of a request for
       appeal of a denied request for Benefits. If you are not satisfied with the first level appeal decision,
       you have the right to request a second level appeal. Your second level appeal request must be
       submitted to us within 60 days from receipt of the first level appeal decision. The second level
       appeal will be conducted and you will be notified of the decision within 15 days from receipt of a
       request for review of the first level appeal decision. (For procedures associated non-Urgent
       Requests for Benefits based on Medical Necessity for Benefits, see Non-Urgent Pre-Service
       Requests Based on Medical Necessity below.)

      For appeals of post-service claims as identified above, the first level appeal will be conducted and
       you will be notified of the decision within 30 days from receipt of a request for appeal of a denied
       claim. If you are not satisfied with the first level appeal decision, you have the right to request a
       second level appeal. Your second level appeal request must be submitted to us within 60 days
       from receipt of the first level appeal decision. The second level appeal will be conducted and you
       will be notified of the decision within 30 days from receipt of a request for review of the first level
       appeal decision.
 Our decision is based on whether or not Benefits are available under the Policy for the proposed
 treatment or procedure.


 Non-Urgent Pre-Service Requests Based on Medical Necessity
 Decisions to deny or modify requests for authorization of Covered Health Services for a Covered Person,
 based on Medical Necessity, are made only by licensed Physicians or other appropriately licensed health
 care professionals. The reviewer makes these decisions within at least the following time frame required
 by state law:

      Decisions to approve, modify or deny requests for authorization of Covered Health Services, based
       on Medical Necessity, will be made in a timely fashion appropriate for the nature of the Covered
       Person's condition, not to exceed five business days from our receipt of the information reasonably
       necessary and requested to make the decision.

 COC.ACA15.CER.I.11.CA                                 52
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 95 of 176 Page ID
                                   #:203


      If the Covered Person's condition poses an imminent and serious threat to their health, including,
       but not limited to, potential loss of life, limb or other major bodily function, or if lack of timeliness
       would be detrimental in regaining maximum function or to the Covered Person's life or health, the
       decision will be rendered in a timely fashion appropriate for the nature of the Covered Person's
       condition, but not later than 72 hours after our receipt of the information reasonably necessary and
       requested by the reviewer to make the determination (an Urgent Request).
 If the decision cannot be made within these time frames because: (1) we are not in receipt of all of the
 information reasonably necessary and requested or (2) consultation by an expert reviewer is required, or
 (3) the reviewer has asked that an additional examination or test be performed upon the Covered Person,
 provided the examination or test is reasonable and consistent with good medical practice, the reviewer
 will notify the Physician and the Covered Person, in writing, upon the earlier of the expiration of the
 required time frame above or as soon as we become aware that they will not be able to meet the required
 time frame.
 The notification will specify the information requested but not received or the additional examinations or
 tests required, and the anticipated date on which a decision may be rendered following receipt of all
 reasonably necessary requested information. Upon receipt of all information reasonably necessary and
 requested by us, the reviewer shall approve, modify or deny the request for authorization within the time
 frame specified above as applicable.


 Concurrent Care Claims
 If an on-going course of treatment was previously approved for a specific period of time or number of
 treatments, and your request to extend the treatment is an Urgent Request for Benefits, your request will
 be decided within 24 hours, provided your request is made at least 24 hours prior to the end of the
 approved treatment. We will make a determination on your request for the extended treatment within 24
 hours from receipt of your request.
 If your request for extended treatment is not made at least 24 hours prior to the end of the approved
 treatment, the request will be treated as an Urgent Request for Benefits and decided according to the
 timeframes described above. If an on-going course of treatment was previously approved for a specific
 period of time or number of treatments, and you request to extend treatment in a non-urgent
 circumstance, your request will be considered a new request and decided according to post-service or
 pre-service timeframes, whichever applies.
 We will provide continued coverage pending the outcome of an appeal. We will not reduce or terminate
 an ongoing course of treatment without providing advance notice and an opportunity for advance review.


 Urgent Appeals that Require Immediate Action
 Your appeal may require immediate action if a delay in treatment could significantly increase the risk to
 your health, or the ability to regain maximum function, or cause severe pain. In these urgent situations:
      The appeal does not need to be submitted in writing. You or your Physician should call us as soon
       as possible.

      We will provide you with a written or electronic determination within 72 hours following receipt of
       your request for review of the determination, taking into account the seriousness of your condition.
      If we need more information from your Physician to make a decision, we will notify you of the
       decision by the end of the next business day following receipt of the required information.
 The appeal process for urgent situations does not apply to prescheduled treatments, therapies or
 surgeries.




 COC.ACA15.CER.I.11.CA                                 53
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 96 of 176 Page ID
                                   #:204


 Denial of Experimental, Investigational or Unproven Services
 If we deny Benefits for a medical procedure or plan of treatment as being Experimental or Investigational
 Services or Unproven Services and those services are for a Covered Person with a terminal illness (an
 incurable or irreversible condition that has a high probability of causing death within one year or less), we
 will provide you with written notification of all of the following:

      Written notice within 5 business days describing how you can request an external review of any
       decision that denies Experimental or Investigational Services or Unproven Services.

      The specific medical and scientific reasons for the denial and specific references to pertinent Policy
       provisions upon which the denial is based.

      A description of the alternative medical procedures or treatments covered by the Policy, if any.

      A description of the process of external review explaining how you or your representative can
       appeal the denial and participate in the review. An external review will be provided to the Covered
       Person within 30 calendar days following the receipt of a request for external review. An expedited
       review may be held within 5 business days at the request of the treating Physician.


 Independent External Review Program
 If we deny Benefits because it was determined that the treatment is not Medically Necessary or was an
 Experimental, Investigational or Unproven Service, you may request an Independent Medical Review
 from the California Department of Insurance at no cost to you. However, you must first file an appeal of
 the denial with us.
 Independent Medical Review Deadlines: If we uphold our decision or delay responding to your
 appeal/grievance, then you may file a Request for Assistance or an independent medical review request
 with the California Department of Insurance. This request must be made within 6 months of our upholding
 the decision on appeal.
 Getting Independent Medical Review: In this process, expert independent medical professional review
 the medical decisions made by us and often decide in favor of the Covered Person getting the medical
 treatment requested.
 An Independent Medical Review can be requested if our decision involves:

      Health claims that have been denied, modified, or delayed by us because a Covered Health
       Service or treatment was not considered Medically Necessary;

      Health claims that have been denied for urgent or emergency services that a provider
       recommended was Medically Necessary;

      Health claims that have been denied as being Experimental, Investigational or Unproven Services.
 The results of an external review requested for Experimental, Investigational or Unproven Services can
 be rendered in seven days if you suffer from a terminal illness and your Physician requests an expedited
 review.
 6 Easy Steps to Independent Medical Review:
 1. Notify the California Department of Insurance to request an independent medical review and fill out an
 application.
 2. Agree and provide written consent to participate in independent medical review.
 3. The California Department of Insurance determines if the request is eligible for independent medical
 review.



 COC.ACA15.CER.I.11.CA                                54
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 97 of 176 Page ID
                                   #:205


 4. The independent medical review organization will have 30 days to review once all information is
 gathered--unless the request involves an imminent and serious threat to health, which can be expedited
 and a decision rendered in 3 days.
 5. The independent medical review organization will send the decision to the Covered Person,
 UnitedHealthcare Insurance Company, and the California Insurance Commissioner.
 6. The California Insurance Commissioner will adopt the recommendation of the independent medical
 review organization and promptly notify the Covered Person and us. The decision is binding on
 UnitedHealthcare Insurance Company.
 Reviewing Coverage Denials: If we deny treatment as not a Covered Health Service, or if the California
 Department of Insurance finds that the issue does not involve a disputed health care service, the
 California Department of Insurance will review our decision for correctness.
 Contact us at the telephone number shown on your ID card for more information on the independent
 external review program.
 Contact the California Department of Insurance:
 You may contact the California Department of Insurance for information on the independent external
 review program by calling:

      1-800-927 HELP (1-800-927-4357) if the Covered Person resides in the State of California.

      213-897-8921 if the Covered Person resides outside of the State of California.
 You may also write the California Department of Insurance at:
       California Department of Insurance
       Claims Services Bureau, 11th Floor
       300 South Spring Street
       Los Angeles, CA 90013




 COC.ACA15.CER.I.11.CA                              55
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 98 of 176 Page ID
                                   #:206




                    Section 7: Coordination of Benefits
 Benefits When You Have Coverage under More than One Plan
 This section describes how Benefits under the Policy will be coordinated with those of any other plan that
 provides benefits to you. The language in this section is based on California regulations.


 When Coordination of Benefits Applies
 This coordination of benefits (COB) provision applies when a person has health care coverage under
 more than one Plan. Plan is defined below.
 The order of benefit determination rules below govern the order in which each Plan will pay a claim for
 benefits. The Plan that pays first is called the Primary Plan. The Primary Plan must pay benefits in
 accordance with its policy terms without regard to the possibility that another Plan may cover some
 expenses. The Plan that pays after the Primary Plan is the Secondary Plan. The Secondary Plan may
 reduce the benefits it pays so that payments from all Plans do not exceed 100% of the total Allowable
 Expense.


 Definitions
 For purposes of this section, terms are defined as follows:
 A.    A Plan is any of the following that provides benefits or services for medical, pharmacy or dental
       care or treatment. If separate contracts are used to provide coordinated coverage for members of a
       group, the separate contracts are considered parts of the same plan and there is no COB among
       those separate contracts.
       1.     Plan includes: group, blanket, franchise and non-group insurance contracts, health
              maintenance organization (HMO) contracts, closed panel plans or other forms of group or
              group-type coverage (whether insured or uninsured); medical care components of long-term
              care contracts, such as skilled nursing care; medical benefits under group or individual
              automobile contracts; and Medicare or any other federal governmental plan, as permitted by
              law.
       2.     Plan does not include: hospital indemnity coverage insurance or other fixed indemnity
              coverage; accident only coverage; specified disease or specified accident coverage; limited
              benefit health coverage, as defined by state law; school accident type coverage; benefits for
              non-medical components of long-term care policies; medical benefits under group or
              individual automobile contracts; Medicare supplement policies; Medicaid policies; or
              coverage under other federal governmental plans, unless permitted by law.
       Each contract for coverage under 1. or 2. above is a separate Plan. If a Plan has two parts and
       COB rules apply only to one of the two, each of the parts is treated as a separate Plan.
       The term "Plan" shall be construed separately with respect to each policy, contract, or other
       arrangement for benefits or services and separately with respect to that portion of any such policy,
       contract, or other arrangement which reserves the right to take the benefits or services of other
       Plans into consideration in determining its benefits and that portion which does not.
 B.    This Plan means, in a COB provision, the part of the contract providing the health care benefits to
       which the COB provision applies and which may be reduced because of the benefits of other plans.
       Any other part of the contract providing health care benefits is separate from This Plan. A contract
       may apply one COB provision to certain benefits, such as dental benefits, coordinating only with
       similar benefits, and may apply another COB provision to coordinate other benefits.


 COC.ACA15.CER.I.11.CA                               56
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 99 of 176 Page ID
                                   #:207


 C.    The order of benefit determination rules determine whether This Plan is a Primary Plan or
       Secondary Plan when the person has health care coverage under more than one Plan. When This
       Plan is primary, it determines payment for its benefits first before those of any other Plan without
       considering any other Plan's benefits. When This Plan is secondary, it determines its benefits after
       those of another Plan and may reduce the benefits it pays so that all Plan benefits do not exceed
       100% of the total Allowable Expense.
 D.    Allowable Expense is a health care expense, including deductibles, coinsurance and copayments,
       that is covered at least in part by any Plan covering the person. When a Plan provides benefits in
       the form of services, the reasonable cash value of each service will be considered an Allowable
       Expense and a benefit paid. An expense that is not covered by any Plan covering the person is not
       an Allowable Expense. In addition, any expense that a provider by law or in accordance with a
       contractual agreement is prohibited from charging a Covered Person is not an Allowable Expense.
       The following are examples of expenses or services that are not Allowable Expenses:
       1.    The difference between the cost of a semi-private hospital room and a private room is not an
             Allowable Expense unless one of the Plans provides coverage for private hospital room
             expenses.
       2.    If a person is covered by two or more Plans that compute their benefit payments on the
             basis of usual and customary fees or relative value schedule reimbursement methodology or
             other similar reimbursement methodology, any amount in excess of the highest
             reimbursement amount for a specific benefit is not an Allowable Expense.
       3.    If a person is covered by two or more Plans that provide benefits or services on the basis of
             negotiated fees, an amount in excess of the highest of the negotiated fees is not an
             Allowable Expense.
       4.    If a person is covered by one Plan that calculates its benefits or services on the basis of
             usual and customary fees or relative value schedule reimbursement methodology or other
             similar reimbursement methodology and another Plan that provides its benefits or services
             on the basis of negotiated fees, the Primary Plan's payment arrangement shall be the
             Allowable Expense for all Plans. However, if the provider has contracted with the Secondary
             Plan to provide the benefit or service for a specific negotiated fee or payment amount that is
             different than the Primary Plan's payment arrangement and if the provider's contract permits,
             the negotiated fee or payment shall be the Allowable Expense used by the Secondary Plan
             to determine its benefits.
       5.    The amount of any benefit reduction by the Primary Plan because a Covered Person has
             failed to comply with the Plan provisions is not an Allowable Expense. Examples of these
             types of plan provisions include second surgical opinions, precertification of admissions and
             preferred provider arrangements.
 E.    Closed Panel Plan is a Plan that provides health care benefits to Covered Persons primarily in the
       form of services through a panel of providers that have contracted with or are employed by the
       Plan, and that excludes benefits for services provided by other providers, except in cases of
       emergency or referral by a panel member.
 F.    Custodial Parent is the parent awarded custody by a court decree or, in the absence of a court
       decree, is the parent with whom the child resides more than one half of the calendar year excluding
       any temporary visitation.


 Order of Benefit Determination Rules
 When a person is covered by two or more Plans, the rules for determining the order of benefit payments
 are as follows:



 COC.ACA15.CER.I.11.CA                              57
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 100 of 176 Page ID
                                    #:208


  A.   The Primary Plan pays or provides its benefits according to its terms of coverage and without
       regard to the benefits under any other Plan.
  B.   Except as provided in the next paragraph, a Plan that does not contain a coordination of benefits
       provision that is consistent with this provision is always primary unless the provisions of both Plans
       state that the complying plan is primary.
       Coverage that is obtained by virtue of membership in a group that is designed to supplement a part
       of a basic package of benefits and provides that this supplementary coverage shall be in excess of
       any other parts of the Plan provided by the contract holder. Examples of these types of situations
       are major medical coverages that are superimposed over base plan hospital and surgical benefits
       and insurance type coverages that are written in connection with a Closed Panel Plan to provide
       out-of-network benefits.
  C.   A Plan may consider the benefits paid or provided by another Plan in determining its benefits only
       when it is secondary to that other Plan.
  D.   Each Plan determines its order of benefits using the first of the following rules that apply:
       1.    Non-Dependent or Dependent. The Plan that covers the person other than as a dependent,
             for example as an employee, member, policyholder, subscriber or retiree is the Primary Plan
             and the Plan that covers the person as a dependent is the Secondary Plan. However, if the
             person is a Medicare beneficiary and, as a result of federal law, Medicare is secondary to
             the Plan covering the person as a dependent; and primary to the Plan covering the person
             as other than a dependent (e.g. a retired employee); then the order of benefits between the
             two Plans is reversed so that the Plan covering the person as an employee, member,
             policyholder, subscriber or retiree is the Secondary Plan and the other Plan is the Primary
             Plan.
       2.    Dependent Child Covered Under More Than One Coverage Plan. Unless there is a court
             decree stating otherwise, plans covering a dependent child shall determine the order of
             benefits as follows:
             a)     For a dependent child whose parents are married or are living together, whether or
                    not they have ever been married:
                    (1)    The Plan of the parent whose birthday falls earlier in the calendar year is the
                           Primary Plan; or
                    (2)    If both parents have the same birthday, the Plan that covered the parent
                           longest is the Primary Plan.
             b)     For a dependent child whose parents are divorced or separated or are not living
                    together, whether or not they have ever been married:
                    (1)    If a court decree states that one of the parents is responsible for the dependent
                           child's health care expenses or health care coverage and the Plan of that
                           parent has actual knowledge of those terms, that Plan is primary. If the parent
                           with responsibility has no health care coverage for the dependent child's health
                           care expenses, but that parent's spouse does, that parent's spouse's plan is the
                           Primary Plan. This shall not apply with respect to any plan year during which
                           benefits are paid or provided before the entity has actual knowledge of the
                           court decree provision.
                    (2)    If a court decree states that both parents are responsible for the dependent
                           child's health care expenses or health care coverage, the provisions of
                           subparagraph a) above shall determine the order of benefits.
                    (3)    If a court decree states that the parents have joint custody without specifying
                           that one parent has responsibility for the health care expenses or health care


  COC.ACA15.CER.I.11.CA                               58
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 101 of 176 Page ID
                                    #:209


                          coverage of the dependent child, the provisions of subparagraph a) above shall
                          determine the order of benefits.
                    (4)   If there is no court decree allocating responsibility for the child's health care
                          expenses or health care coverage, the order of benefits for the child are as
                          follows:
                          (a)    The Plan covering the Custodial Parent.
                          (b)    The Plan covering the Custodial Parent's spouse.
                          (c)    The Plan covering the non-Custodial Parent.
                          (d)    The Plan covering the non-Custodial Parent's spouse.
             c)     For a dependent child covered under more than one plan of individuals who are not
                    the parents of the child, the order of benefits shall be determined, as applicable, under
                    subparagraph a) or b) above as if those individuals were parents of the child.
       3.    Active Employee or Retired or Laid-off Employee. The Plan that covers a person as an
             active employee, that is, an employee who is neither laid off nor retired is the Primary Plan.
             The same would hold true if a person is a dependent of an active employee and that same
             person is a dependent of a retired or laid-off employee. If the other Plan does not have this
             rule, and, as a result, the Plans do not agree on the order of benefits, this rule is ignored.
             This rule does not apply if the rule labeled D.1. can determine the order of benefits.
       4.    COBRA or State Continuation Coverage. If a person whose coverage is provided pursuant
             to COBRA or under a right of continuation provided by state or other federal law is covered
             under another Plan, the Plan covering the person as an employee, member, subscriber or
             retiree or covering the person as a dependent of an employee, member, subscriber or retiree
             is the Primary Plan, and the COBRA or state or other federal continuation coverage is the
             Secondary Plan. If the other Plan does not have this rule, and as a result, the Plans do not
             agree on the order of benefits, this rule is ignored. This rule does not apply if the rule labeled
             D.1. can determine the order of benefits.
       5.    Longer or Shorter Length of Coverage. The Plan that covered the person as an employee,
             member, policyholder, subscriber or retiree longer is the Primary Plan and the Plan that
             covered the person the shorter period of time is the Secondary Plan.
       6.    If the preceding rules do not determine the order of benefits, the Allowable Expenses shall
             be shared equally between the Plans meeting the definition of Plan. In addition, This Plan
             will not pay more than it would have paid had it been the Primary Plan.


  Effect on the Benefits of This Plan
  A.   When This Plan is secondary, it may reduce its benefits so that the total benefits paid or provided
       by all Plans are not more than the total Allowable Expenses. In determining the amount to be paid
       for any claim, the Secondary Plan will calculate the benefits it would have paid in the absence of
       other health care coverage and apply that calculated amount to any Allowable Expense under its
       Plan that is unpaid by the Primary Plan. The Secondary Plan may then reduce its payment by the
       amount so that, when combined with the amount paid by the Primary Plan, the total benefits paid or
       provided by all Plans for the claim do not exceed the total Allowable Expense for that claim. In
       addition, the Secondary Plan shall credit to its plan deductible any amounts it would have credited
       to its deductible in the absence of other health care coverage.
  B.   If a Covered Person is enrolled in two or more Closed Panel Plans and if, for any reason, including
       the provision of service by a non-panel provider, benefits are not payable by one Closed Panel
       Plan, COB shall not apply between that Plan and other Closed Panel Plans.



  COC.ACA15.CER.I.11.CA                              59
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 102 of 176 Page ID
                                    #:210


  C.    This Coverage Plan reduces its benefits as described below for Covered Persons who are eligible
        for Medicare when Medicare would be the Primary Coverage Plan.
        Medicare benefits are determined as if the full amount that would have been payable under
        Medicare was actually paid under Medicare, even if:
              The person is entitled but not enrolled in Medicare. Medicare benefits are determined as if
               the person were covered under Medicare Parts A and B.
              The person is enrolled in a Medicare Advantage (Medicare Part C) plan and receives non-
               covered services because the person did not follow all rules of that plan. Medicare benefits
               are determined as if the services were covered under Medicare Parts A and B.
              The person receives services from a provider who has elected to opt-out of Medicare.
               Medicare benefits are determined as if the services were covered under Medicare Parts A
               and B and the provider had agreed to limit charges to the amount of charges allowed under
               Medicare rules.
              The services are provided in any facility that is not eligible for Medicare reimbursements,
               including a Veterans Administration facility, facility of the Uniformed Services, or other facility
               of the federal government. Medicare benefits are determined as if the services were
               provided by a facility that is eligible for reimbursement under Medicare.
              The person is enrolled under a plan with a Medicare Medical Savings Account. Medicare
               benefits are determined as if the person were covered under Medicare Parts A and B.
        Important: If you are eligible for Medicare on a primary basis (Medicare pays before Benefits
        under this Coverage Plan), you should enroll for and maintain coverage under both Medicare Part
        A and Part B. If you don't enroll and maintain that coverage, and if we are secondary to Medicare,
        we will pay Benefits under this Coverage Plan as if you were covered under both Medicare Part A
        and Part B. As a result, your out-of-pocket costs will be higher.
        If you have not enrolled in Medicare, Benefits will be determined as if you timely enrolled in
        Medicare and obtained services from a Medicare participating provider if either of the following
        applies:
              You are eligible for, but not enrolled in, Medicare and this Coverage Plan is secondary to
               Medicare.
              You have enrolled in Medicare but choose to obtain services from a doctor that opts-out of
               the Medicare program.
        When calculating this Coverage Plan's Benefits in these situations for administrative convenience,
        we may treat the provider's billed charges, rather than the Medicare approved amount or Medicare
        limiting charge, as the Allowable Expense for both this Coverage Plan and Medicare.


  Right to Receive and Release Needed Information
  Certain facts about health care coverage and services are needed to apply these COB rules and to
  determine benefits payable under This Plan and other Plans. We may get the facts we need from, or give
  them to, other organizations or persons for the purpose of applying these rules and determining benefits
  payable under This Plan and other Plans covering the person claiming benefits.
  We need not tell, or get the consent of, any person to do this. Each person claiming benefits under This
  Plan must give us any facts we need to apply those rules and determine benefits payable. If you do not
  provide us the information we need to apply these rules and determine the Benefits payable, your claim
  for Benefits will be denied.




  COC.ACA15.CER.I.11.CA                                 60
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 103 of 176 Page ID
                                    #:211


  Payments Made
  A payment made under another Plan may include an amount that should have been paid under This
  Plan. If it does, we may pay that amount to the organization that made the payment. That amount will
  then be treated as though it were a benefit paid under This Plan. We will not have to pay that amount
  again. The term "payment made" includes providing benefits in the form of services, in which case
  "payment made" means reasonable cash value of the benefits provided in the form of services.


  Right of Recovery
  If the amount of the payments we made is more than we should have paid under this COB provision, we
  may recover the excess from one or more of the persons we have paid or for whom we have paid; or any
  other person or organization that may be responsible for the benefits or services provided for you. The
  "amount of the payments made" includes the reasonable cash value of any benefits provided in the form
  of services.


  When Medicare is Secondary
  If you have other health insurance which is primary to Medicare, then Benefits payable under This Plan
  will be based on Medicare's reduced benefits. In no event will the combined benefits paid under these
  coverages exceed the total Medicare Eligible Expense for the service or item.




  COC.ACA15.CER.I.11.CA                              61
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 104 of 176 Page ID
                                    #:212




                     Section 8: General Legal Provisions
  Your Relationship with Us
  In order to make choices about your health care coverage and treatment, we believe that it is important
  for you to understand how we interact with your Enrolling Group's Benefit plan and how it may affect you.
  We help finance or administer the Enrolling Group's Benefit plan in which you are enrolled. We offer
  health care coverage to Eligible Persons with a physical handicap under the same terms and conditions
  as are offered to Eligible Persons without a physical handicap. We do not provide medical services or
  make treatment decisions. This means:

       We communicate to you decisions about whether the Enrolling Group's Benefit plan will cover or
        pay for the health care that you may receive. The plan pays for Covered Health Services, which are
        more fully described in this Certificate.

       The plan may not pay for all treatments you or your Physician may believe are necessary. Your
        right to Benefits is limited to the Covered Health Services described in Section 1: Covered Health
        Services. If you choose to receive a service that has been determined not to be a Medically
        Necessary Covered Health Service under the Policy, you will be responsible for paying all charges
        and no Benefits will be paid.
  We may use individually identifiable information about you to identify for you (and you alone) procedures,
  products or services that you may find valuable. We will use individually identifiable information about you
  as permitted or required by law, including in our operations and in our research. We will use de-identified
  data for commercial purposes including research.
  Please refer to our Notice of Privacy Practices for details.


  Our Relationship with Providers and Enrolling Groups
  The relationships between us and Network providers and Enrolling Groups are solely contractual
  relationships between independent contractors. Network providers and Enrolling Groups are not our
  agents or employees. Neither we nor any of our employees are agents or employees of Network
  providers or the Enrolling Groups.
  We do not provide health care services or supplies, nor do we practice medicine. Instead, we arrange for
  health care providers to participate in a Network and we pay Benefits. Network providers are independent
  practitioners who run their own offices and facilities. Our credentialing process confirms public information
  about the providers' licenses and other credentials, but does not assure the quality of the services
  provided. They are not our employees nor do we have any other relationship with Network providers such
  as principal-agent or joint venture. We are not liable for any act or omission of any provider.
  We are not considered to be an employer for any purpose with respect to the administration or provision
  of benefits under the Enrolling Group's Benefit plan. We are not responsible for fulfilling any duties or
  obligations of an employer with respect to the Enrolling Group's Benefit plan.
  The Enrolling Group is solely responsible for all of the following:

       Enrollment and classification changes (including classification changes resulting in your enrollment
        or the termination of your coverage).

       The timely payment of the Policy Charge to us.
       Notifying you of the termination of the Policy.
  When the Enrolling Group purchases the Policy to provide coverage under a benefit plan governed by the
  Employee Retirement Income Security Act ("ERISA"), 29 U.S.C. §1001 et seq., we are not the plan

  COC.ACA15.CER.I.11.CA                                   62
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 105 of 176 Page ID
                                    #:213


  administrator or named fiduciary of the benefit plan, as those terms are used in ERISA. If you have
  questions about your welfare benefit plan, you should contact the Enrolling Group. If you have any
  questions about this statement or about your rights under ERISA, contact the nearest area office of the
  Employee Benefits Security Administration, U. S. Department of Labor.


  Your Relationship with Providers and Enrolling Groups
  The relationship between you and any provider is that of provider and patient.
       You are responsible for choosing your own provider.

       You are responsible for paying, directly to your provider, any amount that is a member
        responsibility, including Copayments, Coinsurance, any deductible and any amount that exceeds
        Eligible Expenses.

       You are responsible for paying, directly to your provider, the cost of any non-Covered Health
        Service.

       You must decide if any provider treating you is right for you. This includes Network providers you
        choose and providers to whom you have been referred.

       You must decide with your provider what care you should receive.

       Your provider is solely responsible for the quality of the services provided to you.
  The relationship between you and the Enrolling Group is that of employer and employee, Dependent or
  other classification as defined in the Policy.


  Notice
  When we provide written notice regarding administration of the Policy to an authorized representative of
  the Enrolling Group, that notice is deemed notice to all affected Subscribers and their Enrolled
  Dependents. The Enrolling Group is responsible for giving notice to you.


  Statements by Enrolling Group or Subscriber
  All statements made by the Enrolling Group or by a Subscriber shall, in the absence of fraud, be deemed
  representations and not warranties. We will not use any statement made by the Enrolling Group to void
  the Policy, including fraud or an intentional misrepresentation of a material fact, after twenty-four (24)
  months from the date of issuance of the Policy.


  Incentives to Providers
  We pay Network providers through various types of contractual arrangements, some of which may
  include financial incentives to promote the delivery of health care in a cost efficient and effective manner.
  These financial incentives are not intended to affect your access to health care.
  Examples of financial incentives for Network providers are:

       Bonuses for performance based on factors that may include quality, member satisfaction and/or
        cost-effectiveness.

       Capitation - a group of Network providers receives a monthly payment from us for each Covered
        Person who selects a Network provider within the group to perform or coordinate certain health
        services. The Network providers receive this monthly payment regardless of whether the cost of
        providing or arranging to provide the Covered Person's health care is less than or more than the
        payment.


  COC.ACA15.CER.I.11.CA                                63
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 106 of 176 Page ID
                                    #:214


  We use various payment methods to pay specific Network providers. From time to time, the payment
  method may change. If you have questions about whether your Network provider's contract with us
  includes any financial incentives, we encourage you to discuss those questions with your provider. You
  may also contact us at the telephone number on your ID card. We can advise whether your Network
  provider is paid by any financial incentive, including those listed above; however, the specific terms of the
  contract, including rates of payment, are confidential and cannot be disclosed.


  Incentives to You
  Sometimes we may offer coupons or other incentives to encourage you to participate in various wellness
  programs or certain disease management programs. The decision about whether or not to participate is
  yours alone but we recommend that you discuss participating in such programs with your Physician.
  These incentives are not Benefits and do not alter or affect your Benefits. Contact us if you have any
  questions.


  Rebates and Other Payments
  We may receive rebates for certain drugs that are administered to you in your home or in a Physician's
  office, or at a Hospital or Alternate Facility. This includes rebates for those drugs that are administered to
  you before you meet any applicable deductible. We do not pass these rebates on to you, nor are they
  applied to any deductible or taken into account in determining your Copayments or Coinsurance.


  Administration of Benefits
  We will do the following:
       Pay Benefits according to the Policy.

       Pay Benefits according to this Policy and subject to the other terms, conditions, limitations and
        exclusions set out in this Certificate, the Schedule of Benefits and any Riders and/or Amendments.

       Make factual determinations related to the Policy and its Benefits.
  Other persons or entities may provide services in regard to the administration of the Policy.
  In certain circumstances, for purposes of overall cost savings or efficiency, we have the authority to offer
  Benefits for services that would otherwise not be Covered Health Services. The fact that we do so in any
  particular case shall not in any way be deemed to require us to do so in other similar cases.


  Administrative Services
  We may arrange for various persons or entities to provide administrative services in regard to the Policy,
  such as claims processing. The identity of the service providers and the nature of the services they
  provide may be changed from time to time. We are not required to give you prior notice of any such
  change, nor are we required to obtain your approval. You must cooperate with those persons or entities in
  the performance of their responsibilities.


  Amendments to the Policy
  To the extent permitted by law, we reserve the right to change, modify, withdraw or add Benefits or
  terminate the Policy.
  Any provision of the Policy which, on its effective date, is in conflict with the requirements of state or
  federal statutes or regulations (of the jurisdiction in which the Policy is delivered) is hereby amended to
  conform to the minimum requirements of such statutes and regulations.


  COC.ACA15.CER.I.11.CA                                 64
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 107 of 176 Page ID
                                    #:215


  No other change may be made to the Policy unless it is made by an Amendment or Rider which has been
  signed by one of our officers. All of the following conditions apply:

       Amendments to the Policy are effective 31 days after we send written notice to the Enrolling Group.

       Riders are effective on the date we specify.
       No agent has the authority to change the Policy or to waive any of its provisions.
       No one has authority to make any oral changes or amendments to the Policy.


  Information and Records
  We may use your individually identifiable health information to administer the Policy and pay claims, to
  identify procedures, products, or services that you may find valuable, and as otherwise permitted or
  required by law. We may request additional information from you to decide your claim for Benefits. We will
  keep this information confidential. We may also use your de-identified data for commercial purposes,
  including research, as permitted by law. More detail about how we may use or disclose your information is
  found in our Notice of Privacy Practices.
  By accepting Benefits under the Policy, you authorize and direct any person or institution that has
  provided services to you to furnish us with all information or copies of records relating to the services
  provided to you. We have the right to request this information at any reasonable time. This applies to all
  Covered Persons, including Enrolled Dependents whether or not they have signed the Subscriber's
  enrollment form. We agree that such information and records will be considered confidential.
  We have the right to release any and all records concerning health care services which are necessary to
  implement and administer the terms of the Policy, for appropriate medical review or quality assessment,
  or as we are required to do by law or regulation. During and after the term of the Policy, we and our
  related entities may use and transfer the information gathered under the Policy in a de-identified format
  for commercial purposes, including research and analytic purposes. Please refer to our Notice of Privacy
  Practices.
  For complete listings of your medical records or billing statements we recommend that you contact your
  health care provider. Providers may charge you reasonable fees to cover their costs for providing records
  or completing requested forms.
  If you request medical forms or records from us, we also may charge you reasonable fees to cover costs
  for completing the forms or providing the records.
  In some cases, as permitted by law, we will designate other persons or entities to request records or
  information from or related to you, and to release those records as necessary. Our designees have the
  same rights to this information as we have.


  Examination of Covered Persons
  In the event of a question or dispute regarding your right to Benefits, we may require that a Network
  Physician of our choice examine you at our expense.
  Physical Examinations and Autopsy: We, at our own expense, shall have the right and opportunity to
  examine the Covered Person when and as often as it may reasonably require during the pendency of a
  claim hereunder and to make an autopsy in case of death where it is not forbidden by law.


  Workers' Compensation not Affected
  Benefits provided under the Policy do not substitute for and do not affect any requirements for coverage
  by workers' compensation insurance.


  COC.ACA15.CER.I.11.CA                                65
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 108 of 176 Page ID
                                    #:216


  Medicare Eligibility
  Benefits under the Policy are not intended to supplement any coverage provided by Medicare.
  Nevertheless, in some circumstances Covered Persons who are eligible for or enrolled in Medicare may
  also be enrolled under the Policy.
  If you are eligible for or enrolled in Medicare, please read the following information carefully.
  If you are eligible for Medicare on a primary basis (Medicare pays before Benefits under the Policy), you
  should enroll in and maintain coverage under both Medicare Part A and Part B. If you don't enroll and
  maintain that coverage, and if we are the secondary payer as described in Section 7: Coordination of
  Benefits, we will pay Benefits under the Policy as if you were covered under both Medicare Part A and
  Part B. As a result, you will be responsible for the costs that Medicare would have paid and you will incur
  a larger out-of-pocket cost.
  If you are enrolled in a Medicare Advantage (Medicare Part C) plan on a primary basis (Medicare pays
  before Benefits under the Policy), you should follow all rules of that plan that require you to seek services
  from that plan's participating providers. When we are the secondary payer, we will pay any Benefits
  available to you under the Policy as if you had followed all rules of the Medicare Advantage plan. You will
  be responsible for any additional costs or reduced Benefits that result from your failure to follow these
  rules, and you will incur a larger out-of-pocket cost.


  Reimbursement - Right to Recovery
  In consideration of the coverage provided by this Certificate of Coverage, we shall have an independent
  right to be reimbursed by you for the reasonable value of any services and Benefits we provide to you, if
  you make a recovery from any or all of the following listed below:

       Third parties, including any person alleged to have caused you to suffer injuries or damages.

       Your employer.
       Any person or entity who is or may be obligated to provide benefits or payments to you, including
        benefits or payments for underinsured or uninsured motorist protection, no-fault or traditional auto
        insurance, medical payment coverage (auto, homeowners or otherwise), workers' compensation
        coverage, other insurance carriers or third party administrators.

       Any person or entity who is liable for payment to you on any equitable or legal liability theory.

       These third parties and persons or entities are collectively referred to as "Third Parties".
  You agree as follows:
       That you will cooperate with us in protecting our right to reimbursement, including, but not limited
        to:
              providing any relevant information requested by us,
              signing and/or delivering such documents as we or our agents reasonably request to secure
               the reimbursement claim,
              responding to requests for information about any accident or injuries, and
              making court appearances, we will not require you to travel more than 60 miles from home
               for a court appearance without reimbursing your reasonable expenses.

       That regardless of whether you have been fully compensated or made whole, we may collect from
        you the proceeds of any full or partial recovery that you or your legal representative obtain, whether
        in the form of a settlement (either before or after any determination of liability) or judgment, with



  COC.ACA15.CER.I.11.CA                                 66
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 109 of 176 Page ID
                                    #:217


        such proceeds available for collection to include any and all amounts earmarked as non-economic
        damage settlement or judgment.

       That benefits paid by us may also be considered to be benefits advanced. Benefits are considered
        benefits advanced where it is either now known or later known that some other party may be the
        primary payor. Benefits advanced will be expected to be repaid through either coordination and/or
        reimbursement.

       You agree to advise us, in writing, within a reasonable time of your claim against the third party and
        to take such action, provide such information and assistance, and execute such documents as we
        may reasonably require to facilitate enforcement of the claim. We may have a right to a lien, to the
        extent of benefits advanced, upon any recovery that you receive from the third party, the third
        party's insurer, or the third party's guarantor. Recovery may be by settlement, judgment or
        otherwise.

       That the provisions of this section will apply to your survival claim, estate, and/or the personal
        representative of your estate.

       The provisions of this section apply to the parents, guardian, or other representative of a
        Dependent child who incurs a sickness or injury caused by a third party. If a parent or guardian
        may bring a claim for damages arising out of a minor's sickness or injury, the terms of this
        subrogation and reimbursement clause shall apply to that claim.


  Refund of Overpayments
  If we pay Benefits for expenses incurred on account of a Covered Person, that Covered Person, or any
  other person or organization that was paid, must make a refund to us if any of the following apply:

       All or some of the expenses were not paid by the Covered Person or did not legally have to be paid
        by the Covered Person.

       All or some of the payment we made exceeded the Benefits under the Policy.

       All or some of the payment was made in error.
  The refund equals the amount we paid in excess of the amount we should have paid under the Policy. If
  the refund is due from another person or organization, the Covered Person agrees to help us get the
  refund when requested.
  If the Covered Person, or any other person or organization that was paid, does not promptly refund the
  full amount, we may reduce the amount of any future Benefits for the Covered Person that are payable
  under the Policy. The reductions will equal the amount of the required refund. We may have other rights
  in addition to the right to reduce future benefits.


  Change of Beneficiary
  The right to change of beneficiary is reserved to the insured and the consent of the beneficiary or
  beneficiaries shall not be requisite to surrender or assignment of this Policy or to change of beneficiary or
  beneficiaries, or to any other changes in this Policy. Please refer to Section 3: When Coverage Begins for
  information on who is eligible for coverage under the Policy.


  Non-Discrimination in Contract Availability or Terms
  No admitted insurer, licensed to issue disability insurance, shall fail or refuse to accept an application for
  that insurance, to issue that insurance to an applicant therefore, or issue or cancel that insurance, under
  conditions less favorable to the Eligible Person than in other comparable cases, except for reasons



  COC.ACA15.CER.I.11.CA                                 67
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 110 of 176 Page ID
                                    #:218


  applicable alike to persons of every race, color, religion, sex, gender, gender identity, gender expression,
  national origin, ancestry or sexual orientation.


  Legal Actions
  No action at law or in equity shall be brought to recover on this Policy prior to the expiration of 60 days
  after written proof of loss has been furnished in accordance with the requirements of this Policy. No such
  action shall be brought after the expiration of three years after the time written proof is required to be
  furnished.


  Entire Policy
  The Policy issued to the Enrolling Group, including this Certificate, the Schedule of Benefits, the Enrolling
  Group's application and any Riders and/or Amendments, constitutes the entire Policy between the
  parties, and any statement made by the Enrolling Group shall, in absence of fraud, be deemed a
  representation and not a warranty. No statement made by any Eligible Person whose eligibility has been
  accepted by us shall avoid the insurance or reduce the Benefits under this Policy or be used in defense to
  a claim hereunder.




  COC.ACA15.CER.I.11.CA                                68
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 111 of 176 Page ID
                                    #:219




                                Section 9: Defined Terms
  Adverse Benefit Determination - Any of the following: a denial, reduction, or termination of, or a failure
  to provide or make payment (in whole or in part) for, a Benefit, including any such denial, reduction,
  termination, or failure to provide or make payment that is based on a determination of a participant's or
  beneficiary's eligibility to participate in a plan, and including, with respect to group health plans, a denial,
  reduction, or termination of, or a failure to provide or make payment (in whole or in part) for, a Benefit
  resulting from the application of any utilization review, as well as a failure to cover an item or service for
  which benefits are otherwise provided because it is determined to be an Experimental or Investigational
  Service or not Medically Necessary or appropriate. An adverse benefit determination also includes any
  rescission of coverage (whether or not, in connection with the rescission, there is an adverse effect on
  any particular Benefit at that time).
  Alternate Facility - a health care facility that is not a Hospital and that provides one or more of the
  following services on an outpatient basis, as permitted by law:

        Surgical services.
        Emergency Health Services.
        Rehabilitative, laboratory, diagnostic or therapeutic services.
  An Alternate Facility may also provide Mental Health Services or Substance Use Disorder Services on an
  outpatient or inpatient basis.
  Amendment - any attached written description of additional or alternative provisions to the Policy.
  Amendments are effective only when signed by us. Amendments are subject to all conditions, limitations
  and exclusions of the Policy, except for those that are specifically amended.
  Annual Deductible - for Benefit plans that have an Annual Deductible, this is the amount of Eligible
  Expenses you must pay for Covered Health Services per year before we will begin paying for Benefits.
  The amount that is applied to the Annual Deductible is calculated on the basis of Eligible Expenses. The
  Annual Deductible does not include any amount that exceeds Eligible Expenses. Refer to the Schedule of
  Benefits to determine whether or not your Benefit plan is subject to payment of an Annual Deductible and
  for details about how the Annual Deductible applies.
  Autism Spectrum Disorder - a condition marked by enduring problems communicating and interacting
  with others, along with restricted and repetitive behavior, interests or activities.
  Behavioral Health Treatment - professional services and treatment programs, including applied
  behavior analysis and evidence-based behavior intervention programs, that develop or restore, to the
  maximum extent practicable, the functioning of a Covered Person with pervasive developmental disorder
  or Autism Spectrum Disorders, and that meet all of the following criteria:

        The treatment is prescribed by a Physician and surgeon licensed pursuant to Chapter 5
         (commencing with Section 2000) of, or is developed by a psychologist licensed pursuant to
         Chapter 6.6 (commencing with Section 2900) of, Division 2 of the California Business and
         Professions Code.

        The treatment is provided under a treatment plan prescribed by a qualified autism service provider
         and is administered by one of the following:
               A qualified autism service provider.
               A qualified autism service professional supervised and employed by the qualified autism
                service provider.
               A qualified autism service paraprofessional supervised and employed by a qualified autism
                service provider.

  COC.ACA15.CER.I.11.CA                                  69
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 112 of 176 Page ID
                                    #:220


       The treatment plan has measurable goals over a specific timeline that is developed and approved
        by the qualified autism service provider for the specific Covered Person being treated. The
        treatment plan shall be reviewed no less than once every six months by the qualified autism
        service provider and modified whenever appropriate, and shall be consistent with Section 4686.2 of
        the California Welfare and Institutions Code pursuant to which the qualified autism service provider
        does all of the following:
              Describes the Covered Person's behavioral health impairments to be treated.
              Designs an intervention plan that includes the service type, number of hours, and parent
               participation needed to achieve the plan's goal and objectives, and the frequency at which
               the Covered Person's progress is evaluated and reported.
              Provides intervention plans that utilize evidence-based practices, with demonstrated clinical
               efficacy in treating pervasive developmental disorder or Autism Spectrum Disorders.
              Discontinues intensive behavioral intervention services when the treatment goals and
               objectives are achieved or no longer appropriate.

       The treatment plan is not used for purposes of providing or for the reimbursement of respite, day
        care, or educational services and is not used to reimburse a parent for participating in the treatment
        program. The treatment plan shall be made available to us upon request.
  In applying the above definition, "qualified autism service provider," qualified autism service professional,"
  and "qualified autism service paraprofessional" shall have the following meanings:

       "Qualified autism service provider" means either of the following:
              A person, entity, or group that is certified by a national entity, such as the Behavior Analyst
               Certification Board, that is accredited by the National Commission for Certifying Agencies,
               and who designs, supervises, or provides treatment for pervasive developmental disorder or
               Autism Spectrum Disorders, provided the services are within the experience and
               competence of the person, entity, or group that is nationally certified.
              A person licensed as a Physician and surgeon, physical therapist, occupational therapist,
               psychologist, marriage and family therapist, educational psychologist, clinical social worker,
               professional clinical counselor, speech-language pathologist, or audiologist pursuant to
               Division 2 (commencing with Section 500) of the California Business and Professions Code,
               who designs, supervises, or provides treatment for pervasive developmental disorder or
               Autism Spectrum Disorders, provided the services are within the experience and
               competence of the licensee.

       "Qualified autism service professional" means an individual who meets all of the following criteria:
              Provides Behavioral Health Treatment.
              Is employed and supervised by a qualified autism service provider.
              Provides treatment pursuant to a treatment plan developed and approved by the qualified
               autism service provider.
              Is a behavioral service provider approved as a vendor by a California regional center to
               provide services as an associate behavior analyst, behavior analyst, behavior management
               assistant, behavior management consultant, or behavior management program as defined in
               Section 54342 of Title 17 of the California Code of Regulations.
              Has training and experience in providing services for pervasive developmental disorder or
               Autism Spectrum Disorders pursuant to Division 4.5 (commencing with Section 4500) of the
               California Welfare and Institutions Code or Title 14 (commencing with Section 95000) of the
               California Government Code.


  COC.ACA15.CER.I.11.CA                                70
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 113 of 176 Page ID
                                    #:221


       "Qualified autism service paraprofessional" means an unlicensed and uncertified individual who
        meets all of the following criteria:
              Is employed and supervised by a qualified autism service provider.
              Provides treatment and implements services pursuant to a treatment plan developed and
               approved by the qualified autism service provider.
              Meets the criteria set forth in the regulations adopted pursuant to Section 4686.3 of the
               California Welfare and Institutions Code.
              Has adequate education, training, and experience, as certified by a qualified autism service
               provider.
  Benefits - your right to payment for Covered Health Services that are available under the Policy. Your
  right to Benefits is subject to the terms, conditions, limitations and exclusions of the Policy, including this
  Certificate, the Schedule of Benefits and any attached Riders and/or Amendments.
  Chronic and Seriously Debilitating - diseases or conditions that require ongoing treatment to maintain
  remission or prevent deterioration and cause significant long-term morbidity.
  Coinsurance - the charge, stated as a percentage of Eligible Expenses, that you are required to pay for
  certain Covered Health Services.
  Copayment - the charge, stated as a set dollar amount, that you are required to pay for certain Covered
  Health Services.
  Please note that for Covered Health Services, you are responsible for paying the lesser of the following:
       The applicable Copayment.

       The Eligible Expense.
  Cosmetic Procedures - procedures or services that are performed to alter or reshape normal structures
  of the body in order to improve the Covered Person's appearance.
  Covered Health Service(s) - those health services, including services, supplies, or Pharmaceutical
  Products, which are all of the following:

       Medically Necessary.
       Not otherwise excluded in this Certificate under Section 2: Exclusions and Limitations.
  Covered Person - either the Subscriber or an Enrolled Dependent, but this term applies only while the
  person is enrolled under the Policy. References to "you" and "your" throughout this Certificate are
  references to a Covered Person.
  Custodial Care - services that are any of the following:

       Non-health-related services, such as assistance in activities of daily living (examples include
        feeding, dressing, bathing, transferring and ambulating).

       Health-related services that are provided for the primary purpose of meeting the personal needs of
        the patient or maintaining a level of function (even if the specific services are considered to be
        skilled services), as opposed to improving that function to an extent that might allow for a more
        independent existence.

       Services that do not require continued administration by trained medical personnel in order to be
        delivered safely and effectively.




  COC.ACA15.CER.I.11.CA                                  71
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 114 of 176 Page ID
                                    #:222


  Dependent - the Subscriber's legal spouse or a child of the Subscriber or the Subscriber's spouse. All
  references to the spouse of a Subscriber shall include a Domestic Partner, except for the purpose of
  coordinating Benefits with Medicare. The term child includes any of the following:

       A natural child.

       A stepchild.
       An adopted child.
       A child placed for adoption.

       Any child for whom the Subscriber has assumed a parent-child relationship, in lieu of a parent-child
        relationship described above, as indicated by intentional assumption of parental status, or
        assumption of parental duties by the Subscriber, as certified by the Subscriber at the time of
        enrollment of the child, and annually thereafter up to the age of 26 unless the child is disabled. The
        term child does not include foster children.
  The definition of Dependent is subject to the following conditions and limitations:
       A Dependent includes any child listed above under 26 years of age.

       A Dependent includes a dependent child age 26 or older who is or becomes disabled and
        dependent upon the Subscriber.
  Enrollment may not be denied based on any of the following facts:
       The child does not reside with the Subscriber.

       The child is born out of wedlock.

       The child is not claimed as a dependent on the Subscriber's federal or state income tax.
       The child lives outside the service area.
  The Subscriber must reimburse us for any Benefits that we pay for a child at a time when the child did not
  satisfy these conditions.
  A Dependent also includes a child for whom health care coverage is required through a Qualified Medical
  Child Support Order or other court or administrative order. The Enrolling Group is responsible for
  determining if an order meets the criteria of a Qualified Medical Child Support Order.
  If the Subscriber is required by a court or administrative order to provide health coverage for the
  Subscriber's child, the child will be able to be enrolled regardless of any enrollment season restriction. We
  will enroll the child upon application for enrollment by the custodial parent, the non-custodial parent, the
  Medi-Cal program, or the local child support agency.
  We will not cancel or revoke enrollment of the child, or eliminate coverage, unless one of the following
  happens:

       The Enrolling Group receives satisfactory written evidence that the order requiring coverage is no
        longer in effect.

       The Enrolling Group receives confirmation that the child is enrolled in other comparable coverage
        that will take effect not later than the effective date of disenrollment under this Policy.

       The Enrolling Group has eliminated dependent health coverage for all its Subscribers.

       The Subscriber is no longer eligible for coverage.
  We will notify both parents and any other person having custody of a child in writing at any time that
  health insurance for the child is terminated.

  COC.ACA15.CER.I.11.CA                                72
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 115 of 176 Page ID
                                    #:223


  When a child is enrolled in a plan of the non-custodial parent or a parent sharing custody or temporary
  control of the child, we will:

       Provide the custodial parent with any information necessary to obtain Benefits and services for the
        child under this Policy.

       Allow the custodial parent or the health care provider with the custodial parent's approval, to submit
        claims for Benefits, without the approval of the non-custodial parent.
  Make claim payments directly to the person or entity who submitted the claim, that is, the custodial
  parent, the health care provider, or the Medi-Cal program.
  Designated Facility - a facility that has entered into an agreement with us, or with an organization
  contracting on our behalf, to render Covered Health Services for the treatment of specified diseases or
  conditions. A Designated Facility may or may not be located within your geographic area. The fact that a
  Hospital is a Network Hospital does not mean that it is a Designated Facility.
  Designated Network Benefits - for Benefit plans that have a Designated Network Benefit level, this is
  the description of how Benefits are paid for Covered Health Services provided by a Physician or other
  provider that we have identified as Designated Network providers. Refer to the Schedule of Benefits to
  determine whether or not your Benefit plan offers Designated Network Benefits and for details about how
  Designated Network Benefits apply.
  Designated Physician - a Physician that we've identified through our designation programs as a
  Designated provider. A Designated Physician may or may not be located within your geographic area.
  The fact that a Physician is a Network Physician does not mean that he or she is a Designated Physician.
  Domestic Partner - a person who has filed a declaration of domestic partnership with the California
  Secretary of State or a person who meets the eligibility requirements, as defined by the Enrolling Group,
  and the following:

       Is eighteen (18) years of age or older. An exception is provided to Eligible Persons and/or
        Dependents less than 18 years of age who have, in accordance with California law, obtained:
              Written consent from the underage person's parents or legal guardian and a court order
               granting permission to the underage person to establish a domestic partnership.
              A court order establishing a domestic partnership if the underage person does not have a
               parent or legal guardian or a parent or legal guardian capable of consenting to the domestic
               partnership.

       Is mentally competent to consent to contract.
       Is unmarried or not a member of another domestic partnership.
       Is not related by blood to the Subscriber to a degree of closeness that would prohibit marriage in
        the state of residence.
  Durable Medical Equipment - medical equipment that is all of the following:

       Can withstand repeated use.

       Is not disposable.

       Is used to serve a medical purpose with respect to treatment of a health condition or its symptoms.
       Is generally not useful to a person in the absence of a health condition or its symptoms.
       Is appropriate for use, and is primarily used, within the home.

       Is not implantable within the body.


  COC.ACA15.CER.I.11.CA                                 73
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 116 of 176 Page ID
                                    #:224


  Eligible Expenses - for Covered Health Services, incurred while the Policy is in effect, Eligible Expenses
  are determined as stated below and as detailed in the Schedule of Benefits.
  Eligible Expenses are determined in accordance with our reimbursement policy guidelines. We develop
  our reimbursement policy guidelines following evaluation and validation of all provider billings in
  accordance with one or more of the following methodologies:
       As indicated in the most recent edition of the Current Procedural Terminology (CPT), a publication
        of the American Medical Association, and/or the Centers for Medicare and Medicaid Services
        (CMS).

       As reported by generally recognized professionals or publications.
       As used for Medicare.
       As determined by medical staff and outside medical consultants pursuant to other appropriate
        source or determination that we accept.
  Eligible Person - an employee of the Enrolling Group or other person whose connection with the
  Enrolling Group meets the eligibility requirements specified in both the application and the Policy. An
  Eligible Person must reside within the United States.
  Emergency - a serious medical condition or symptom resulting from a health condition or Mental Illness
  which is both of the following:

       Arises suddenly.

       In the judgment of a reasonable person, requires immediate care and treatment, generally received
        within 24 hours of onset, to avoid jeopardy to life or health.
  Emergency Health Services - health care services and supplies necessary for the treatment of an
  Emergency.
  Enrolled Dependent - a Dependent who is properly enrolled under the Policy.
  Enrolling Group - the employer, or other defined or otherwise legally established group, to whom the
  Policy is issued.
  Experimental or Investigational Service(s) - medical, surgical, diagnostic, psychiatric, mental health,
  substance-related and addictive disorders or other health care services, technologies, supplies,
  treatments, procedures, drug therapies, medications or devices that, at the time a determination is made
  regarding coverage in a particular case, are any of the following:

       Not approved by the U.S. Food and Drug Administration (FDA) to be lawfully marketed for the
        proposed use and not identified in the American Hospital Formulary Service or the United States
        Pharmacopoeia Dispensing Information as appropriate for the proposed use.

       Subject to review and approval by any institutional review board for the proposed use. (Devices
        which are FDA approved under the Humanitarian Use Device exemption are not considered to be
        Experimental or Investigational.)

       The subject of an ongoing clinical trial that meets the definition of a Phase I, II or III clinical trial set
        forth in the FDA regulations, regardless of whether the trial is actually subject to FDA oversight.
  Exceptions:
       Clinical trials for which Benefits are available as described under Clinical Trials in Section 1:
        Covered Health Services.

       If you are not a participant in a qualifying clinical trial, as described under Clinical Trials in Section
        1: Covered Health Services, and have a health condition that is likely to cause death within one


  COC.ACA15.CER.I.11.CA                                   74
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 117 of 176 Page ID
                                    #:225


        year of the request for treatment we may consider an otherwise Experimental or Investigational
        Service to be a Covered Health Service for that health condition. Prior to such a consideration, we
        must first establish that there is sufficient evidence to conclude that, albeit unproven, the service
        has significant potential as an effective treatment for that health condition.

       Benefits are available for an FDA-approved drug prescribed for a use that is different from the use
        for which the FDA approved it, when needed for treatment of a chronic and seriously debilitating or
        life-threatening condition. The drug must appear on the formulary list, if applicable. The drug must
        be recognized for treatment of the condition for which the drug is being prescribed by any of the
        following: (1) the American Hospital Formulary Service's Drug Information; (2) one of the following
        compendia, if recognized by the federal Centers for Medicare and Medicaid Services as part of an
        anticancer chemotherapeutic regimen: Elsevier Gold Standard's Clinical Pharmacology, National
        Comprehensive Cancer Network Drug and Biologics Compendium, or Thomson Micromedex
        DrugDex; or (3) it is recommended by two clinical studies or review articles in major peer reviewed
        professional journals. However, there is no coverage for any drug that the FDA or a major peer
        reviewed medical journal has determined to be contraindicated for the specific treatment for which
        the drug has been prescribed. Benefits will also include Medically Necessary Covered Health
        Services associated with the administration of a drug subject to the conditions of this Policy.
  Genetic Testing - examination of blood or other tissue for chromosomal and DNA abnormalities and
  alterations, or other expressions of gene abnormalities that may indicate an increased risk for developing
  a specific disease or disorder.
  Home Health Agency - a program or organization authorized by law to provide health care services in
  the home.
  Hospital - an institution that is operated as required by law and that meets both of the following:

       It is primarily engaged in providing health services, on an inpatient basis, for the acute care and
        treatment of injured or sick individuals. Care is provided through medical, diagnostic and surgical
        facilities, by or under the supervision of a staff of Physicians.

       It has 24-hour nursing services.
  A Hospital is not primarily a place for rest, Custodial Care or care of the aged and is not a nursing home,
  convalescent home or similar institution.
  Initial Enrollment Period - the initial period of time during which Eligible Persons may enroll themselves
  and their Dependents under the Policy.
  Inpatient Rehabilitation Facility - a long term acute rehabilitation center, a Hospital (or a special unit of
  a Hospital designated as an Inpatient Rehabilitation Facility) that provides rehabilitation health services
  (including physical therapy, occupational therapy and/or speech therapy) on an inpatient basis, as
  authorized by law.
  Inpatient Stay - an uninterrupted confinement that follows formal admission to a Hospital, Skilled Nursing
  Facility or Inpatient Rehabilitation Facility.
  Intensive Outpatient Treatment - a structured outpatient mental health or substance-related and
  addictive disorders treatment program that may be free-standing or Hospital-based and provides services
  for at least three hours per day, two or more days per week.
  Intermittent Care - skilled nursing care that is provided or needed either:

       Fewer than seven days each week.
       Fewer than eight hours each day for periods of 21 days or less.
  Exceptions may be made in exceptional circumstances when the need for additional care is finite and
  predictable.


  COC.ACA15.CER.I.11.CA                                75
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 118 of 176 Page ID
                                    #:226


  Life-Threatening - means either or both of the following:

       Diseases or conditions where the likelihood of death is high unless the course of the disease is
        interrupted.

       Diseases or conditions with potentially fatal outcomes, where the end point of clinical intervention is
        survival.
  Manipulative Treatment - the therapeutic application of chiropractic and/or osteopathic manipulative
  treatment with or without ancillary physiologic treatment and/or rehabilitative methods rendered to
  restore/improve motion, reduce pain and improve function in the management of an identifiable
  neuromusculoskeletal condition.
  Medically Necessary - health care services provided for the purpose of preventing, evaluating,
  diagnosing or treating a health condition, Mental Illness, substance-related and addictive disorders,
  condition, disease or its symptoms, that are all of the following.
       In accordance with Generally Accepted Standards of Medical Practice.

       Clinically appropriate, in terms of type, frequency, extent, site and duration, and considered
        effective for your health condition, Mental Illness, substance-related and addictive disorders,
        disease or its symptoms.

       Not mainly for your convenience or that of your doctor or other health care provider.

       Not more costly than an alternative drug, service(s) or supply that is at least as likely to produce
        equivalent therapeutic or diagnostic results as to the diagnosis or treatment of your health
        condition, disease or symptoms.
  Generally Accepted Standards of Medical Practice are standards that are based on credible scientific
  evidence published in peer-reviewed medical literature generally recognized by the relevant medical
  community, relying primarily on controlled clinical trials, or, if not available, observational studies from
  more than one institution that suggest a causal relationship between the service or treatment and health
  outcomes.
  If no credible scientific evidence is available, then standards that are based on Physician specialty society
  recommendations or professional standards of care may be considered. We reserve the right to consult
  expert opinion in determining whether health care services are Medically Necessary.
  We develop and maintain clinical policies that describe the Generally Accepted Standards of Medical
  Practice scientific evidence, prevailing medical standards and clinical guidelines supporting our
  determinations regarding specific services. These clinical policies (as developed by us and revised from
  time to time), are available to Covered Persons on www.myuhc.com or by calling Customer Care at the
  telephone number on your ID card, and to Physicians and other health care professionals on
  UnitedHealthcareOnline.
  Medicare - Parts A, B, C and D of the insurance program established by Title XVIII, United States Social
  Security Act, as amended by 42 U.S.C. Sections 1394, et seq. and as later amended.
  Mental Health Services - Covered Health Services for the diagnosis and treatment of Mental Illnesses.
  Mental Health/Substance Use Disorder Designee - the organization or individual, designated by us,
  that provides or arranges Mental Health Services and Substance Use Disorder Services for which
  Benefits are available under the Policy.
  Mental Illness - Mental Illness is defined as those mental health or psychiatric diagnostic categories that
  are listed in the current Diagnostic and Statistical Manual of the American Psychiatric Association, unless
  those services are specifically excluded in Section 2: Exclusions and Limitations.




  COC.ACA15.CER.I.11.CA                                76
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 119 of 176 Page ID
                                    #:227


  Network - when used to describe a provider of health care services, this means a provider that has a
  participation agreement in effect (either directly or indirectly) with us or with our affiliate to participate in
  our Network; however, this does not include those providers who have agreed to discount their charges
  for Covered Health Services. Our affiliates are those entities affiliated with us through common ownership
  or control with us or with our ultimate corporate parent, including direct and indirect subsidiaries.
  A provider may enter into an agreement to provide only certain Covered Health Services, but not all
  Covered Health Services, or to be a Network provider for only some of our products. In this case, the
  provider will be a Network provider for the Covered Health Services and products included in the
  participation agreement, and a non-Network provider for other Covered Health Services and products.
  The participation status of providers will change from time to time.
  Network Benefits - for Benefit plans that have a Network Benefit level, this is the description of how
  Benefits are paid for Covered Health Services provided by Network providers. Refer to the Schedule of
  Benefits to determine whether or not your Benefit plan offers Network Benefits and for details about how
  Network Benefits apply.
  Non-Network Benefits - for Benefit plans that have a Non-Network Benefit level, this is the description of
  how Benefits are paid for Covered Health Services provided by non-Network providers. Refer to the
  Schedule of Benefits to determine whether or not your Benefit plan offers Non-Network Benefits and for
  details about how Non-Network Benefits apply.
  Open Enrollment Period - a period of time that follows the Initial Enrollment Period during which Eligible
  Persons may enroll themselves and Dependents under the Policy. The Enrolling Group determines the
  period of time that is the Open Enrollment Period.
  Out-of-Pocket Maximum - the maximum amount that you will pay per year which includes the Annual
  Deductible, Copayments, or Coinsurance (as applicable). The Out-of-Pocket Maximum excludes
  Premiums, balance billing amounts for non-Network providers and the Covered Person's spending for
  non-covered services. Refer to the Schedule of Benefits to determine whether or not your Benefit plan is
  subject to an Out-of-Pocket Maximum and for details about how the Out-of-Pocket Maximum applies.
  Partial Hospitalization/Day Treatment - a structured ambulatory program that may be a free-standing or
  Hospital-based program and that provides services for at least 20 hours per week.
  Pharmaceutical Product(s) - U.S. Food and Drug Administration (FDA)-approved prescription
  pharmaceutical products administered in connection with a Covered Health Service by a Physician or
  other health care provider within the scope of the provider's license, and not otherwise excluded under
  the Policy.
  Pharmaceutical Product List - a list that categorizes into tiers medications, products or devices that
  have been approved by the U.S. Food and Drug Administration (FDA). This list is subject to our periodic
  review and modification (generally quarterly, but no more than six times per calendar year). You may
  determine to which tier a particular Pharmaceutical Product has been assigned through the Internet at
  www.myuhc.com or by calling Customer Care at the telephone number on your ID card.
  Pharmaceutical Product List Management Committee - the committee that we designate for, among
  other responsibilities, classifying Pharmaceutical Products into specific tiers.
  Physician - any Doctor of Medicine or Doctor of Osteopathy who is properly licensed and qualified by
  law.
  Please Note: Any acupuncturist, audiologist, certified respiratory care practitioner, chiropractor, clinical
  social worker, dentist, dietitian, dispensing optician, marriage, family and child counselor, mental health
  clinical nurse specialist, nurse midwife, nurse practitioner, obstetrician/gynecologist, occupational
  therapist, optometrist, pharmacist, physical therapist, podiatrist, psychologist, psychiatric-mental health
  nurse, respiratory care practitioner, speech-language pathologist or other provider who acts within the
  scope of his or her license will be considered on the same basis as a Physician. The fact that we describe



  COC.ACA15.CER.I.11.CA                                  77
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 120 of 176 Page ID
                                    #:228


  a provider as a Physician does not mean that Benefits for services from that provider are available to you
  under the Policy.
  Policy - the entire agreement issued to the Enrolling Group that includes all of the following:

       The Group Policy.

       This Certificate.
       The Schedule of Benefits.

       The Enrolling Group's application.
       Riders.
       Amendments.
  These documents make up the entire agreement that is issued to the Enrolling Group.
  Policy Charge - the sum of the Premiums for all Subscribers and Enrolled Dependents enrolled under
  the Policy.
  Pregnancy - includes all of the following:

       Prenatal care.

       Postnatal care.

       Childbirth.
       Any complications associated with Pregnancy.
  Premium - the periodic fee required for each Subscriber and each Enrolled Dependent, in accordance
  with the terms of the Policy.
  Primary Physician - a Physician who has a majority of his or her practice in general pediatrics, internal
  medicine, obstetrics/gynecology, family practice or general medicine.
  Private Duty Nursing - nursing care that is provided to a patient on a one-to-one basis by licensed
  nurses in an inpatient or home setting when any of the following are true:

       No skilled services are identified.

       Skilled nursing resources are available in the facility.
       The skilled care can be provided by a Home Health Agency on a per visit basis for a specific
        purpose.

       The service is provided to a Covered Person by an independent nurse who is hired directly by the
        Covered Person or his/her family. This includes nursing services provided on an inpatient or home-
        care basis, whether the service is skilled or non-skilled independent nursing.
  Residential Treatment Facility - a facility which provides a program of effective Mental Health Services
  or Substance Use Disorder Services treatment and which meets all of the following requirements:

       It is established and operated in accordance with applicable state law for residential treatment
        programs.

       It provides a program of treatment under the active participation and direction of a Physician and
        approved by the Mental Health/Substance Use Disorder Designee.




  COC.ACA15.CER.I.11.CA                                 78
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 121 of 176 Page ID
                                    #:229


       It has or maintains a written, specific and detailed treatment program requiring full-time residence
        and full-time participation by the patient.

       It provides at least the following basic services in a 24-hour per day, structured milieu:
              Room and board.
              Evaluation and diagnosis.
              Counseling.
              Referral and orientation to specialized community resources.
  A Residential Treatment Facility that qualifies as a Hospital is considered a Hospital.
  Rider - any attached written description of additional Covered Health Services not described in this
  Certificate. Covered Health Services provided by a Rider may be subject to payment of additional
  Premiums. (Note that Benefits for Outpatient Prescription Drugs while presented in Rider format, are not
  subject to payment of additional Premiums and are included in the overall Premium for Benefits under the
  Policy. Riders are effective only when signed by us and are subject to all conditions, limitations and
  exclusions of the Policy except for those that are specifically amended in the Rider.
  Semi-private Room - a room with two or more beds. When an Inpatient Stay in a Semi-private Room is a
  Covered Health Service, the difference in cost between a Semi-private Room and a private room is a
  Benefit only when a private room is necessary in terms of generally accepted medical practice, or when a
  Semi-private Room is not available.
  Serious Emotional Disturbances - when a Enrolled Dependent child who has one or more mental
  disorders as identified in the most recent edition of the Diagnostic and Statistical Manual of Mental
  Disorders, other than a primary substance use disorder or developmental disorder, which results in
  behavior inappropriate to the child's age according to expected developmental norms. As a result of the
  disorder, one or more of the following is true:

       The child is at risk of removal from home or has been ill for more than six months.

       The child displays psychotic features, risk of suicide or risk of violence.

       The child meets special education eligibility requirements under state law.
  Service Area - the State of California or any other geographical area within the state designated in the
  Policy within which Network provider services are rendered to Covered Persons for Covered Health
  Services.
  Severe Mental Illness - any of the following diagnosed Severe Mental Illnesses: schizophrenia or
  schizoaffective disorder, bipolar disorder (manic-depressive illness); major depressive disorders; panic
  disorder; obsessive-compulsive disorder; pervasive developmental disorder or Autism Spectrum
  Disorders; anorexia nervosa; and bulimia nervosa.
  Skilled Nursing Facility - a Hospital or nursing facility that is licensed and operated as required by law.
  Specialist Physician - a Physician who has a majority of his or her practice in areas other than general
  pediatrics, internal medicine, obstetrics/gynecology, family practice or general medicine.
  Subscriber - an Eligible Person who is properly enrolled under the Policy. The Subscriber is the person
  (who is not a Dependent) on whose behalf the Policy is issued to the Enrolling Group.
  Substance Use Disorder Services - Covered Health Services for the diagnosis and treatment of
  alcoholism and substance-related and addictive disorders that are listed in the current Diagnostic and
  Statistical Manual of the American Psychiatric Association, unless those services are specifically
  excluded.



  COC.ACA15.CER.I.11.CA                                79
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 122 of 176 Page ID
                                    #:230


  Telehealth - means the mode of delivering Covered Health Services and public health via information
  and communication technologies to facilitate the diagnosis, consultation, treatment, education, care
  management, and self-management of a patient's health care while the patient is at the originating site
  and the licensed health care provider is at a distant site. Telehealth facilitates patient self-management
  and caregiver support for patients and includes synchronous interactions and asynchronous store and
  forward transfers.
  In applying the above definition, "asynchronous store and forward," "distant site," "originating site," and
  "synchronous interaction" shall have the following meanings:

       "Asynchronous store and forward" means the transmission of a patient's medical information from
        an originating site to the licensed health care provider at a distant site without the presence of the
        patient.

       "Distant site" means a site where a licensed health care provider who provides Covered Health
        Services is located while providing these services via a telecommunications system.

       "Originating site" means a site where a patient is located at the time Covered Health Services are
        provided via a telecommunications system or where the asynchronous store and forward service
        originates.

       "Synchronous interaction" means a real-time interaction between a patient and a licensed health
        care provider located at a distant site.
  Total Disability or Totally Disabled - A disability that renders one unable to perform with reasonable
  continuity the substantial and material acts necessary to pursue his usual occupation in the usual or
  customary way or to engage with reasonable continuity in another occupation in which he could
  reasonably be expected to perform satisfactorily in light of his age, education, training, experience, station
  in life, physical and mental capacity.
  Transitional Care - Mental Health Services and Substance Use Disorder Services that are provided
  through transitional living facilities, group homes and supervised apartments that provide 24-hour
  supervision that are either:

       Sober living arrangements such as drug-free housing or alcohol/drug halfway houses. These are
        transitional, supervised living arrangements that provide stable and safe housing, an alcohol/drug-
        free environment and support for recovery. A sober living arrangement may be utilized as an
        adjunct to ambulatory treatment when treatment doesn't offer the intensity and structure needed to
        assist the Covered Person with recovery.

       Supervised living arrangements which are residences such as transitional living facilities, group
        homes and supervised apartments that provide members with stable and safe housing and the
        opportunity to learn how to manage their activities of daily living. Supervised living arrangements
        may be utilized as an adjunct to treatment when treatment doesn't offer the intensity and structure
        needed to assist the Covered Person with recovery.
  Unproven Service(s) - services, including medications, that are not effective for treatment of the medical
  condition and/or not to have a beneficial effect on health outcomes due to insufficient and inadequate
  clinical evidence from well-conducted randomized controlled trials or cohort studies in the prevailing
  published peer-reviewed medical literature.

       Well-conducted randomized controlled trials. (Two or more treatments are compared to each other,
        and the patient is not allowed to choose which treatment is received.)

       Well-conducted cohort studies from more than one institution. (Patients who receive study
        treatment are compared to a group of patients who receive standard therapy. The comparison
        group must be nearly identical to the study treatment group.)




  COC.ACA15.CER.I.11.CA                                80
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 123 of 176 Page ID
                                    #:231


  We have a process by which we compile and review clinical evidence with respect to certain health
  services. From time to time, we issue medical and drug policies that describe the clinical evidence
  available with respect to specific health care services. These medical and drug policies are subject to
  change without prior notice. You can view these policies at www.myuhc.com.
  Please note:
       If you have a Life-Threatening health condition, we may consider an otherwise Unproven Service to
        be a Covered Health Service for that health condition. Prior to such a consideration, we must first
        establish that there is sufficient evidence to conclude that, albeit unproven, the service has
        significant potential as an effective treatment for that health condition.

       We may consider an otherwise Unproven Service to be a Covered Health Service for a Covered
        Person with a health condition that is not Life-Threatening. For that to occur, all of the following
        conditions must be met:
                If the service is one that requires review by the U.S. Food and Drug Administration (FDA), it
                 must be FDA-approved.
                It must be performed by a Physician and in a facility with demonstrated experience and
                 expertise.
                The Covered Person must consent to the procedure acknowledging that we do not believe
                 that sufficient clinical evidence has been published in peer-reviewed medical literature to
                 conclude that the service is safe and/or effective.
                At least two studies from more than one institution must be available in published peer-
                 reviewed medical literature that would allow us to conclude that the service is promising but
                 unproven.
                The service must be available from a Network Physician and/or a Network facility.
  Urgent Care Center - a facility that provides Covered Health Services that are required to prevent
  serious deterioration of your health, and that are required as a result of an unforeseen health condition or
  the onset of acute or severe symptoms.
  Urgent Request - Any claim for medical care or treatment with respect to which the application of the
  time periods for making non-urgent care determinations:

       Could seriously jeopardize the life or health of the Covered Person or the ability of the Covered
        person to regain maximum function, or

       In the opinion of a Physician with knowledge of the Covered Person's medical condition, would
        subject the claimant to serve pain that cannot be adequately managed without the care or
        treatment that is the subject of the claim for medical care or treatment.
  In determining whether a claim for medical care or treatment involves urgent care, the individual acting on
  behalf of the plan will apply the judgment of a prudent layperson who possesses an average knowledge
  of health and medicine. However, if a Physician with knowledge of the Covered Person's medical
  condition determines that a claim involves urgent care, the claim for medical care or treatment will be
  treated as an urgent care claim.




  COC.ACA15.CER.I.11.CA                                 81
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 124 of 176 Page ID
                                    #:232




                     Certificate of Coverage Amendment
                   UnitedHealthcare Insurance Company
  As described in this Amendment, the Policy is modified as stated below, through the following changes to
  the Certificate of Coverage (Certificate).


  Section 1: Covered Health Services is modified by replacing Rehabilitation
  Services - Outpatient Therapy and Manipulative Treatment with the following:

  Rehabilitation Services - Outpatient Therapy and Manipulative Treatment
  Short-term outpatient rehabilitation services (including habilitative services), limited to:

       Physical therapy.
       Occupational therapy.
       Manipulative Treatment.

       Speech therapy.

       Pulmonary rehabilitation therapy.

       Cardiac rehabilitation therapy.
       Post-cochlear implant aural therapy.

       Cognitive rehabilitation therapy.
  Rehabilitation services must be performed by a Physician, a licensed therapy provider, or qualified autism
  service provider. Benefits under this section include rehabilitation services provided in a Physician's office
  or on an outpatient basis at a Hospital or Alternate Facility.
  Benefits can be denied or shortened for Covered Persons who are not progressing in goal-directed
  Manipulative Treatment or if treatment goals have previously been met. Benefits under this section are
  not available for maintenance/preventive Manipulative Treatment except for habilitative services for
  Covered Persons who meet the condition described below.
  Habilitative Services
  Benefits for habilitative services will be covered under the same terms and conditions applied to
  rehabilitative services under the Policy. Habilitative services include the outpatient rehabilitation services
  listed above. Benefits are provided for habilitative services provided for Covered Persons when the
  following condition is met:

       The initial or continued treatment must not be an Unproven Service or Experimental or
        Investigational. This condition does not apply to Medically Necessary occupational therapy or
        speech therapy for a Covered Person with a diagnosis of pervasive developmental disorder or
        Autism Spectrum Disorder.
  For purposes of this Benefit, "habilitative services" means health care services that help a person keep,
  learn or improve skills and functioning for daily living. Examples include therapy for a child who is not
  walking or talking at the expected age. These services may include physical and occupational therapy,
  speech-language pathology and other services for people with disabilities in a variety of inpatient and/or
  outpatient settings.


  COC.AMD16.I.11.CA                                       1
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 125 of 176 Page ID
                                    #:233


  Benefits for Durable Medical Equipment and prosthetic devices, when used as a component of habilitative
  services, are described under Durable Medical Equipment and Prosthetic Devices.


  Section 1: Covered Health Services is modified by replacing Preventive Care
  Services with the following:

  Preventive Care Services
  Preventive care services provided on an outpatient basis at a Physician's office, an Alternate Facility or a
  Hospital encompass medical services that have been demonstrated by clinical evidence to be safe and
  effective in either the early detection of disease or in the prevention of disease, have been proven to have
  a beneficial effect on health outcomes and include the following as required under applicable law:

       Evidence-based items or services that have in effect a rating of "A" or "B" in the current
        recommendations of the United States Preventive Services Task Force, including cancer screening
        tests and counseling and interventions to prevent tobacco use and tobacco-related disease in
        adults and pregnant women counseling and interventions. Screening tests for heredity breast and
        ovarian cancer are covered as a preventive care service when they are an "A" or "B"
        recommendation of the United States Preventive Services Task Force.

       Immunizations that have in effect a recommendation from the Advisory Committee on
        Immunization Practices of the Centers for Disease Control and Prevention, including FDA
        approved AIDS vaccine if recommended by the United States Public Health Services.

       With respect to infants, children and adolescents, evidence-informed preventive care and
        screenings provided for in the comprehensive guidelines supported by the Health Resources and
        Services Administration, including screening for blood lead levels, Phenylketonuria (PKU) testing,
        periodic health evaluations, and laboratory services in connection with periodic health evaluations.
        Benefits are also provided for wellness examinations (well-baby, well-child) in accordance with the
        American Academy of Pediatrics and American Academy of Family Physicians age and frequency
        guidelines and include:
              Screening newborns for hearing problems, thyroid disease, sickle cell anemia, and standard
               metabolic screening panel for inherited enzyme deficiency diseases.
              For children: Counseling for fluoride for prevention of dental cavities; screening for major
               depressive disorders; vision; lead; tuberculosis; developmental disorders/Autism Spectrum
               Disorders; counseling for obesity.
        Benefits for preventive care for children will be consistent with both of the following:
              The Recommendations for Preventive Pediatric Health Care, as adopted by the American
               Academy of Pediatrics.
              The most current version of the Recommended Childhood Immunization Schedule/United
               States, jointly adopted by the American Academy of Pediatrics, the Advisory Committee on
               Immunization Practices, and the American Academy of Family Physicians, unless
               determined otherwise by the State Department of Health Services.
              The Uniform Screening Panel recommended by the U.S. Department of Health and Human
               Services Secretary's Discretionary Advisory Committee on Heritable Disorders in Newborns
               and Children.

       With respect to women, such additional preventive care and screenings as provided for in
        comprehensive guidelines supported by the Health Resources and Services Administration,
        including breast cancer screening, annual cervical cancer screening, osteoporosis screening, and



  COC.AMD16.I.11.CA                                     2
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 126 of 176 Page ID
                                    #:234


       screening mammography. Benefits for preventive care visits include preconception and prenatal
       services.
       Covered Health Services also include voluntary family planning and all FDA-approved
       contraceptive drugs, devices, and other products for women as provided for in comprehensive
       guidelines supported by the Health Resources and Services Administration and as required by
       California law, including but not limited to the following services:
            Office visits, examinations, patient education and counseling on contraception (includes
             family planning counseling or consultations to obtain internally implanted time-release
             contraceptives or intrauterine devices).
            Contraceptive medication, insertions and injections (e.g. Norplant, Depo-Provera).
            Contraceptive device fittings, insertions and removals (e.g., IUDs, diaphragms, cervical
             caps).
            Follow-up services related to all FDA-approved contraceptive drugs, devices, and other
             products (including all FDA-approved over-the-counter drugs, devices, and other products)
             for women. Follow-up services include, but are not limited to, management of side effects,
             counseling for continued adherence, and device insertion and removal.
            Voluntary female sterilization procedures, including surgical sterilization (tubal ligation) and
             implantable sterilization (e.g. Essure).
       Benefits also include FDA-approved contraceptive drugs, devices, and products available over-the-
       counter when prescribed by a Network provider
       Benefits defined under the Health Resources and Services Administration (HRSA) requirement
       include the cost of renting one hospital grade breast pump and double breast pump kit per
       Pregnancy in conjunction with childbirth. If more than one breast pump can meet your needs,
       Benefits are available only for the most cost effective pump. Benefits for a hospital grade breast
       pump and double breast pump kit are provided taking into account the following determinations:
            Which pump is the most cost effective.
            Whether the pump should be purchased or rented.
            Duration of a rental.
            Timing of an acquisition.

      With respect to men, additional screening and diagnosis of prostate cancer, including, but not
       limited to, prostate-specific antigen testing and digital rectal examinations, when Medically
       Necessary and consistent with good professional practice.

      Human immunodeficiency virus (HIV) testing, regardless of whether the testing is related to a
       primary diagnosis.

      Routine non-pediatric eye exam services for preventive screening for conditions such as
       hypertension, diabetes, glaucoma, or macular degeneration.

      Hearing exams to determine the need for hearing correction, for all ages.




  COC.AMD16.I.11.CA                                   3
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 127 of 176 Page ID
                                    #:235


  The following Benefit for Virtual Visits is added to Section 1: Covered Health
  Services:

  Virtual Visits
  Virtual visits for Covered Health Services that include the diagnosis and treatment of low acuity medical
  conditions for Covered Persons through the use of interactive audio and video telecommunication and
  transmissions, and audio-visual communication technology. Virtual visits provide communication of
  medical information in real-time between the patient and a distant Physician or health specialist, through
  use of interactive audio and video communications equipment outside of a medical facility (for example,
  from home or from work).
  Network Benefits are available only when services are delivered through a Designated Virtual Network
  Provider. You can find a Designated Virtual Network Provider by going to www.myuhc.com or by calling
  Customer Care at the telephone number on your ID card.
  Please Note: Not all medical conditions can be appropriately treated through virtual visits. The
  Designated Virtual Network Provider will identify any condition for which treatment by in-person Physician
  contact is necessary.
  Benefits under this section do not include email, fax and standard telephone calls, or for
  telehealth/telemedicine visits that occur within medical facilities (CMS defined originating facilities).
  For purposes of this Benefit, the following definition applies:
  Designated Virtual Network Provider - a provider or facility that has entered into an agreement with us,
  or with an organization contracting on our behalf, to deliver Covered Health Services via interactive audio
  and video modalities.


  Section 2: Exclusions and Limitations is modified by replacing the exclusions for
  Drugs, Mental Health and Substance Use Disorders with the following exclusions:

  Drugs
  1.    Prescription drugs products for use outside of a healthcare setting that are filled by a prescription
        order or refill (i.e. a supply of prescription drug products for home/personal use). This exclusion
        does not apply if the Policy includes an Outpatient Prescription Drug Rider.
  2.    Self-injectable medications, except those needed to treat diabetes. This exclusion does not apply
        to medications which, due to their characteristics, must typically be administered or directly
        supervised by a qualified provider or licensed/certified health professional in an outpatient setting.
  3.    Non-injectable medications given in a Physician's office. This exclusion does not apply to non-
        injectable medications that are required in an Emergency and consumed in the Physician's office.
  4.    Over-the-counter drugs and treatments. This exclusion does not apply to prescribed over-the-
        counter FDA-approved contraceptives, over-the-counter aids and/or drugs used for smoking
        cessation, or over-the-counter medications that have an A or B recommendation from the U.S.
        Preventive Services Task Force (USPSTF) when prescribed by a Network provider for which
        Benefits are available, without cost sharing, as described under Preventive Care Services in
        Section 1: Covered Health Services.
  5.    Growth hormone therapy.
  6.    New Pharmaceutical Products and/or new dosage forms until the date they are reviewed.




  COC.AMD16.I.11.CA                                      4
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 128 of 176 Page ID
                                    #:236


  Mental Health
  In addition to all other exclusions listed in this Section 2: Exclusions and Limitations, the exclusions listed
  directly below apply to services described under Mental Health Services in Section 1: Covered Health
  Services.
  1.    Services performed in connection with conditions not classified as mental disorders in the current
        edition of the Diagnostic and Statistical Manual of Mental Disorders by the American Psychiatric
        Association.
  2.    Only Mental Health Services as treatments for R and T code conditions as listed in the current
        edition of the Diagnostic and Statistical Manual of the American Psychiatric Association chapters
        entitled "Medication-Induced Movement Disorders and Other Adverse Effects of Medication" and
        "Other Conditions That May Be a Focus of Clinical Attention" are excluded.
  3.    Educational services that are focused solely on primarily building skills and capabilities in
        communication, social interaction and learning. This exclusion for behavioral services does not
        apply to conditions defined as Autism Spectrum Disorders, Severe Mental Illness or Serious
        Emotional Disturbances in Section 9: Defined Terms of the Certificate.
  4.    Tuition for or services that are school-based for children and adolescents under the Individuals with
        Disabilities Education Act.
  5.    Mental Health Services as a treatment for other conditions that may be a focus of clinical attention
        as listed in the current edition of the Diagnostic and Statistical Manual of the American Psychiatric
        Association.
  6.    Health services and supplies that do not meet the definition of a Covered Health Service - see the
        definition in Section 9: Defined Terms. Covered Health Services are those health services,
        including services, supplies, or Pharmaceutical Products, that are all of the following:
              Medically Necessary.
              Described as a Covered Health Service in this Certificate under Section 1: Covered Health
               Services and in the Schedule of Benefits.
              Not otherwise excluded in this Certificate under Section 2: Exclusions and Limitations.


  Substance Use Disorders
  In addition to all other exclusions listed in this Section 2: Exclusions and Limitations, the exclusions listed
  directly below apply to services described under Substance Use Disorder Services in Section 1: Covered
  Health Services.
  1.    Services performed in connection with conditions not classified in the current edition of the
        Diagnostic and Statistical Manual of Mental Disorders by the American Psychiatric Association.
  2.    Educational services that are solely focused on primarily building skills and capabilities in
        communication, social interaction and learning. This exclusion for behavioral services does not
        apply to conditions defined as Autism Spectrum Disorders, Severe Mental Illness and Serious
        Emotional Disturbances in Section 9: Defined Terms of the Certificate.
  3.    Health services and supplies that do not meet the definition of a Covered Health Service - see the
        definition in Section 9: Defined Terms. Covered Health Services are those health services,
        including services, supplies, or Pharmaceutical Products, that are all of the following:
              Medically Necessary.
              Described as a Covered Health Service in this Certificate under Section 1: Covered Health
               Services and in the Schedule of Benefits.


  COC.AMD16.I.11.CA                                      5
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 129 of 176 Page ID
                                    #:237


             Not otherwise excluded in this Certificate under Section 2: Exclusions and Limitations.


  The following definition of Spouse is added to the Certificate under Section 9:
  Defined Terms:
  Spouse - a person who is married to an Employee. All references to Spouse shall include a Domestic
  Partner. Please refer to the definition of Domestic Partner.



     UNITEDHEALTHCARE INSURANCE COMPANY




     Jeffrey Alter, President




  COC.AMD16.I.11.CA                                  6
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 130 of 176 Page ID
                                    #:238




                           Outpatient Prescription Drug
                  UnitedHealthcare Insurance Company
                                   Schedule of Benefits
  Benefits for Prescription Drug Products
  Benefits are available for Prescription Drug Products at either a Network Pharmacy or a non-Network
  Pharmacy and are subject to Copayments and/or Coinsurance or other payments that vary depending on
  which of the tiers of the Prescription Drug List the Prescription Drug Product is listed.
  Benefits for Prescription Drug Products are available when the Prescription Drug Product meets the
  definition of a Covered Health Service or is prescribed to prevent conception.


  If a Brand-name Drug Becomes Available as a Generic
  If a Generic becomes available for a Brand-name Prescription Drug Product, the tier placement of the
  Brand-name Prescription Drug Product may change, and therefore your Copayment and/or Coinsurance
  may change. You will pay the Copayment and/or Coinsurance applicable for the tier to which the
  Prescription Drug Product is assigned.


  Supply Limits
  Benefits for Prescription Drug Products are subject to the supply limits that are stated in the "Description
  and Supply Limits" column of the Benefit Information table. For a single Copayment and/or Coinsurance,
  you may receive a Prescription Drug Product up to the stated supply limit.
  Note: Some products are subject to additional supply limits based on criteria that we have developed,
  subject to our periodic review and modification. The limit may restrict the amount dispensed per
  Prescription Order or Refill and/or the amount dispensed per month's supply, or may require that a
  minimum amount be dispensed.
  You may determine whether a Prescription Drug Product has been assigned a supply limit for dispensing
  through the Internet at www.myuhc.com or by calling Customer Care at the telephone number on your ID
  card.


  Prior Authorization Requirements
  Before certain Prescription Drug Products are dispensed to you, either your Physician, your pharmacist or
  you are required to obtain prior authorization from us or our designee. The reason for obtaining prior
  authorization from us is to determine whether the Prescription Drug Product, in accordance with our
  approved guidelines, is each of the following:

       It meets the definition of a Covered Health Service.
       It is not an Experimental or Investigational or Unproven Service.
  We may also require you to obtain prior authorization from us or our designee so we can determine
  whether the Prescription Drug Product, in accordance with our approved guidelines, was prescribed by a
  Specialist Physician.



  RDR.RXSBN.PLS.16.I.11.CA                              1
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 131 of 176 Page ID
                                    #:239


        Network Pharmacy Prior Authorization
        When Prescription Drug Products are dispensed at a Network Pharmacy, the prescribing provider,
        the pharmacist, or you are responsible for obtaining prior authorization from us.
        Non-Network Pharmacy Prior Authorization
        When Prescription Drug Products are dispensed at a non-Network Pharmacy, you or your
        Physician are responsible for obtaining prior authorization from us as required.
  If you do not obtain prior authorization from us before the Prescription Drug Product is dispensed, you
  may pay more for that Prescription Order or Refill. The Prescription Drug Products requiring prior
  authorization are subject to our periodic review and modification. You may determine whether a particular
  Prescription Drug Product requires prior authorization through the Internet at www.myuhc.com or by
  calling Customer Care at the telephone number on your ID card.
  If you do not obtain prior authorization from us before the Prescription Drug Product is dispensed, you
  can ask us to consider reimbursement after you receive the Prescription Drug Product. You will be
  required to pay for the Prescription Drug Product at the pharmacy. Our contracted pharmacy
  reimbursement rates (our Prescription Drug Charge) will not be available to you at a non-Network
  Pharmacy. You may seek reimbursement from us as described in the Certificate of Coverage (Certificate)
  in Section 5: How to File a Claim.
  When you submit a claim on this basis, you may pay more because you did not obtain prior authorization
  from us before the Prescription Drug Product was dispensed. The amount you are reimbursed will be
  based on the Prescription Drug Charge (for Prescription Drug Products from a Network Pharmacy) or the
  Predominant Reimbursement Rate (for Prescription Drug Products from a non-Network Pharmacy), less
  the required Copayment and/or Coinsurance, and any deductible that applies.
  Benefits may not be available for the Prescription Drug Product after we review the documentation
  provided and we determine that the Prescription Drug Product is not a Covered Health Service or it is an
  Experimental or Investigational or Unproven Service.
  We may also require prior authorization for certain programs which may have specific requirements for
  participation and/or activation of an enhanced level of Benefits associated with such programs. You may
  access information on available programs and any applicable prior authorization, participation or
  activation requirements associated with such programs through the Internet at www.myuhc.com or by
  calling Customer Care at the telephone number on your ID card.


  Step Therapy
  Certain Prescription Drug Products for which Benefits are described under this Prescription Drug Rider or
  Pharmaceutical Products for which Benefits are described in your Certificate are subject to step therapy
  requirements. This means that in order to receive Benefits for such Prescription Drug Products and/or
  Pharmaceutical Products you are required to use a different Prescription Drug Product(s) or
  Pharmaceutical Product(s) first.
  You may determine whether a particular Prescription Drug Product or Pharmaceutical Product is subject
  to step therapy requirements through the Internet at www.myuhc.com or by calling Customer Care at the
  telephone number on your ID card.


  What You Must Pay
  You are responsible for paying the applicable Copayment and/or Coinsurance described in the Benefit
  Information table. You are not responsible for paying a Copayment and/or Coinsurance for Preventive
  Care Medications.




  RDR.RXSBN.PLS.16.I.11.CA                            2
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 132 of 176 Page ID
                                    #:240


  The amount you pay for any of the following under this Rider will not be included in calculating any Out-
  of-Pocket Maximum stated in your Certificate:

       The difference between the Predominant Reimbursement Rate and a non-Network Pharmacy's
        Usual and Customary Charge for a Prescription Drug Product.

       Any non-covered drug product. You are responsible for paying 100% of the cost (the amount the
        pharmacy charges you) for any non-covered drug product and our contracted rates (our
        Prescription Drug Charge) will not be available to you.




  RDR.RXSBN.PLS.16.I.11.CA                             3
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 133 of 176 Page ID
                                    #:241



  Payment Information

  Payment Term And Description Amounts
  Copayment and Coinsurance

  Copayment                                   For Prescription Drug Products at a retail Network
                                              Pharmacy, you are responsible for paying the lower of the
  Copayment for a Prescription Drug           following:
  Product at a Network or non-Network
  Pharmacy is a specific dollar amount.            The applicable Copayment and/or Coinsurance.
  Coinsurance                                      The Network Pharmacy's Usual and Customary
                                                    Charge for the Prescription Drug Product.
  Coinsurance for a Prescription Drug
  Product at a Network Pharmacy is a          For Prescription Drug Products from a mail order Network
  percentage of the Prescription Drug         Pharmacy, you are responsible for paying the lower of the
  Charge.                                     following:
  Coinsurance for a Prescription Drug              The applicable Copayment and/or Coinsurance.
  Product at a non-Network Pharmacy is
  a percentage of the Predominant                  The Prescription Drug Charge for that Prescription
  Reimbursement Rate.                               Drug Product.
  Copayment and Coinsurance                   See the Copayments and/or Coinsurance stated in the
                                              Benefit Information table for amounts.
  Your Copayment and/or Coinsurance is
  determined by the tier to which the         You are not responsible for paying a Copayment and/or
  Prescription Drug List (PDL)                Coinsurance for Preventive Care Medications.
  Management Committee has assigned
  a Prescription Drug Product.
  We may cover multiple Prescription
  Drug Products for a single Copayment
  and/or Coinsurance if the combination
  of these multiple products provides a
  therapeutic treatment regimen that is
  supported by available clinical evidence.
  You may determine whether a
  therapeutic treatment regimen qualifies
  for a single Copayment and/or
  Coinsurance through the Internet at
  www.myuhc.com or by calling Customer
  Care at the telephone number on your
  ID card.
  Your Copayment and/or Coinsurance
  may be reduced when you participate in
  certain programs which may have
  specific requirements for participation
  and/or activation of an enhanced level
  of Benefits associated with such
  programs. You may access information
  on these programs and any applicable
  prior authorization, participation or
  activation requirements associated with
  such programs through the Internet at


  RDR.RXSBN.PLS.16.I.11.CA                             4
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 134 of 176 Page ID
                                    #:242



  Payment Term And Description Amounts
  www.myuhc.com or by calling Customer
  Care at the telephone number on your
  ID card.
  Special Programs: We may have
  certain programs in which you may
  receive a reduced or increased
  Copayment and/or Coinsurance based
  on your actions such as
  adherence/compliance to medication or
  treatment regimens, and/or participation
  in health management programs. You
  may access information on these
  programs through the Internet at
  www.myuhc.com or by calling Customer
  Care at the telephone number on your
  ID card.
  Copayment/Coinsurance Waiver
  Program: If you are taking certain
  Prescription Drug Products, including,
  but not limited to, Specialty Prescription
  Drug Products, and you move to certain
  lower tier Prescription Drug Products or
  Specialty Prescription Drug Products,
  we may waive your Copayment and/or
  Coinsurance for one or more
  Prescription Orders or Refills.
  NOTE: The tier status of a Prescription
  Drug Product can change periodically,
  generally quarterly but no more than six
  times per calendar year, based on the
  Prescription Drug List (PDL)
  Management Committee's periodic
  tiering decisions. When that occurs, you
  may pay more or less for a Prescription
  Drug Product, depending on its tier
  assignment. Please access
  www.myuhc.com through the Internet or
  call Customer Care at the telephone
  number on your ID card for the most up-
  to-date tier status.
  Coupons: We may not permit you to
  use certain coupons or offers from
  pharmaceutical manufacturers to reduce
  your Copayment and/or Coinsurance.
  You may access information on which
  coupons or offers are not permitted
  through the Internet at www.myuhc.com
  or by calling Customer Care at the
  telephone number on your ID card.



  RDR.RXSBN.PLS.16.I.11.CA                     5
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 135 of 176 Page ID
                                    #:243



  Benefit Information

  Description and Supply Limits               Benefit (The Amount We Pay)
  Specialty Prescription Drug Products

  The following supply limits apply.          Your Copayment and/or Coinsurance is determined by the
                                              tier to which the Prescription Drug List (PDL) Management
       As written by the provider, up to a   Committee has assigned the Specialty Prescription Drug
        consecutive 31-day supply of a        Product. All Specialty Prescription Drug Products on the
        Specialty Prescription Drug           Prescription Drug List are assigned to Tier 1, Tier 2 or Tier
        Product, unless adjusted based        3. Please access www.myuhc.com through the Internet or
        on the drug manufacturer's            call Customer Care at the telephone number on your ID
        packaging size, or based on           card to determine tier status.
        supply limits.
                                              Network Pharmacy
  When a Specialty Prescription Drug
  Product is packaged or designed to          For a Tier 1 Specialty Prescription Drug Product: 100% of
  deliver in a manner that provides more      the Prescription Drug Charge after you pay a Copayment of
  than a consecutive 31-day supply, the       $10.00 per Prescription Order or Refill.
  Copayment and/or Coinsurance that
  applies will reflect the number of days     For a Tier 2 Specialty Prescription Drug Product: 100% of
  dispensed.                                  the Prescription Drug Charge after you pay a Copayment of
                                              $30.00 per Prescription Order or Refill.
  Supply limits apply to Specialty
  Prescription Drug Products obtained at      For a Tier 3 Specialty Prescription Drug Product: 100% of
  a Network Pharmacy, a non-Network           the Prescription Drug Charge after you pay a Copayment of
  Pharmacy, a mail order Network              $50.00 per Prescription Order or Refill.
  Pharmacy or a Designated Pharmacy.          For oral chemotherapeutic agents on any Tier, the total
                                              amount of Copayments and/or Coinsurance shall not
                                              exceed $200 for an individual prescription of up to a 30-day
                                              supply
                                              Non-Network Pharmacy
                                              For a Tier 1 Specialty Prescription Drug Product: 100% of
                                              the Predominant Reimbursement Rate after you pay a
                                              Copayment of $10.00 per Prescription Order or Refill.
                                              For a Tier 2 Specialty Prescription Drug Product: 100% of
                                              the Predominant Reimbursement Rate after you pay a
                                              Copayment of $30.00 per Prescription Order or Refill.
                                              For a Tier 3 Specialty Prescription Drug Product: 100% of
                                              the Predominant Reimbursement Rate after you pay a
                                              Copayment of $50.00 per Prescription Order or Refill.
                                              For oral chemotherapeutic agents on any Tier, the total
                                              amount of Copayments and/or Coinsurance shall not
                                              exceed $200 for an individual prescription of up to a 30-day
                                              supply


  Prescription Drugs from a Retail
  Network Pharmacy



  RDR.RXSBN.PLS.16.I.11.CA                             6
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 136 of 176 Page ID
                                    #:244



  Description and Supply Limits               Benefit (The Amount We Pay)
  The following supply limits apply:          Your Copayment and/or Coinsurance is determined by the
                                              tier to which the Prescription Drug List (PDL) Management
       As written by the provider, up to a   Committee has assigned the Prescription Drug Product. All
        consecutive 31-day supply of a        Prescription Drug Products on the Prescription Drug List are
        Prescription Drug Product, unless     assigned to Tier 1, Tier 2 or Tier 3. Please access
        adjusted based on the drug            www.myuhc.com through the Internet or call Customer Care
        manufacturer's packaging size, or     at the telephone number on your ID card to determine tier
        based on supply limits.               status.
       A one-cycle supply of a               For a Tier 1 Prescription Drug Product: 100% of the
        contraceptive. You may obtain up      Prescription Drug Charge after you pay a Copayment of
        to three cycles at one time if you    $10.00 per Prescription Order or Refill.
        pay a Copayment and/or
        Coinsurance for each cycle            For a Tier 2 Prescription Drug Product: 100% of the
        supplied.                             Prescription Drug Charge after you pay a Copayment of
                                              $30.00 per Prescription Order or Refill.
  When a Prescription Drug Product is
  packaged or designed to deliver in a        For a Tier 3 Prescription Drug Product: 100% of the
  manner that provides more than a            Prescription Drug Charge after you pay a Copayment of
  consecutive 31-day supply, the              $50.00 per Prescription Order or Refill.
  Copayment and/or Coinsurance that
  applies will reflect the number of days     For oral chemotherapeutic agents on any Tier, the total
                                              amount of Copayments and/or Coinsurance shall not
  dispensed.
                                              exceed $200 for an individual prescription of up to a 30-day
                                              supply


  Prescription Drugs from a Retail Non-
  Network Pharmacy

  The following supply limits apply:          Your Copayment and/or Coinsurance is determined by the
                                              tier to which the Prescription Drug List (PDL) Management
       As written by the provider, up to a   Committee has assigned the Prescription Drug Product. All
        consecutive 31-day supply of a        Prescription Drug Products on the Prescription Drug List are
        Prescription Drug Product, unless     assigned to Tier 1, Tier 2 or Tier 3. Please access
        adjusted based on the drug            www.myuhc.com through the Internet or call Customer Care
        manufacturer's packaging size, or     at the telephone number on your ID card to determine tier
        based on supply limits.               status.
       A one-cycle supply of a               For a Tier 1 Prescription Drug Product: 100% of the
        contraceptive. You may obtain up      Predominant Reimbursement Rate after you pay a
        to three cycles at one time if you    Copayment of $10.00 per Prescription Order or Refill.
        pay a Copayment and/or
        Coinsurance for each cycle            For a Tier 2 Prescription Drug Product: 100% of the
        supplied.                             Predominant Reimbursement Rate after you pay a
                                              Copayment of $30.00 per Prescription Order or Refill.
  When a Prescription Drug Product is
  packaged or designed to deliver in a        For a Tier 3 Prescription Drug Product: 100% of the
  manner that provides more than a            Predominant Reimbursement Rate after you pay a
  consecutive 31-day supply, the              Copayment of $50.00 per Prescription Order or Refill.
  Copayment and/or Coinsurance that
  applies will reflect the number of days     For oral chemotherapeutic agents on any Tier, the total
  dispensed.                                  amount of Copayments and/or Coinsurance shall not
                                              exceed $200 for an individual prescription of up to a 30-day
                                              supply


  RDR.RXSBN.PLS.16.I.11.CA                             7
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 137 of 176 Page ID
                                    #:245



  Description and Supply Limits                Benefit (The Amount We Pay)

  Prescription Drug Products from a
  Mail Order Network Pharmacy

  The following supply limits apply:           Your Copayment and/or Coinsurance is determined by the
                                               tier to which the Prescription Drug List (PDL) Management
       As written by the provider, up to a    Committee has assigned the Prescription Drug Product. All
        consecutive 90-day supply of a         Prescription Drug Products on the Prescription Drug List are
        Prescription Drug Product, unless      assigned to Tier 1, Tier 2 or Tier 3. Please access
        adjusted based on the drug             www.myuhc.com through the Internet or call Customer Care
        manufacturer's packaging size, or      at the telephone number on your ID card to determine tier
        based on supply limits. These          status.
        supply limits do not apply to
        Specialty Prescription Drug            For up to a 90-day supply, we pay:
        Products Specialty Prescription
        Drug Products from a mail order        For a Tier 1 Prescription Drug Product: 100% of the
        Network Pharmacy are subject to        Prescription Drug Charge after you pay a Copayment of
        the supply limits stated above         $25.00 per Prescription Order or Refill.
        under the heading Specialty            For a Tier 2 Prescription Drug Product: 100% of the
        Prescription Drug Products.            Prescription Drug Charge after you pay a Copayment of
  We may allow a 31 day fill at the Mail       $75.00 per Prescription Order or Refill.
  Order Pharmacy for certain Prescription      For a Tier 3 Prescription Drug Product: 100% of the
  Drug Products for the Copayment              Prescription Drug Charge after you pay a Copayment of
  and/or Coinsurance you would pay at a        $125.00 per Prescription Order or Refill.
  retail Network Pharmacy. You may
  determine whether a 31 day fill of           For oral chemotherapeutic agents on any Tier, the total
  Prescription Drug Product is available       amount of Copayments and/or Coinsurance shall not
  through the Mail Order Pharmacy for a        exceed $200 for an individual prescription of up to a 30-day
  retail Network Pharmacy Copayment            supply.
  and/or Coinsurance through the Internet
  at www.myuhc.com or by calling
  Customer Care at the telephone number
  on your ID card.
  You may be required to fill an initial
  Prescription Drug Product order and
  obtain 2 refills through a retail pharmacy
  prior to using a mail order Network
  Pharmacy.
  To maximize your Benefit, ask your
  Physician to write your Prescription
  Order or Refill for a 90-day supply, with
  refills when appropriate. You will be
  charged a mail order Copayment and/or
  Coinsurance for any Prescription Orders
  or Refills sent to the mail order
  pharmacy regardless of the number-of-
  days' supply written on the Prescription
  Order or Refill. Be sure your Physician
  writes your Prescription Order or Refill
  for a 90-day supply, not a 30-day supply
  with three refills.


  RDR.RXSBN.PLS.16.I.11.CA                              8
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 138 of 176 Page ID
                                    #:246



  Description and Supply Limits   Benefit (The Amount We Pay)




  RDR.RXSBN.PLS.16.I.11.CA              9
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 139 of 176 Page ID
                                    #:247




                     Outpatient Prescription Drug Rider
                  UnitedHealthcare Insurance Company
  This Rider to the Policy is issued to the Enrolling Group and provides Benefits for Prescription Drug
  Products.
  Because this Rider is part of a legal document, we want to give you information about the document that
  will help you understand it. Certain capitalized words have special meanings. We have defined these
  words in either the Certificate of Coverage (Certificate) in Section 9: Defined Terms or in this Rider in
  Section 3: Defined Terms.
  When we use the words "we," "us," and "our" in this document, we are referring to UnitedHealthcare
  Insurance Company. When we use the words "you" and "your" we are referring to people who are
  Covered Persons, as the term is defined in the Certificate in Section 9: Defined Terms.
  NOTE: The Coordination of Benefits provision in the Certificate in Section 7: Coordination of Benefits
  applies to Prescription Drug Products covered through this Rider. Benefits for Prescription Drug Products
  will be coordinated with those of any other health plan in the same manner as Benefits for Covered
  Health Services described in the Certificate.



      UNITEDHEALTHCARE INSURANCE COMPANY




      Jeffrey Alter, President




  RDR.RX.PLS.16.I.11.CA                               10
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 140 of 176 Page ID
                                    #:248




                                            Introduction
  Coverage Policies and Guidelines
  Our Prescription Drug List (PDL) Management Committee is authorized to make tier placement changes
  on our behalf. The PDL Management Committee makes the final classification of an FDA-approved
  Prescription Drug Product to a certain tier by considering a number of factors including, but not limited to,
  clinical and economic factors. Clinical factors may include, but are not limited to, evaluations of the place
  in therapy, relative safety or relative efficacy of the Prescription Drug Product, as well as whether certain
  supply limits or prior authorization requirements should apply. Economic factors may include, but are not
  limited to, the Prescription Drug Product's acquisition cost including, but not limited to, available rebates
  and assessments on the cost effectiveness of the Prescription Drug Product.
  We may periodically change the placement of a Prescription Drug Product among the tiers. These
  changes generally will occur quarterly, but no more than six times per calendar year. These changes may
  occur without prior notice to you.
  When considering a Prescription Drug Product for tier placement, the PDL Management Committee
  reviews clinical and economic factors regarding Covered Persons as a general population. Whether a
  particular Prescription Drug Product is appropriate for an individual Covered Person is a determination
  that is made by the Covered Person and the prescribing Physician.
  NOTE: The tier status of a Prescription Drug Product may change periodically based on the process
  described above. As a result of such changes, you may be required to pay more or less for that
  Prescription Drug Product. Please access www.myuhc.com through the Internet or call Customer Care at
  the telephone number on your ID card for the most up-to-date tier status.


  Identification Card (ID Card) - Network Pharmacy
  You must either show your ID card at the time you obtain your Prescription Drug Product at a Network
  Pharmacy or you must provide the Network Pharmacy with identifying information that can be verified by
  us during regular business hours.
  If you don't show your ID card or provide verifiable information at a Network Pharmacy, you will be
  required to pay the Usual and Customary Charge for the Prescription Drug Product at the pharmacy.
  You may seek reimbursement from us as described in the Certificate in Section 5: How to File a Claim.
  When you submit a claim on this basis, you may pay more because you failed to verify your eligibility
  when the Prescription Drug Product was dispensed. The amount you are reimbursed will be based on the
  Prescription Drug Charge, less the required Copayment and/or Coinsurance and any deductible that
  applies.
  Submit your claim to the Pharmacy Benefit Manager claims address noted on your ID card.


  Designated Pharmacies
  If you require certain Prescription Drug Products, including, but not limited to, Specialty Prescription Drug
  Products, we may direct you to a Designated Pharmacy with whom we have an arrangement to provide
  those Prescription Drug Products.
  If you are directed to a Designated Pharmacy and you choose not to obtain your Prescription Drug
  Product from a Designated Pharmacy, you will be subject to the non-Network Benefit for that Prescription
  Drug Product.




  RDR.RX.PLS.16.I.11.CA                                11
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 141 of 176 Page ID
                                    #:249


  Limitation on Selection of Pharmacies
  If you use Prescription Drug Products in a harmful or abusive manner, or with harmful frequency, your
  selection of Network Pharmacies may be limited. If this happens, we may require you to select a single
  Network Pharmacy that will provide and coordinate all future pharmacy services. Benefits will be paid only
  if you use the designated single Network Pharmacy. If you don't make a selection within 31 days of the
  date we notify you, we will select a single Network Pharmacy for you.


  Rebates and Other Payments
  We may receive rebates for certain drugs included on the Prescription Drug List. We do not pass these
  rebates on to you, nor are they taken into account in determining your Copayments and/or Coinsurance.
  We, and a number of our affiliated entities, conduct business with various pharmaceutical manufacturers
  separate and apart from this Outpatient Prescription Drug Rider. Such business may include, but is not
  limited to, data collection, consulting, educational grants and research. Amounts received from
  pharmaceutical manufacturers pursuant to such arrangements are not related to this Outpatient
  Prescription Drug Rider. We are not required to pass on to you, and do not pass on to you, such
  amounts.


  Coupons, Incentives and Other Communications
  At various times, we may send mailings or provide other communications to you, your Physician, or your
  pharmacy that communicate a variety of messages, including information about Prescription and non-
  prescription Drug Products. These communications may include offers that enable you, at your discretion,
  to purchase the described product at a discount. Pharmaceutical manufacturers or other non-
  UnitedHealthcare entities may pay for and/or provide content for these communications and offers. Only
  you and your Physician can determine whether a change in your Prescription and/or non-prescription
  Drug regimen is appropriate for your medical condition.


  Special Programs
  We may have certain programs in which you may receive an enhanced or reduced Benefit based on your
  actions such as adherence/compliance to medication or treatment regimens, and/or participation in health
  management programs. You may access information on these programs through the Internet at
  www.myuhc.com or by calling Customer Care at the telephone number on your ID card.


  Maintenance Medication Program
  If you require certain Maintenance Medications, we may direct you to the Mail Order Network Pharmacy
  to obtain those Maintenance Medications. If you choose not to obtain your Maintenance Medications from
  the Mail Order Network Pharmacy, you may opt-out of the Maintenance Medication Program each year
  through the Internet at www.myuhc.com or by calling Customer Care at the telephone number on your ID
  card.


  Prescription Drug Products Prescribed by a Specialist Physician
  You may receive an enhanced or reduced Benefit, or no Benefit, based on whether the Prescription Drug
  Product was prescribed by a Specialist Physician. You may access information on which Prescription
  Drug Products are subject to Benefit enhancement, reduction or no Benefit through the Internet at
  www.myuhc.com or by calling Customer Care at the telephone number on your ID card.




  RDR.RX.PLS.16.I.11.CA                              12
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 142 of 176 Page ID
                                    #:250




   Outpatient Prescription Drug Rider Table of Contents
  Section 1: Benefits for Prescription Drug Products ..............................14
  Section 2: Exclusions ...............................................................................16
  Section 3: Defined Terms .........................................................................18




  RDR.RX.PLS.16.I.11.CA                             13
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 143 of 176 Page ID
                                    #:251




      Section 1: Benefits for Prescription Drug Products
  Benefits are available for Prescription Drug Products at either a Network Pharmacy or a non-Network
  Pharmacy and are subject to Copayments and/or Coinsurance or other payments that vary depending on
  which of the tiers of the Prescription Drug List the Prescription Drug Product is listed. Refer to the
  Outpatient Prescription Drug Schedule of Benefits for applicable Copayments and/or Coinsurance
  requirements.
  Benefits for Prescription Drug Products are available when the Prescription Drug Product meets the
  definition of a Covered Health Service or is prescribed to prevent conception.
  Benefits are available for refills of Prescription Drug Products only when dispensed as ordered by a duly
  licensed health care provider and only after 3/4 of the original Prescription Drug Product has been used.
  Specialty Prescription Drug Products
  Benefits are provided for Specialty Prescription Drug Products.
  If you require Specialty Prescription Drug Products, we may direct you to a Designated Pharmacy with
  whom we have an arrangement to provide those Specialty Prescription Drug Products.
  If you are directed to a Designated Pharmacy and you choose not to obtain your Specialty Prescription
  Drug Product from a Designated Pharmacy, you will be subject to the non-Network Benefit for that
  Specialty Prescription Drug Product.
  Please see Section 3: Defined Terms for a full description of Specialty Prescription Drug Product and
  Designated Pharmacy.
  Refer to the Outpatient Prescription Drug Schedule of Benefits for details on Specialty Prescription Drug
  Product supply limits.
  Prescription Drugs from a Retail Network Pharmacy
  Benefits are provided for Prescription Drug Products dispensed by a retail Network Pharmacy.
  Refer to the Outpatient Prescription Drug Schedule of Benefits for details on retail Network Pharmacy
  supply limits.
  Prescription Drugs from a Retail Non-Network Pharmacy
  Benefits are provided for Prescription Drug Products dispensed by a retail non-Network Pharmacy.
  If the Prescription Drug Product is dispensed by a retail non-Network Pharmacy, you must pay for the
  Prescription Drug Product at the time it is dispensed and then file a claim for reimbursement with us, as
  described in your Certificate, Section 5: How to File a Claim. We will not reimburse you for the difference
  between the Predominant Reimbursement Rate and the non-Network Pharmacy's Usual and Customary
  Charge for that Prescription Drug Product. We will not reimburse you for any non-covered drug product.
  In most cases, you will pay more if you obtain Prescription Drug Products from a non-Network Pharmacy.
  Refer to the Outpatient Prescription Drug Schedule of Benefits for details on retail non-Network Pharmacy
  supply limits.
  Prescription Drug Products from a Mail Order Network Pharmacy
  Benefits are provided for certain Prescription Drug Products dispensed by a mail order Network
  Pharmacy.
  Refer to the Outpatient Prescription Drug Schedule of Benefits for details on mail order Network
  Pharmacy supply limits.


  RDR.RX.PLS.16.I.11.CA                               14
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 144 of 176 Page ID
                                    #:252


  Please access www.myuhc.com through the Internet or call Customer Care at the telephone number on
  your ID card to determine if Benefits are provided for your Prescription Drug Product and for information
  on how to obtain your Prescription Drug Product through a mail order Network Pharmacy.




  RDR.RX.PLS.16.I.11.CA                               15
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 145 of 176 Page ID
                                    #:253




                                   Section 2: Exclusions
  Exclusions from coverage listed in the Certificate also apply to this Rider. In addition, the exclusions listed
  below apply.
  When an exclusion applies to only certain Prescription Drug Products, you can access www.myuhc.com
  through the Internet or call Customer Care at the telephone number on your ID card for information on
  which Prescription Drug Products are excluded.
  1.    Coverage for Prescription Drug Products for the amount dispensed (days' supply or quantity limit)
        which exceeds the supply limit.
  2.    Coverage for Prescription Drug Products for the amount dispensed (days' supply or quantity limit)
        which is less than the minimum supply limit.
  3.    Prescription Drug Products dispensed outside the United States, except as required for Emergency
        treatment.
  4.    Drugs which are prescribed, dispensed or intended for use during an Inpatient Stay.
  5.    Experimental or Investigational or Unproven Services and medications; medications used for
        experimental indications and/or dosage regimens that are Experimental, Investigational or
        Unproven.
  6.    Prescription Drug Products furnished by the local, state or federal government. Any Prescription
        Drug Product to the extent payment or benefits are provided or available from the local, state or
        federal government (for example, Medicare) whether or not payment or benefits are received,
        except as otherwise provided by law.
  7.    Health services for which other coverage is required by federal, state or local law to be purchased
        or provided through other arrangements. This includes, but is not limited to, coverage required by
        workers' compensation, no-fault auto insurance, or similar legislation. This exclusion only applies
        when you are legally entitled to such other coverage and you are able to receive health services
        under the other coverage arrangement.
  8.    Any product dispensed for the purpose of appetite suppression or weight loss.
  9.    A Pharmaceutical Product for which Benefits are provided in your Certificate. This exclusion does
        not apply to Depo Provera and other injectable drugs used for contraception.
  10.   Durable Medical Equipment. Prescribed and non-prescribed outpatient supplies, other than the
        diabetic supplies and inhaler spacers specifically stated as covered. This exclusion does not apply
        to vitamins that have an A or B recommendation from the U.S. Preventive Services Task Force
        (USPSTF) that are required to be covered under the Patient Protection and Affordable Care Act
        (PPACA).
  11.   General vitamins, except the following which require a Prescription Order or Refill: prenatal
        vitamins, vitamins with fluoride, and single entity vitamins.
  12.   Unit dose packaging or repackagers of Prescription Drug Products.
  13.   Medications used for cosmetic purposes.
  14.   Prescription Drug Products, including New Prescription Drug Products or new dosage forms, that
        do not meet the definition of a Covered Health Service.
  15.   Prescription Drug Products as a replacement for a previously dispensed Prescription Drug Product
        that was lost, stolen, broken or destroyed.
  16.   Prescription Drug Products when prescribed to treat infertility.

  RDR.RX.PLS.16.I.11.CA                                 16
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 146 of 176 Page ID
                                    #:254


  17.   Certain Prescription Drug Products for smoking cessation.
  18.   Compounded drugs that do not contain at least one ingredient that has been approved by the U.S.
        Food and Drug Administration (FDA) and requires a Prescription Order or Refill. Compounded
        drugs that contain a non-FDA approved bulk chemical. Compounded drugs that are available as a
        similar commercially available Prescription Drug Product. (Compounded drugs that contain at least
        one ingredient that requires a Prescription Order or Refill are assigned to Tier 3.)
  19.   Drugs available over-the-counter that do not require a Prescription Order or Refill by federal or
        state law before being dispensed, unless we have designated the over-the-counter medication as
        eligible for coverage as if it were a Prescription Drug Product and it is obtained with a Prescription
        Order or Refill from a Physician. Prescription Drug Products that are available in over-the-counter
        form or comprised of components that are available in over-the-counter form or equivalent. Certain
        Prescription Drug Products that are Therapeutically Equivalent to an over-the-counter drug or
        supplement. Such determinations may be made up to six times during a calendar year, and we
        may decide at any time to reinstate Benefits for a Prescription Drug Product that was previously
        excluded under this provision. This exclusion does not apply to over-the-counter drugs used for
        smoking cessation. This exclusion does not apply to prescribed over-the-counter FDA-approved
        contraceptives or over-the-counter medications that have an A or B recommendation from the U.S.
        Preventive Services Task Force (USPSTF) when prescribed by a Network provider for which
        Benefits are available, without cost sharing, as described under Preventive Care Services in
        Section 1: Covered Health Services.
  20.   Certain New Prescription Drug Products and/or new dosage forms until the date they are reviewed
        and assigned to a tier by our PDL Management Committee.
  21.   Growth hormone for children with familial short stature (short stature based upon heredity and not
        caused by a diagnosed medical condition).
  22.   Any product for which the primary use is a source of nutrition, nutritional supplements, or dietary
        management of disease, even when used for the treatment of a health condition, except as
        described under Phenylketonuria (PKU) Treatment in Section 1: Covered Health Services.
  23.   A Prescription Drug Product that contains (an) active ingredient(s) available in and Therapeutically
        Equivalent to another covered Prescription Drug Product unless Medically Necessary. Such
        determinations may be made up to six times during a calendar year, and we may decide at any
        time to reinstate Benefits for a Prescription Drug Product that was previously excluded under this
        provision.
  24.   A Prescription Drug Product that contains (an) active ingredient(s) which is (are) a modified version
        of and Therapeutically Equivalent to another covered Prescription Drug Product unless Medically
        Necessary. Such determinations may be made up to six times during a calendar year, and we may
        decide at any time to reinstate Benefits for a Prescription Drug Product that was previously
        excluded under this provision.
  25.   Certain Prescription Drug Products that have not been prescribed by a Specialist Physician.
  26.   A Prescription Drug Product that contains marijuana, including medical marijuana.
  27.   Dental products, including but not limited to prescription fluoride topicals.




  RDR.RX.PLS.16.I.11.CA                                17
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 147 of 176 Page ID
                                    #:255




                              Section 3: Defined Terms
  Brand-name - a Prescription Drug Product: (1) which is manufactured and marketed under a trademark
  or name by a specific drug manufacturer; or (2) that we identify as a Brand-name product, based on
  available data resources including, but not limited to, data sources such as medi-span or First DataBank,
  that classify drugs as either brand or generic based on a number of factors. You should know that all
  products identified as a "brand name" by the manufacturer, pharmacy, or your Physician may not be
  classified as Brand-name by us.
  Chemically Equivalent - when Prescription Drug Products contain the same active ingredient.
  Designated Pharmacy - a pharmacy that has entered into an agreement with us or with an organization
  contracting on our behalf, to provide specific Prescription Drug Products, including, but not limited to,
  Specialty Prescription Drug Products. The fact that a pharmacy is a Network Pharmacy does not mean
  that it is a Designated Pharmacy.
  Generic - a Prescription Drug Product: (1) that is Chemically Equivalent to a Brand-name drug; or (2) that
  we identify as a Generic product based on available data resources including, but not limited to, data
  sources such as medi-span or First DataBank, that classify drugs as either brand or generic based on a
  number of factors. You should know that all products identified as a "generic" by the manufacturer,
  pharmacy or your Physician may not be classified as a Generic by us.
  Maintenance Medication - a Prescription Drug Product anticipated to be used for six months or more to
  treat or prevent a chronic condition. You may determine whether a Prescription Drug Product is a
  Maintenance Medication through the Internet at www.myuhc.com or by calling Customer Care at the
  telephone number on your ID card.
  Network Pharmacy - a pharmacy that has:

       Entered into an agreement with us or an organization contracting on our behalf to provide
        Prescription Drug Products to Covered Persons.

       Agreed to accept specified reimbursement rates for dispensing Prescription Drug Products.

       Been designated by us as a Network Pharmacy.
  New Prescription Drug Product - a Prescription Drug Product or new dosage form of a previously
  approved Prescription Drug Product, for the period of time starting on the date the Prescription Drug
  Product or new dosage form is approved by the U.S. Food and Drug Administration (FDA) and ending on
  the earlier of the following dates:

       The date it is assigned to a tier by our PDL Management Committee.
       December 31st of the following calendar year.
  Predominant Reimbursement Rate - the amount we will pay to reimburse you for a Prescription Drug
  Product that is dispensed at a non-Network Pharmacy. The Predominant Reimbursement Rate for a
  particular Prescription Drug Product dispensed at a non-Network Pharmacy includes a dispensing fee
  and any applicable sales tax. We calculate the Predominant Reimbursement Rate using our Prescription
  Drug Charge that applies for that particular Prescription Drug Product at most Network Pharmacies.
  Prescription Drug Charge - the rate we have agreed to pay our Network Pharmacies, including the
  applicable dispensing fee and any applicable sales tax, for a Prescription Drug Product dispensed at a
  Network Pharmacy.
  Prescription Drug List - a list that categorizes into tiers medications, products or devices that have been
  approved by the U.S. Food and Drug Administration (FDA). This list is subject to our periodic review and
  modification (generally quarterly, but no more than six times per calendar year). You may determine to


  RDR.RX.PLS.16.I.11.CA                               18
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 148 of 176 Page ID
                                    #:256


  which tier a particular Prescription Drug Product has been assigned through the Internet at
  www.myuhc.com or by calling Customer Care at the telephone number on your ID card.
  Prescription Drug List (PDL) Management Committee - the committee that we designate for, among
  other responsibilities, classifying Prescription Drug Products into specific tiers.
  Prescription Drug Product - a medication, product or device that has been approved by the U.S. Food
  and Drug Administration (FDA) and that can, under federal or state law, be dispensed only pursuant to a
  Prescription Order or Refill.
  A Prescription Drug Product includes a drug approved by the U.S. Food and Drug Administration, which
  is prescribed for a use that is different from the use for which the U.S. Food and Drug Administration
  approved it, when needed for treatment of a chronic and seriously debilitating or Life-Threatening
  condition. The drug must be recognized for the specific treatment for which the drug is being prescribed
  by any of the following: (1) the American Hospital Formulary Service's Drug Information; (2) one of the
  following compendia, if recognized by the federal Centers for Medicare and Medicaid Services as part of
  an anticancer chemotherapeutic regimen: Elsevier Gold Standard's Clinical Pharmacology, National
  Comprehensive Cancer Network Drug and Biologics Compendium, or Thomson Microdex DrugDex; or (3)
  it is recommended by two articles from major peer reviewed medical journals. However, there is no
  coverage for any drug that the U.S. Food and Drug Administration or a major peer reviewed medical
  journal has determined to be contraindicated for the specific treatment for which the drug has been
  prescribed. Benefits will also include Medically Necessary Covered Health Services associated with the
  administration of a drug subject to the conditions of this Policy.
  A Prescription Drug Product includes a drug approved by the U.S. Food and Drug Administration
  prescribed to treat cancer during certain clinical trials as described in the Certificate of Coverage.
  A Prescription Drug Product includes a medication that, due to its characteristics, is appropriate for self-
  administration or administration by a non-skilled caregiver. For the purpose of Benefits under the Policy,
  this definition includes:

       Inhalers (with spacers).

       Insulin.
       The following diabetic supplies:
              standard insulin syringes with needles;
              blood-testing strips - glucose;
              urine-testing strips - glucose;
              ketone-testing strips and tablets;
              lancets and lancet devices; and
              glucose monitors.

       Disposable devices which are Medically Necessary for the administration of a covered outpatient
        Prescription Drug Product.
  Prescription Order or Refill - the directive to dispense a Prescription Drug Product issued by a duly
  licensed health care provider whose scope of practice permits issuing such a directive.
  Preventive Care Medications - the medications that are obtained at a Network Pharmacy with a
  Prescription Order or Refill from a Physician and that are payable at 100% of the Prescription Drug
  Charge (without application of any Copayment, Coinsurance, Annual Deductible, Annual Drug Deductible
  or Specialty Prescription Drug Product Annual Deductible) as required by applicable law under any of the
  following:



  RDR.RX.PLS.16.I.11.CA                                 19
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 149 of 176 Page ID
                                    #:257


       Evidence-based items or services that have in effect a rating of "A" or "B" in the current
        recommendations of the United States Preventive Services Task Force.

       With respect to infants, children and adolescents, evidence-informed preventive care and
        screenings provided for in the comprehensive guidelines supported by the Health Resources and
        Services Administration.

       With respect to women, such additional preventive care and screenings as provided for in
        comprehensive guidelines supported by the Health Resources and Services Administration.
  You may determine whether a drug is a Preventive Care Medication through the internet at
  www.myuhc.com or by calling Customer Care at the telephone number on your ID card.
  Specialty Prescription Drug Product - Prescription Drug Products that are generally high cost, self-
  administered biotechnology drugs used to treat patients with certain illnesses. Specialty Prescription Drug
  Products include orally administered anticancer medications used to kill or slow the growth of cancerous
  cells. You may access a complete list of Specialty Prescription Drug Products through the Internet at
  www.myuhc.com or by calling Customer Care at the telephone number on your ID card.
  Therapeutically Equivalent - when Prescription Drug Products have essentially the same efficacy and
  adverse effect profile.
  Usual and Customary Charge - the usual fee that a pharmacy charges individuals for a Prescription
  Drug Product without reference to reimbursement to the pharmacy by third parties. The Usual and
  Customary Charge includes a dispensing fee and any applicable sales tax.




  RDR.RX.PLS.16.I.11.CA                               20
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 150 of 176 Page ID
                                    #:258



  Important Notices under the Patient Protection and Affordable Care
  Act (PPACA)

  Changes in Federal Law that Impact Benefits
  There are changes in Federal law which may impact coverage and Benefits stated in the Certificate of
  Coverage (Certificate) and Schedule of Benefits. A summary of those changes and the dates the changes
  are effective appear below.


  Patient Protection and Affordable Care Act (PPACA)
  Effective for policies that are new or renewing on or after September 23, 2010, the requirements listed
  below apply.
       Lifetime limits on the dollar amount of essential benefits available to you under the terms of your
        plan are no longer permitted. Essential benefits include the following:
        Ambulatory patient services; emergency services, hospitalization; laboratory services; maternity
        and newborn care, mental health and substance use disorder services (including behavioral health
        treatment); prescription drugs; rehabilitative and habilitative services and devices; preventive and
        wellness services and chronic disease management; and pediatric services, including oral and
        vision care.

       On or before the first day of the first plan year beginning on or after September 23, 2010, the
        enrolling group will provide a 30 day enrollment period for those individuals who are still eligible
        under the plan's eligibility terms but whose coverage ended by reason of reaching a lifetime limit on
        the dollar value of all benefits.

       Essential benefits for plan years beginning prior to January 1, 2014 can only be subject to
        restricted annual limits. Restricted annual limits for each person covered under the plan may be no
        less than the following:
              For plan or policy years beginning on or after September 23, 2010 but before September 23,
               2011, $750,000.
              For plan or policy years beginning on or after September 23, 2011 but before September 23,
               2012, $1,250,000.
              For plan or policy years beginning on or after September 23, 2012 but before January 1,
               2014, $2,000,000.
        Please note that for plan years beginning on or after January 1, 2014, essential health benefits
        cannot be subject to annual or lifetime dollar limits.

       Coverage for enrolled dependent children is no longer conditioned upon full-time student status or
        other dependency requirements and will remain in place until the child's 26th birthday. If you have
        a grandfathered plan, the enrolling group is not required to extend coverage to age 26 if the child is
        eligible to enroll in an eligible employer-sponsored health plan (as defined by law). Under the
        PPACA a plan generally is "grandfathered" if it was in effect on March 23, 2010 and there are no
        substantial changes in the benefit design as described in the Interim Final Rule on Grandfathered
        Health Plans at that time.
        On or before the first day of the first plan year beginning on or after September 23, 2010, the
        enrolling group will provide a 30 day dependent child special open enrollment period for dependent
        children who are not currently enrolled under the policy and who have not yet reached age 26.



                                                       I
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 151 of 176 Page ID
                                    #:259


      During this dependent child special open enrollment period, subscribers who are adding a
      dependent child and who have a choice of coverage options will be allowed to change options.

     If your plan includes coverage for enrolled dependent children beyond the age of 26, which is
      conditioned upon full-time student status, the following applies:
      Coverage for enrolled dependent children who are required to maintain full-time student status in
      order to continue eligibility under the policy is subject to the statute known as Michelle's Law. This
      law amends ERISA, the Public Health Service Act, and the Internal Revenue Code and requires
      group health plans, which provide coverage for dependent children who are post-secondary school
      students, to continue such coverage if the student loses the required student status because he or
      she must take a medically necessary leave of absence from studies due to a serious illness or
      Injury.

     If you do not have a grandfathered plan, in-network benefits for preventive care services described
      below will be paid at 100%, and not subject to any deductible, coinsurance or copayment. If you
      have pharmacy benefit coverage, your plan may also be required to cover preventive care
      medications that are obtained at a network pharmacy at 100%, and not subject to any deductible,
      coinsurance or copayment, as required by applicable law under any of the following:
           Evidence-based items or services that have in effect a rating of "A" or "B" in the current
            recommendations of the United States Preventive Services Task Force.
           Immunizations that have in effect a recommendation from the Advisory Committee on
            Immunization Practices of the Centers for Disease Control and Prevention.
           With respect to infants, children and adolescents, evidence-informed preventive care and
            screenings provided for in the comprehensive guidelines supported by the Health Resources
            and Services Administration.
           With respect to women, such additional preventive care and screenings as provided for in
            comprehensive guidelines supported by the Health Resources and Services Administration.

     Retroactive rescission of coverage under the policy is permitted, with 30 days advance written
      notice, only in the following two circumstances:
           The individual performs an act, practice or omission that constitutes fraud.
           The individual makes an intentional misrepresentation of a material fact.
     Other changes provided for under the PPACA do not impact your plan because your plan already
      contains these benefits. These include:
           Direct access to OB/GYN care without a referral or authorization requirement.
           The ability to designate a pediatrician as a primary care physician (PCP) if your plan requires
            a PCP designation.
           Prior authorization is not required before you receive services in the emergency department
            of a hospital.
            If you seek emergency care from out-of-network providers in the emergency department of a
            hospital your cost sharing obligations (copayments/coinsurance) will be the same as would
            be applied to care received from in-network providers.




                                                     II
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 152 of 176 Page ID
                                    #:260


  Effective for policies that are new or renewing on or after January 1, 2014, the
  requirements listed below apply:

  If your plan includes coverage for Clinical Trials, the following applies:
  The clinical trial benefit has been modified to distinguish between clinical trials for cancer and other life
  threatening conditions and those for non-life threatening conditions. For trials for cancer/other life
  threatening conditions, routine patient costs now include those for covered individuals participating in a
  preventive clinical trial and Phase IV trials. This modification is optional for certain grandfathered health
  plans. Refer to your plan documents to determine if this modification has been made to your plan.


  Pre-Existing Conditions:
  Any pre-existing condition exclusions (including denial of benefit or coverage) will not apply to covered
  persons regardless of age.


  Some Important Information about Appeal and External Review Rights under
  PPACA
  If you are enrolled in a non-grandfathered plan with an effective date or plan year anniversary on or after
  September 23, 2010, the Patient Protection and Affordable Care Act of 2010 (PPACA), as amended, sets
  forth new and additional internal appeal and external review rights beyond those that some plans may
  have previously offered. Also, certain grandfathered plans are complying with the additional internal
  appeal and external review rights provisions on a voluntary basis. Please refer to your benefit plan
  documents, including amendments and notices, or speak with your employer or UnitedHealthcare for
  more information on the appeal rights available to you. (Also, please refer to the Claims and Appeal
  Notice section of this document.)
  What if I receive a denial, and need help understanding it? Please call UnitedHealthcare at the
  number listed on your health plan ID card.
  What if I don't agree with the denial? You have a right to appeal any decision to not pay for an item or
  service.
  How do I file an appeal? The initial denial letter or Explanation of Benefits that you receive from
  UnitedHealthcare will give you the information and the timeframe to file an appeal.
  What if my situation is urgent? If your situation is urgent, your review will be conducted as quickly as
  possible. If you believe your situation is urgent, you may request an expedited review, and, if applicable,
  file an external review at the same time. For help call UnitedHealthcare at the number listed on your
  health plan ID card.
  Generally, an urgent situation is when your health may be in serious jeopardy. Or when, in the opinion of
  your doctor, you may be experiencing severe pain that cannot be adequately controlled while you wait for
  a decision on your appeal.
  Who may file an appeal? Any member or someone that member names to act as an authorized
  representative may file an appeal. For help call UnitedHealthcare at the number listed on your health plan
  ID card.
  Can I provide additional information about my claim? Yes, you may give us additional information
  supporting your claim. Send the information to the address provided in the initial denial letter or
  Explanation of Benefits.
  Can I request copies of information relating to my claim? Yes. There is no cost to you for these
  copies. Send your request to the address provided in the initial denial letter or Explanation of Benefits.



                                                         III
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 153 of 176 Page ID
                                    #:261


  What happens if I don't agree with the outcome of my appeal? If you appeal, we will review our
  decision. We will also send you our written decision within the time allowed. If you do not agree with the
  decision, you may be able to request an external review of your claim by an independent third party. If so,
  they will review the denial and issue a final decision.
  If I need additional help, what should I do? For questions on your appeal rights, you may call
  UnitedHealthcare at the number listed on your health plan ID card for assistance. You may also contact
  the support groups listed below.
  Are verbal translation services available to me during an appeal? Yes. Contact UnitedHealthcare at
  the number listed on your health plan ID card. Ask for verbal translation services for your questions.
  Is there other help available to me? For questions about appeal rights, an unfavorable benefit decision,
  or for help, you may also contact the Employee Benefits Security Administration at 1-866-444-EBSA
  (3272). Your state consumer assistance program may also be able to help you.
  (http://www.dol.gov.ebsa/healthreform/ -click link for Consumer Assistance Programs)
  For information on appeals and other PPACA regulations, visit www.healthcare.gov.


  If your plan includes coverage for Mental Health or Substance Use,
  the following applies:

  Mental Health/Substance Use Disorder Parity
  Effective for Policies that are new or renewing on or after July 1, 2010, Benefits are subject to final
  regulations supporting the Mental Health Parity and Addiction Equity Act of 2008 (MHPAEA). Benefits for
  mental health conditions and substance use disorder conditions that are Covered Health Services under
  the Policy must be treated in the same manner and provided at the same level as Covered Health
  Services for the treatment of other Sickness or Injury. Benefits for Mental Health Services and Substance
  Use Disorder Services are not subject to any annual maximum benefit limit (including any day, visit or
  dollar limit).
  MHPAEA requires that the financial requirements for coinsurance and copayments for mental health and
  substance use disorder conditions must be no more restrictive than those coinsurance and copayment
  requirements for substantially all medical/surgical benefits. MHPAEA requires specific testing to be
  applied to classifications of benefits to determine the impact of these financial requirements on mental
  health and substance use disorder benefits. Based upon the results of that testing, it is possible that
  coinsurance or copayments that apply to mental health conditions and substance use disorder conditions
  in your benefit plan may be reduced.




                                                      IV
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 154 of 176 Page ID
                                    #:262



  Women's Health and Cancer Rights Act of 1998
  As required by the Women's Health and Cancer Rights Act of 1998, Benefits under the Policy are
  provided for mastectomy, including reconstruction and surgery to achieve symmetry between the breasts,
  prostheses, and complications resulting from a mastectomy (including lymphedema).
  If you are receiving Benefits in connection with a mastectomy, Benefits are also provided for the following
  Covered Health Services, as you determine appropriate with your attending Physician:

       All stages of reconstruction of the breast on which the mastectomy was performed;

       Surgery and reconstruction of the other breast to produce a symmetrical appearance; and
       Prostheses and treatment of physical complications of the mastectomy, including lymphedema.
  The amount you must pay for such Covered Health Services (including Copayments, Coinsurance and
  any Annual Deductible) are the same as are required for any other Covered Health Service. Limitations
  on Benefits are the same as for any other Covered Health Service.


  Statement of Rights under the Newborns' and Mothers' Health
  Protection Act
  Under Federal law, group health plans and health insurance issuers offering group health insurance
  coverage generally may not restrict Benefits for any Hospital length of stay in connection with childbirth
  for the mother or newborn child to less than 48 hours following a vaginal delivery, or less than 96 hours
  following a delivery by cesarean section. However, the plan or issuer may pay for a shorter stay if the
  attending provider (e.g. your Physician, nurse midwife, or physician assistant), after consultation with the
  mother, discharges the mother or newborn earlier.
  Also, under Federal law, plans and issuers may not set the level of Benefits or out-of-pocket costs so that
  any later portion of the 48-hour (or 96-hour) stay is treated in a manner less favorable to the mother or
  newborn than any earlier portion of the stay.
  In addition, a plan or issuer may not, under Federal law, require that a Physician or other health care
  provider obtain authorization for prescribing a length of stay of up to 48 hours (or 96 hours). However, to
  use certain providers or facilities, or to reduce your out-of- pocket costs, you may be required to obtain
  precertification. For information on precertification, contact your issuer.




                                                       V
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 155 of 176 Page ID
                                    #:263



  Claims and Appeal Notice
  This Notice is provided to you in order to describe our responsibilities under Federal law for
  making benefit determinations and your right to appeal adverse benefit determinations. To the
  extent that state law provides you with more generous timelines or opportunities for appeal, those
  rights also apply to you. Please refer to your benefit documents for information about your rights
  under state law.


  Benefit Determinations
  Post-service Claims
  Post-service claims are those claims that are filed for payment of Benefits after medical care has been
  received. If your post-service claim is denied, you will receive a written notice from us within 30 days of
  receipt of the claim, as long as all needed information was provided with the claim. We will notify you
  within this 30 day period if additional information is needed to process the claim, and may request a one
  time extension not longer than 15 days and pend your claim until all information is received.
  Once notified of the extension, you then have 45 days to provide this information. If all of the needed
  information is received within the 45-day time frame, and the claim is denied, we will notify you of the
  denial within 15 days after the information is received. If you don't provide the needed information within
  the 45-day period, your claim will be denied.
  A denial notice will explain the reason for denial, refer to the part of the plan on which the denial is based,
  and provide the claim appeal procedures.
  If you have prescription drug Benefits and are asked to pay the full cost of a prescription when you fill it at
  a retail or mail-order pharmacy, and if you believe that it should have been paid under the Policy, you
  may submit a claim for reimbursement in accordance with the applicable claim filing procedures. If you
  pay a Copayment and believe that the amount of the Copayment was incorrect, you also may submit a
  claim for reimbursement in accordance with the applicable claim filing procedures. When you have filed a
  claim, your claim will be treated under the same procedures for post-service group health plan claims as
  described in this section.
  Pre-service Requests for Benefits
  Pre-service requests for Benefits are those requests that require notification or approval prior to receiving
  medical care. If you have a pre-service request for Benefits, and it was submitted properly with all needed
  information, we will send you written notice of the decision from us within 15 days of receipt of the
  request. If you filed a pre-service request for Benefits improperly, we will notify you of the improper filing
  and how to correct it within five days after the pre-service request for Benefits was received. If additional
  information is needed to process the pre-service request, we will notify you of the information needed
  within 15 days after it was received, and may request a one time extension not longer than 15 days and
  pend your request until all information is received. Once notified of the extension you then have 45 days
  to provide this information. If all of the needed information is received within the 45-day time frame, we
  will notify you of the determination within 15 days after the information is received. If you don't provide the
  needed information within the 45-day period, your request for Benefits will be denied. A denial notice will
  explain the reason for denial, refer to the part of the plan on which the denial is based, and provide the
  appeal procedures.
  If you have prescription drug Benefits and a retail or mail order pharmacy fails to fill a prescription that
  you have presented, you may file a pre-service health request for Benefits in accordance with the
  applicable claim filing procedure. When you have filed a request for Benefits, your request will be treated
  under the same procedures for pre-service group health plan requests for Benefits as described in this
  section.




                                                        VI
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 156 of 176 Page ID
                                    #:264


  Urgent Requests for Benefits that Require Immediate Attention
  Urgent requests for Benefits are those that require notification or a benefit determination prior to receiving
  medical care, where a delay in treatment could seriously jeopardize your life or health, or the ability to
  regain maximum function or, in the opinion of a Physician with knowledge of your medical condition, could
  cause severe pain. In these situations, you will receive notice of the benefit determination in writing or
  electronically within 72 hours after we receive all necessary information, taking into account the
  seriousness of your condition.
  If you filed an urgent request for Benefits improperly, we will notify you of the improper filing and how to
  correct it within 24 hours after the urgent request was received. If additional information is needed to
  process the request, we will notify you of the information needed within 24 hours after the request was
  received. You then have 48 hours to provide the requested information.
  You will be notified of a benefit determination no later than 48 hours after:
       Our receipt of the requested information; or

       The end of the 48-hour period within which you were to provide the additional information, if the
        information is not received within that time.
  A denial notice will explain the reason for denial, refer to the part of the plan on which the denial is based,
  and provide the claim appeal procedures.


  Concurrent Care Claims
  If an on-going course of treatment was previously approved for a specific period of time or number of
  treatments, and your request to extend the treatment is an urgent request for Benefits as defined above,
  your request will be decided within 24 hours, provided your request is made at least 24 hours prior to the
  end of the approved treatment. We will make a determination on your request for the extended treatment
  within 24 hours from receipt of your request.
  If your request for extended treatment is not made at least 24 hours prior to the end of the approved
  treatment, the request will be treated as an urgent request for Benefits and decided according to the
  timeframes described above. If an on-going course of treatment was previously approved for a specific
  period of time or number of treatments, and you request to extend treatment in a non-urgent
  circumstance, your request will be considered a new request and decided according to post-service or
  pre-service timeframes, whichever applies.


  Questions or Concerns about Benefit Determinations
  If you have a question or concern about a benefit determination, you may informally contact our Customer
  Care department before requesting a formal appeal. If the Customer Care representative cannot resolve
  the issue to your satisfaction over the phone, you may submit your question in writing. However, if you
  are not satisfied with a benefit determination as described above, you may appeal it as described below,
  without first informally contacting a Customer Care representative. If you first informally contact our
  Customer Care department and later wish to request a formal appeal in writing, you should again contact
  Customer Care and request an appeal. If you request a formal appeal, a Customer Care representative
  will provide you with the appropriate address.
  If you are appealing an urgent claim denial, please refer to Urgent Appeals that Require Immediate Action
  below and contact our Customer Care department immediately.


  How to Appeal a Claim Decision
  If you disagree with a pre-service request for Benefits determination or post-service claim determination
  or a rescission of coverage determination after following the above steps, you can contact us in writing to
  formally request an appeal.

                                                        VII
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 157 of 176 Page ID
                                    #:265


  Your request should include:
       The patient's name and the identification number from the ID card.
       The date(s) of medical service(s).

       The provider's name.
       The reason you believe the claim should be paid.
       Any documentation or other written information to support your request for claim payment.
  Your first appeal request must be submitted to us within 180 days after you receive the claim denial.


  Appeal Process
  A qualified individual who was not involved in the decision being appealed will be appointed to decide the
  appeal. If your appeal is related to clinical matters, the review will be done in consultation with a health
  care professional with appropriate expertise in the field, who was not involved in the prior determination.
  We may consult with, or seek the participation of, medical experts as part of the appeal resolution
  process. You consent to this referral and the sharing of pertinent medical claim information through the
  submission of your appeal. Upon request and free of charge, you have the right to reasonable access to
  and copies of all documents, records, and other information relevant to your claim for Benefits. In
  addition, if any new or additional evidence is relied upon or generated by us during the determination of
  the appeal, we will provide it to you free of charge and sufficiently in advance of the due date of the
  response to the adverse benefit determination.


  Appeals Determinations
  Pre-service Requests for Benefits and Post-service Claim Appeals
  You will be provided written or electronic notification of the decision on your appeal as follows:

       For appeals of pre-service requests for Benefits as identified above, the first level appeal will be
        conducted and you will be notified of the decision within 15 days from receipt of a request for
        appeal of a denied request for Benefits. The second level appeal will be conducted and you will be
        notified of the decision within 15 days from receipt of a request for review of the first level appeal
        decision.

       For appeals of post-service claims as identified above, the first level appeal will be conducted and
        you will be notified of the decision within 30 days from receipt of a request for appeal of a denied
        claim. The second level appeal will be conducted and you will be notified of the decision within 30
        days from receipt of a request for review of the first level appeal decision.
  For procedures associated with urgent requests for Benefits, see Urgent Appeals that Require Immediate
  Action below.
  If you are not satisfied with the first level appeal decision, you have the right to request a second level
  appeal. Your second level appeal request must be submitted to us within 60 days from receipt of the first
  level appeal decision.
  Please note that our decision is based only on whether or not Benefits are available under the Policy for
  the proposed treatment or procedure. The decision to obtain the proposed treatment or procedure
  regardless of our decision is between you and your Physician.




                                                       VIII
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 158 of 176 Page ID
                                    #:266


  Urgent Appeals that Require Immediate Action
  Your appeal may require immediate action if a delay in treatment could significantly increase the risk to
  your health, or the ability to regain maximum function, or cause severe pain. In these urgent situations:

       The appeal does not need to be submitted in writing. You or your Physician should call us as soon
        as possible.

       We will provide you with a written or electronic determination within 72 hours following receipt of
        your request for review of the determination, taking into account the seriousness of your condition.




                                                       IX
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 159 of 176 Page ID
                                    #:267



  HEALTH PLAN NOTICES OF PRIVACY PRACTICES

  MEDICAL INFORMATION PRIVACY NOTICE
  THIS NOTICE DESCRIBES HOW MEDICAL INFORMATION ABOUT YOU MAY BE USED AND
  DISCLOSED AND HOW YOU CAN GET ACCESS TO THIS INFORMATION.
  PLEASE REVIEW IT CAREFULLY.
  Effective January 1, 2015
     1
  We are required by law to protect the privacy of your health information. We are also required to send
  you this notice, which explains how we may use information about you and when we can give out or
  "disclose" that information to others. You also have rights regarding your health information that are
  described in this notice. We are required by law to abide by the terms of this notice.
  The terms "information" or "health information" in this notice include any information we maintain that
  reasonably can be used to identify you and that relates to your physical or mental health condition, the
  provision of health care to you, or the payment for such health care. We will comply with the requirements
  of applicable privacy laws relating to notifying you in the event of a breach of your health information.
  We have the right to change our privacy practices and the terms of this notice. If we make a material
  change to our privacy practices, we will provide to you, in our next annual distribution, either a revised
  notice or information about the material change and how to obtain a revised notice. We will provide you
  with this information either by direct mail or electronically in accordance with applicable law. In all cases,
  we will post the revised notice on your health plan website such as www.myuhc.com or
  www.uhcwest.com. We reserve the right to make any revised or changed notice effective for information
  we already have and for information that we receive in the future.
  UnitedHealth Group collects and maintains oral, written and electronic information to administer our
  business and to provide products, services and information of importance to our enrollees. We maintain
  physical, electronic and procedural security safeguards in the handling and maintenance of our enrollee's
  information, in accordance with applicable state and federal standards, to protect against risks such as
  loss, destruction or misuse.




                                                         X
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 160 of 176 Page ID
                                    #:268



  How We Use or Disclose Information
  We must use and disclose your health information to provide that information:

       To you or someone who has the legal right to act for you (your personal representative) in order to
        administer your rights as described in this notice; and
       To the Secretary of the Department of Health and Human Services, if necessary, to make sure
        your privacy is protected.
  We have the right to use and disclose health information for your treatment, to pay for your health care
  and to operate our business. For example, we may use or disclose your health information:

       For Payment of premiums due us, to determine your coverage, and to process claims for health
        care services you receive, including for subrogation or coordination of other benefits you may have.
        For example, we may tell a doctor whether you are eligible for coverage and what percentage of
        the bill may be covered.

       For Treatment. We may use or disclose health information to aid in your treatment or the
        coordination of your care. For example, we may disclose information to your physicians or hospitals
        to help them provide medical care to you.

       For Health Care Operations. We may use or disclose health information as necessary to operate
        and manage our business activities related to providing and managing your health care coverage.
        For example, we might talk to your physician to suggest a disease management or wellness
        program that could help improve your health or we may analyze data to determine how we can
        improve our services.

       To Provide You Information on Health Related Programs or Products such as alternative
        medical treatments and programs or about health-related products and services, subject to limits
        imposed by law.

       For Plan Sponsors. If your coverage is through an employer sponsored group health plan, we
        may share summary health information and enrollment and disenrollment information with the plan
        sponsor. In addition, we may share other health information with the plan sponsor for plan
        administration if the plan sponsor agrees to special restrictions on its use and disclosure of the
        information in accordance with federal law.

       For Underwriting Purposes. We may use or disclose your health information for underwriting
        purposes; however, we will not use or disclose your genetic information for such purposes.

       For Reminders. We may use or disclose health information to send you reminders about your
        benefits or care, such as appointment reminders with providers who provide medical care to you.
  We may use or disclose your health information for the following purposes under limited circumstances:

       As Required by Law. We may disclose information when required to do so by law.

       To Persons Involved With Your Care. We may use or disclose your health information to a
        person involved in your care or who helps pay for your care, such as a family member, when you
        are incapacitated or in an emergency, or when you agree or fail to object when given the
        opportunity. If you are unavailable or unable to object, we will use our best judgment to decide if
        the disclosure is in your best interests. Special rules apply regarding when we may disclose health
        information to family members and others involved in a deceased individual's care. We may
        disclose health information to any persons involved, prior to the death, in the care or payment for
        care of a deceased individual, unless we are aware that doing so would be inconsistent with a
        preference previously expressed by the deceased.



                                                     XI
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 161 of 176 Page ID
                                    #:269


     For Public Health Activities such as reporting or preventing disease outbreaks to a public health
      authority.
     For Reporting Victims of Abuse, Neglect or Domestic Violence to government authorities that
      are authorized by law to receive such information, including a social service or protective service
      agency.

     For Health Oversight Activities to a health oversight agency for activities authorized by law, such
      as licensure, governmental audits and fraud and abuse investigations.
     For Judicial or Administrative Proceedings such as in response to a court order, search warrant
      or subpoena.
     For Law Enforcement Purposes. We may disclose your health information to a law enforcement
      official for purposes such as providing limited information to locate a missing person or report a
      crime.
     To Avoid a Serious Threat to Health or Safety to you, another person, or the public, by, for
      example, disclosing information to public health agencies or law enforcement authorities, or in the
      event of an emergency or natural disaster.

     For Specialized Government Functions such as military and veteran activities, national security
      and intelligence activities, and the protective services for the President and others.
     For Workers' Compensation as authorized by, or to the extent necessary to comply with, state
      workers compensation laws that govern job-related injuries or illness.
     For Research Purposes such as research related to the evaluation of certain treatments or the
      prevention of disease or disability, if the research study meets privacy law requirements.

     To Provide Information Regarding Decedents. We may disclose information to a coroner or
      medical examiner to identify a deceased person, determine a cause of death, or as authorized by
      law. We may also disclose information to funeral directors as necessary to carry out their duties.

     For Organ Procurement Purposes. We may use or disclose information to entities that handle
      procurement, banking or transplantation of organs, eyes or tissue to facilitate donation and
      transplantation.

     To Correctional Institutions or Law Enforcement Officials if you are an inmate of a correctional
      institution or under the custody of a law enforcement official, but only if necessary (1) for the
      institution to provide you with health care; (2) to protect your health and safety or the health and
      safety of others; or (3) for the safety and security of the correctional institution.
     To Business Associates that perform functions on our behalf or provide us with services if the
      information is necessary for such functions or services. Our business associates are required,
      under contract with us, to protect the privacy of your information and are not allowed to use or
      disclose any information other than as specified in our contract.
     Additional Restrictions on Use and Disclosure. Certain federal and state laws may require
      special privacy protections that restrict the use and disclosure of certain health information,
      including highly confidential information about you. "Highly confidential information" may include
      confidential information under Federal laws governing alcohol and drug abuse information and
      genetic information as well as state laws that often protect the following types of information:
            ♦      1. HIV/AIDS;
            ♦      2. Mental health;
            ♦      3. Genetic tests;



                                                    XII
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 162 of 176 Page ID
                                    #:270


               ♦      4. Alcohol and drug abuse;
               ♦      5. Sexually transmitted diseases and reproductive health information; and
               ♦      6. Child or adult abuse or neglect, including sexual assault.
  If a use or disclosure of health information described above in this notice is prohibited or materially limited
  by other laws that apply to us, it is our intent to meet the requirements of the more stringent law. Attached
  to this notice is a "Federal and State Amendments" document.
  Except for uses and disclosures described and limited as set forth in this notice, we will use and disclose
  your health information only with a written authorization from you. This includes, except for limited
  circumstances allowed by federal privacy law, not using or disclosing psychotherapy notes about you,
  selling your health information to others, or using or disclosing your health information for certain
  promotional communications that are prohibited marketing communications under federal law, without
  your written authorization. Once you give us authorization to release your health information, we cannot
  guarantee that the recipient to whom the information is provided will not disclose the information. You
  may take back or "revoke" your written authorization at any time in writing, except if we have already
  acted based on your authorization. To find out where to mail your written authorization and how to revoke
  an authorization, contact the phone number listed on your ID card.


  What Are Your Rights
  The following are your rights with respect to your health information:
       You have the right to ask to restrict uses or disclosures of your information for treatment,
        payment, or health care operations. You also have the right to ask to restrict disclosures to family
        members or to others who are involved in your health care or payment for your health care. We
        may also have policies on dependent access that authorize your dependents to request certain
        restrictions. Please note that while we will try to honor your request and will permit requests
        consistent with our policies, we are not required to agree to any restriction.

       You have the right to ask to receive confidential communications of information in a different
        manner or at a different place (for example, by sending information to a P.O. Box instead of your
        home address). We will accommodate reasonable requests where a disclosure of all or part of your
        health information otherwise could endanger you. In certain circumstances, we will accept your
        verbal request to receive confidential communications, however, we may also require you confirm
        your request in writing. In addition, any requests to modify or cancel a previous confidential
        communication request must be made in writing. Mail your request to the address listed below.
       You have the right to see and obtain a copy of certain health information we maintain about you
        such as claims and case or medical management records. If we maintain your health information
        electronically, you will have the right to request that we send a copy of your health information in an
        electronic format to you. You can also request that we provide a copy of your information to a third
        party that you identify. In some cases you may receive a summary of this health information. You
        must make a written request to inspect and copy your health information or have your information
        sent to a third party. Mail your request to the address listed below. In certain limited circumstances,
        we may deny your request to inspect and copy your health information. If we deny your request,
        you may have the right to have the denial reviewed. We may charge a reasonable fee for any
        copies.
       You have the right to ask to amend certain health information we maintain about you such as
        claims and case or medical management records, if you believe the health information about you is
        wrong or incomplete. Your request must be in writing and provide the reasons for the requested
        amendment. Mail your request to the address listed below. If we deny your request, you may have
        a statement of your disagreement added to your health information.




                                                       XIII
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 163 of 176 Page ID
                                    #:271


       You have the right to receive an accounting of certain disclosures of your information made by
        us during the six years prior to your request. This accounting will not include disclosures of
        information made: (i) for treatment, payment, and health care operations purposes; (ii) to you or
        pursuant to your authorization; and (iii) to correctional institutions or law enforcement officials; and
        (iv) other disclosures for which federal law does not require us to provide an accounting.

       You have the right to a paper copy of this notice. You may ask for a copy of this notice at any
        time. Even if you have agreed to receive this notice electronically, you are still entitled to a paper
        copy of this notice. You also may obtain a copy of this notice on your health plan website, such as
        www.myuhc.com or www.uhcwest.com.


  Exercising Your Rights
       Contacting your Health Plan. If you have any questions about this notice or want information
        about exercising your rights, please call the toll-free member phone number on your health plan ID
        card or you may contact the UnitedHealth Group Customer Call Center Representative at 1-866-
        633-2446 or TTY 711.
       Submitting a Written Request. Mail to us your written requests to exercise any of your rights,
        including modifying or cancelling a confidential communication, for copies of your records, or
        requesting amendments to your record, at the following address:
                                                UnitedHealthcare
                                        Customer Service - Privacy Unit
                                                PO Box 740815
                                            Atlanta, GA 30374-0815
       Filing a Complaint. If you believe your privacy rights have been violated, you may file a complaint
        with us at the address listed above.
  You may also notify the Secretary of the U.S. Department of Health and Human Services of your
  complaint. We will not take any action against you for filing a complaint.
  1
   This Medical Information Notice of Privacy Practices applies to the following health plans that are
  affiliated with UnitedHealth Group: ACN Group of California, Inc.; All Savers Insurance Company; All
  Savers Life Insurance Company of California; AmeriChoice of Connecticut, Inc.; AmeriChoice of Georgia,
  Inc.; AmeriChoice of New Jersey, Inc.; Arizona Physicians IPA, Inc.; Care Improvement Plus of Maryland,
  Inc.; Care Improvement Plus of Texas Insurance Company; Care Improvement Plus South Central
  Insurance Company; Care Improvement Plus Wisconsin Insurance Company; Citrus Health Care, Inc.;
  Dental Benefit Providers of California, Inc.; Dental Benefit Providers of Illinois, Inc.; Evercare of Arizona,
  Inc.; Golden Rule Insurance Company; Health Plan of Nevada, Inc.; MAMSI Life and Health Insurance
  Company; MD - Individual Practice Association, Inc.; Medical Health Plans of Florida, Inc.; Medica
  HealthCare Plans, Inc.; Midwest Security Life Insurance Company; National Pacific Dental, Inc.;
  Neighborhood Health Partnership, Inc.; Nevada Pacific Dental; Optimum Choice, Inc.; Oxford Health
  Insurance, Inc.; Oxford Health Plans (CT), Inc.; Oxford Health Plans (NJ), Inc.; Oxford Health Plans (NY),
  Inc.; PacifiCare Life and Health Insurance Company; PacifiCare Life Assurance Company; PacifiCare of
  Arizona, Inc.; PacifiCare of Colorado, Inc.; PacifiCare of Nevada, Inc.; Physicians Health Choice of New
  York, Inc.; Physicians Health Choice of Texas, LLC; Preferred Care Partners, Inc.; Sierra Health and Life
  Insurance Company, Inc.; UHC of California; U.S. Behavioral Health Plan, California; Unimerica
  Insurance Company; Unimerica Life Insurance Company of New York; Unison Health Plan of Delaware,
  Inc.; Unison Health Plan of the Capital Area, Inc.; UnitedHealthcare Benefits of Texas, Inc.;
  UnitedHealthcare Community Plan of Ohio, Inc.; UnitedHealthcare Community Plan, Inc.;
  UnitedHealthcare Community Plan of Texas, L.L.C.; UnitedHealthcare Insurance Company;
  UnitedHealthcare Insurance Company of Illinois; UnitedHealthcare Insurance Company of New York;
  UnitedHealthcare Insurance Company of the River Valley; UnitedHealthcare Life Insurance Company;


                                                       XIV
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 164 of 176 Page ID
                                    #:272


  UnitedHealthcare of Alabama, Inc.; UnitedHealthcare of Arizona, Inc.; UnitedHealthcare of Arkansas, Inc.;
  UnitedHealthcare of Colorado, Inc.; UnitedHealthcare of Florida, Inc.; UnitedHealthcare of Georgia, Inc.;
  UnitedHealthcare of Illinois, Inc.; UnitedHealthcare of Kentucky, Ltd.; UnitedHealthcare of Louisiana, Inc.;
  UnitedHealthcare of the Mid-Atlantic, Inc.; UnitedHealthcare of the Midlands, Inc.; UnitedHealthcare of the
  Midwest, Inc.; United HealthCare of Mississippi, Inc.; UnitedHealthcare of New England, Inc.;
  UnitedHealthcare of New Mexico, Inc.; UnitedHealthcare of New York, Inc.; UnitedHealthcare of North
  Carolina, Inc.; UnitedHealthcare of Ohio, Inc.; UnitedHealthcare of Oklahoma, Inc.; UnitedHealthcare of
  Oregon, Inc.; UnitedHealthcare of Pennsylvania, Inc.; UnitedHealthcare of Texas, Inc.; UnitedHealthcare
  of Utah, Inc.; UnitedHealthcare of Washington, Inc.; UnitedHealthcare of Wisconsin, Inc.;
  UnitedHealthcare Plan of the River Valley, Inc.




                                                      XV
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 165 of 176 Page ID
                                    #:273



  FINANCIAL INFORMATION PRIVACY NOTICE
  THIS NOTICE DESCRIBES HOW FINANCIAL INFORMATION ABOUT YOU MAY BE USED AND
  DISCLOSED.
  PLEASE REVIEW IT CAREFULLY.
  Effective January 1, 2015
      2
  We are committed to maintaining the confidentiality of your personal financial information. For the
  purposes of this notice, "personal financial information" means information, other than health information,
  about an enrollee or an applicant for health care coverage that identifies the individual, is not generally
  publicly available and is collected from the individual or is obtained in connection with providing health
  care coverage to the individual.
  Information We Collect
  Depending upon the product or service you have with us, we may collect personal financial information
  about you from the following sources:

         Information we receive from you on applications or other forms, such as name, address, age,
          medical information and Social Security number;

         Information about your transactions with us, our affiliates or others, such as premium payment and
          claims history; and

         Information from a consumer reporting agency.
  Disclosure of Information
  We do not disclose personal financial information about our enrollees or former enrollees to any third
  party, except as required or permitted by law. For example, in the course of our general business
  practices, we may, as permitted by law, disclose any of the personal financial information that we collect
  about you without your authorization, to the following types of institutions:
               To our corporate affiliates, which include financial service providers, such as other insurers,
                and non-financial companies, such as data processors:
               To nonaffiliated companies for our everyday business purposes, such as to process your
                transactions, maintain your account(s), or respond to court orders and legal investigations;
                and
               To nonaffiliated companies that perform services for us, including sending promotional
                communications on our behalf.
  Confidentiality and Security
  We maintain physical, electronic and procedural safeguards in accordance with applicable state and
  federal standards to protect your personal financial information against risks such as loss, destruction or
  misuse. These measures include computer safeguards, secured files and buildings, and restrictions on
  who may access your personal financial information.
  Questions about this Notice
  If you have any questions about this notice, please call the toll-free member phone number on your health
  plan ID card or contact the UnitedHealth Group Customer Call Center at 1-866-633-2446 or TTY 711.
  2
   For purposes of this Financial Information Privacy Notice, "we" or "us" refers to the entities listed in
  footnote 1, beginning on the first page of the Health Plan Notices of Privacy Practices, plus the following
  UnitedHealthcare affiliates: AmeriChoice Health Services, Inc.; DCG Resource Options, LLC; Dental


                                                       XVI
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 166 of 176 Page ID
                                    #:274


  Benefit Providers, Inc.; HealthAllies, Inc.; MAMSI Insurance Resources, LLC; Managed Physical Network,
  Inc.; OneNet PPO, LLC; OptumHealth Care Solutions, Inc.; Oxford Benefit Management, Inc.; Oxford
  Health Plans LLC; Spectera, Inc.; UMR, Inc.; Unison Administrative Services, LLC; United Behavioral
  Health; United Behavioral Health of New York I.P.A., Inc.; United HealthCare Services, Inc.; UnitedHealth
  Advisors, LLC; UnitedHealthcare Service LLC; UnitedHealthcare Services Company of the River Valley,
  Inc.; UnitedHealthOne Agency, Inc. This Financial Information Privacy Notice only applies where required
  by law. Specifically, it does not apply to (1) health care insurance products offered in Nevada by Health
  Plan of Nevada, Inc. and Sierra Health and Life Insurance Company, Inc.; or (2) other UnitedHealth
  Group health plans in states that provide exceptions for HIPAA covered entities or health insurance
  products.




                                                    XVII
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 167 of 176 Page ID
                                    #:275



  UNITED HEALTH GROUP

  HEALTH PLAN NOTICE OF PRIVACY PRACTICES: FEDERAL AND
  STATE AMENDMENTS
  Revised: January 1, 2015
  The first part of this Notice, which provides our privacy practices for Medical Information, describes how
  we may use and disclose your health information under federal privacy rules. There are other laws that
  may limit our rights to use and disclose your health information beyond what we are allowed to do under
  the federal privacy rules. The purpose of the charts below is to:
          Show the categories of health information that are subject to these more restrictive laws; and

          Give you a general summary of when we can use and disclose your health information without your
           consent.
  If your written consent is required under the more restrictive laws, the consent must meet the particular
  rules of the applicable federal or state law.
                                             Summary of Federal Laws

      Alcohol & Drug Abuse Information

      We are allowed to use and disclose alcohol and drug abuse information that is protected by federal
      law only (1) in certain limited circumstances, and/or disclose only (2) to specific recipients.

      Genetic Information

      We are not allowed to use genetic information for underwriting purposes.

                                              Summary of State Laws

      General Health Information

      We are allowed to disclose general health               CA, NE, PR, RI, VT, WA, WI
      information only (1) under certain limited
      circumstances, and /or (2) to specific recipients.

      HMOs must give enrollees an opportunity to              KY
      approve or refuse disclosures, subject to certain
      exceptions.

      You may be able to restrict certain electronic          NC, NV
      disclosures of such health information.

      We are not allowed to use health information for        CA, IA
      certain purposes.

      We will not use and/or disclose information             MO, NJ, SD
      regarding certain public assistance programs
      except for certain purposes.

      Prescriptions

      We are allowed to disclose prescription-related         ID, NH, NV
      information only (1) under certain limited



                                                           XVIII
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 168 of 176 Page ID
                                    #:276


   circumstances, and /or (2) to specific recipients.

   Communicable Diseases

   We are allowed to disclose communicable                 AZ, IN, KS, MI, NV, OK
   disease information only (1) under certain limited
   circumstances, and /or (2) to specific recipients.

   Sexually Transmitted Diseases and Reproductive Health

   We are allowed to disclose sexually transmitted         CA, FL, IN, KS, MI, MT, NJ, NV, PR, WA, WY
   disease and/or reproductive health information
   only (1) under certain limited circumstances
   and/or (2) to specific recipients.

   Alcohol and Drug Abuse

   We are allowed to use and disclose alcohol and          CT, GA, KY, IL, IN, IA, LA, MN, NC, NH, WA,
   drug abuse information (1) under certain limited        WI
   circumstances, and/or disclose only (2) to specific
   recipients.

   Disclosures of alcohol and drug abuse information       WA
   may be restricted by the individual who is the
   subject of the information.

   Genetic Information

   We are not allowed to disclose genetic information      CA, CO, IL, KS, KY, LA, NY, RI, TN, WY
   without your written consent.

   We are allowed to disclose genetic information          AK, AZ, FL, GA, IA, MD, MA, MO, NJ, NV, NH,
   only (1) under certain limited circumstances            NM, OR, RI, TX, UT, VT
   and/or (2) to specific recipients.

   Restrictions apply to (1) the use, and/or (2) the       FL, GA, IA, LA, MD, NM, OH, UT, VA, VT
   retention of genetic information.

   HIV / AIDS

   We are allowed to disclose HIV/AIDS-related             AZ, AR, CA, CT, DE, FL, GA, IA, IL, IN, KS, KY,
   information only (1) under certain limited              ME, MI, MO, MT, NH, NM, NV, NY, NC, OR,
   circumstances and/or (2) to specific recipients.        PA, PR, RI, TX, VT, WA, WV, WI, WY

   Certain restrictions apply to oral disclosures of       CT, FL
   HIV/AIDS-related information.

   Mental Health

   We are allowed to disclose mental health                CA, CT, DC, IA, IL, IN, KY, MA, MI, NC, NM,
   information only (1) under certain limited              PR, TN, WA, WI
   circumstances and/or (2) to specific recipients.

   Disclosures may be restricted by the individual         WA
   who is the subject of the information.

   Certain restrictions apply to oral disclosures of       CT
   mental health information.




                                                         XIX
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 169 of 176 Page ID
                                    #:277


   Certain restrictions apply to the use of mental       ME
   health information.

   Child or Adult Abuse

   We are allowed to use and disclose child and/or       AL, CO, IL, LA, NE, NJ, NM, RI, TN, TX, UT, WI
   adult abuse information only (1) under certain
   limited circumstances, and/or disclose only (2) to
   specific recipients.




                                                        XX
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 170 of 176 Page ID
                                    #:278



  Statement of Employee Retirement Income Security Act of 1974
  (ERISA) Rights
  As a participant in the plan, you are entitled to certain rights and protections under the Employee
  Retirement Income Security Act of 1974 (ERISA).


  Receive Information about Your Plan and Benefits
  You are entitled to examine, without charge, at the Plan Administrator's office and at other specified
  locations, such as worksites and union halls, all documents governing the plan, including insurance
  contracts and collective bargaining agreements, and a copy of the latest annual report (Form 5500
  Series) filed by the plan with the U.S. Department of Labor and available at the Public Disclosure Room
  of the Employee Benefits Security Administration.
  You are entitled to obtain, upon written request to the Plan Administrator, copies of documents governing
  the operation of the plan, including insurance contracts and collective bargaining agreements, and copies
  of the latest annual report (Form 5500 Series) and updated Summary Plan Description. The Plan
  Administrator may make a reasonable charge for the copies.


  Continue Group Health Plan Coverage
  You are entitled to continue health care coverage for yourself, spouse or Dependents if there is a loss of
  coverage under the plan as a result of a qualifying event. You or your Dependents may have to pay for
  such coverage. The Plan Sponsor is responsible for providing you notice of your Consolidated Omnibus
  Budget Reconciliation Act (COBRA) continuation rights. Review the Summary Plan Description and the
  documents governing the plan on the rules governing your COBRA continuation coverage rights.


  Prudent Actions by Plan Fiduciaries
  In addition to creating rights for plan participants, ERISA imposes duties upon the people who are
  responsible for the operation of the employee benefit plan. The people who operate your plan, called
  "fiduciaries" of the plan, have a duty to do so prudently and in the interest of you and other plan
  participants and beneficiaries. No one, including your employer, your union, or any other person may fire
  you or otherwise discriminate against you in any way to prevent you from obtaining a welfare benefit or
  exercising your rights under ERISA.


  Enforce Your Rights
  If your claim for a welfare benefit is denied or ignored, in whole or in part, you have a right to know why
  this was done, to obtain copies of documents relating to the decision without charge, and to appeal any
  denial, all within certain time schedules. Under ERISA, there are steps you can take to enforce the above
  rights. For instance, if you request a copy of plan documents or the latest annual report from the plan and
  do not receive them within 30 days, you may file suit in a Federal court. In such a case, the court may
  require the Plan Administrator to provide the materials and pay you up to $110 a day until you receive the
  materials, unless the materials were not sent because of reasons beyond the control of the Plan
  Administrator. If you have a claim for Benefits which is denied or ignored, in whole or in part, you may file
  suit in a state or Federal court. In addition, if you disagree with the plan's decision or lack thereof
  concerning the qualified status of a domestic relations order or a medical child support order, you may file
  suit in Federal court. If it should happen that plan fiduciaries misuse the plan's money, or if you are
  discriminated against for asserting your rights, you may seek assistance from the U.S. Department of
  Labor, or you may file suit in a Federal court. The court will decide who should pay court costs and legal
  fees. If you are successful, the court may order the person you have sued to pay these costs and fees. If
  you lose, the court may order you to pay these costs and fees, for example, if it finds your claim is
  frivolous.


                                                      XXI
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 171 of 176 Page ID
                                    #:279


  Assistance with Your Questions
  If you have any questions about your plan, you should contact the Plan Administrator. If you have any
  questions about this statement or about your rights under ERISA, or if you need assistance in obtaining
  documents from the Plan Administrator, you should contact the nearest office of the Employee Benefits
  Security Administration, U.S. Department of Labor listed in your telephone directory or the Division of
  Technical Assistance and Inquiries, Employee Benefits Security Administration, U.S. Department of
  Labor, 200 Constitution Avenue, N.W., Washington, D.C. 20210. You may also obtain certain publications
  about your rights and responsibilities under ERISA by calling the publication hotline of the Employee
  Benefits Security Administration.




                                                   XXII
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 172 of 176 Page ID
                                    #:280



  ERISA Statement
  If the Enrolling Group is subject to ERISA, the following information applies to you.


  Summary Plan Description
  Name of Plan: Southwestern Law School Welfare Benefit Plan
  Name, Address and Telephone Number of Plan Sponsor and Named Fiduciary:
                                           Southwestern Law School
                                              3050 Wilshire Blvd.
                                            Los Angeles, CA 90010
                                                (213) 738-6819
  The Plan Sponsor retains all fiduciary responsibilities with respect to the Plan except to the extent the
  Plan Sponsor has delegated or allocated to other persons or entities one or more fiduciary responsibilities
  with respect to the Plan.
  Claims Fiduciary: UnitedHealthcare Insurance Company ("UnitedHealthcare," refer to your Certificate of
  Coverage for details on the legal entity that provides your coverage) is your Plan's Claims Fiduciary and
  has been delegated this responsibility by your Plan Sponsor. Your Claims Fiduciary has the authority to
  require eligible individuals to furnish it with information necessary for the proper administration of your
  Plan.
  Employer Identification Number (EIN): XX-XXXXXXX
  Plan Number: 501
  Plan Year: May 1 through April 30
  Type of Plan: Health care coverage plan
  Name, Business Address, and Business Telephone Number of Plan Administrator:
                                           Southwestern Law School
                                              3050 Wilshire Blvd.
                                            Los Angeles, CA 90010
                                                (213) 738-6819
  Type of Administration of the Plan: Your Plan is fully insured. Benefits are provided under a group
  insurance contract entered into between your Plan Sponsor and UnitedHealthcare. Claims for benefits
  are sent to UnitedHealthcare. Your employer and UnitedHealthcare share responsibility for administering
  the plan.
                                    UnitedHealthcare Insurance Company
                                             185 Asylum Street
                                          Hartford, CT 06103-0450
                                               860-702-5000
  Person designated as Agent for Service of Legal Process: Plan Administrator
  Discretionary Authority of Plan Administrator and Other Plan Fiduciaries: The Plan Administrator
  and other Plan fiduciaries shall have discretionary authority to interpret the terms of the Plan and to
  determine eligibility for benefits in accordance with the terms of the Plan. Any interpretation or
  determination made pursuant to such discretionary authority shall be given deference and be legally
  binding on all parties and subject to review by a legal authority only to the extent the decision was
  arbitrary and capricious.



                                                      XXIII
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 173 of 176 Page ID
                                    #:281


  Source of Contributions and Funding under the Plan: There are no contributions to the Plan. Any
  required employee contributions are used to partially reimburse the Plan Sponsor for Premiums under the
  Plan. Benefits under the Plan are funded by the payment of Premium required by the group Policy.
  Method of Calculating the Amount of Contribution: Employee-required contributions to the Plan
  Sponsor are the employee's share of costs as determined by Plan Sponsor. From time to time, the Plan
  Sponsor will determine the required employee contributions for reimbursement to the Plan Sponsor and
  distribute a schedule of such required contributions to employees.
  Qualified Medical Child Support Orders: The Plan's procedures for handling qualified medical child
  support orders are available without charge upon request to the Plan Administrator.
  Amendment or Termination of the Plan: Your employer, as the Plan Sponsor, has the right to amend or
  terminate this Plan at any time. Note that the insurance contract, which is how benefits under the Plan are
  provided, is not necessarily the same as the Plan. As a result, termination of the insurance contract does
  not necessarily terminate the Plan.




                                                    XXIV
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 174 of 176 Page ID
                                    #:282




                                     XXV
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 175 of 176 Page ID
                                    #:283
Case 2:19-cv-02309-DDP-AFM Document 16-2 Filed 08/05/19 Page 176 of 176 Page ID
                                    #:284




                                                 1051374 - 07/21/2016
